Exhibit 10.27

 

OFFICE LEASE

525 Market Street

San Francisco, California

KNICKERBOCKER PROPERTIES, INC. XXXIII,

Landlord

and

MEDIVATION, INC.,

Tenant



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 - DEFINED TERMS AND BASIC TERMS

     1   

ARTICLE 2 - PREMISES

     2   

2.01 Premises

     2   

2.02 Rentable Area

     2   

2.03 Common Areas

     2   

2.04 Condition of the Premises

     3   

2.05 Right of First Offer

     3   

2.06 Generator

     3   

ARTICLE 3 - TERM

     3   

3.01 Term

     3   

3.02 Extension Option

     3   

3.03 Acceptance of Possession

     3   

ARTICLE 4 - RENT

     4   

4.01 Base Rent

     4   

4.02 Payment

     4   

4.03 Partial Months

     4   

ARTICLE 5 - DIRECT EXPENSES ADJUSTMENT

     4   

5.01 Increased Direct Expenses

     4   

5.02 Direct Expenses

     5   

5.03 Statement of Increased Direct Expenses

     7   

ARTICLE 6 - TAX ADJUSTMENT

     8   

6.01 Increased Taxes

     8   

6.02 Taxes

     8   

6.03 Additional Taxes

     8   

6.04 Exclusion

     9   

6.05 Refund

     9   

ARTICLE 7 - LETTER OF CREDIT

     9   

ARTICLE 8 - USE

     9   

8.01 General

     9   

8.02 No Nuisance or Waste

     10   

8.03 No Illegal Use

     10   

8.04 Alterations to Common Areas

     10   

8.05 Hazardous Substances

     10   

ARTICLE 9 - SERVICES AND UTILITIES

     11   

9.01 General

     11   

9.02 Supplementary Services

     12   

9.03 Modification of Services

     13   

9.04 Interruption of Access, Use or Services

     13   

ARTICLE 10 - ALTERATIONS

     13   

10.01 General .

     13   

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Cont.)

 

     Page  

10.02 Notice

     15   

10.03 Labor Relations

     15   

10.04 Indemnity

     15   

10.05 Specialty Alterations

     15   

10.06 Security System

     15   

ARTICLE 11 - REPAIRS

     16   

ARTICLE 12 - ASSIGNMENT AND SUBLETTING

     16   

12.01 General

     16   

12.02 Notice and Procedure

     17   

12.03 Continuing Liability of Tenant

     18   

12.04 Bankruptcy

     18   

12.05 Transfer Premium

     19   

12.06 Limitation on Remedies

     19   

12.07 Non-Transfers

     19   

ARTICLE 13 - INDEMNIFICATION AND LANDLORD LIABILITY

     20   

13.01 Waiver of Liability

     20   

13.02 Indemnity

     20   

13.03 Landlord Liability

     20   

13.04 Consequential Damages

     20   

ARTICLE 14 - DESTRUCTION OR DAMAGE

     20   

ARTICLE 15 - WAIVER OF SUBROGATION

     22   

ARTICLE 16 - RULES AND REGULATIONS

     22   

16.01 Rules and Regulations

     22   

16.02 Certain Fireproofing and Insulating Materials

     22   

16.03 Asbestos

     22   

ARTICLE 17 - ENTRY BY LANDLORD

     22   

17.01 Entry to the Premises

     22   

17.02 Alterations to Building

     23   

ARTICLE 18 - DEFAULT

     23   

18.01 Events of Default

     23   

18.02 Landlord’s Remedies

     24   

18.03 Rent Computation

     24   

18.04 Interest

     25   

18.05 Late Charges

     25   

18.06 Lease Continues Until Termination

     25   

18.07 Remedies Cumulative

     25   

18.08 Waiver of Redemption

     25   

ARTICLE 19 - LANDLORD’S RIGHT TO CURE DEFAULTS

     25   

ARTICLE 20 - ATTORNEYS’ FEES

     25   

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Cont.)

 

     Page  

ARTICLE 21 - HOLDING OVER

     26   

ARTICLE 22 - WAIVER

     26   

ARTICLE 23 - EMINENT DOMAIN

     26   

23.01 Taking of Premises

     26   

23.02 Condemnation Award

     26   

23.03 Temporary Taking

     27   

ARTICLE 24 - SALE BY LANDLORD

     27   

ARTICLE 25 - SUBORDINATION

     27   

25.01 Subordination of this Lease

     27   

25.02 Subordination of Mortgage

     27   

25.03 Subordination and Non-Disturbance Agreement

     28   

ARTICLE 26 - NO MERGER

     28   

ARTICLE 27 - SURRENDER OF PREMISES

     28   

ARTICLE 28 - ESTOPPEL CERTIFICATE

     28   

ARTICLE 29 - NO LIGHT, AIR OR VIEW EASEMENT

     29   

ARTICLE 30 - NOTICES

     29   

ARTICLE 31 - INTENTIONALLY DELETED

     29   

ARTICLE 32 - SUCCESSORS

     29   

ARTICLE 33 - INSURANCE

     29   

33.01 Liability Insurance

     29   

33.02 Tenant’s Property Insurance

     30   

33.03 Worker’s Compensation Insurance

     30   

33.04 Business Interruption Insurance

     30   

33.05 Other Coverage

     30   

33.06 Insurance Criteria

     30   

33.07 Evidence of Coverage

     30   

33.08 Landlord’s Insurance

     30   

ARTICLE 34 - BUILDING DIRECTORY

     31   

ARTICLE 35 - TERMINATION OF MASTER LEASE AND MASTER SUBLEASE

     31   

ARTICLE 36 - PARKING

     31   

ARTICLE 37 - MISCELLANEOUS

     32   

37.01 Captions

     32   

37.02 Time of Essence

     32   

37.03 Terms; Joint and Several Liability

     32   

37.04 Governing Law

     32   

37.05 Cumulative Remedies

     32   

37.06 Entire Agreement

     32   

 

- iii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Cont.)

 

     Page  

37.07 Invalidity

     32   

37.08 Authority

     32   

37.09 Offer

     32   

37.10 No Representations or Warranties

     33   

37.11 Brokers

     33   

37.12 Amendments

     33   

37.13 Landlord’s Agent

     33   

37.14 Proration

     33   

37.15 Waiver of Jury Trial

     33   

37.16 No Recordation

     33   

37.17 Exhibits

     33   

37.18 Patriot Act

     33   

37.19 Force Majeure

     34   

 

- iv -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Cont.)

 

     Page  

LIST OF EXHIBITS

  

EXHIBIT A

   FLOOR PLAN      35   

EXHIBIT B

   RULES AND REGULATIONS      38   

EXHIBIT C

   WORKLETTER AGREEMENT      43   

EXHIBIT D

   DESIGN STANDARDS      52   

EXHIBIT E

   ESTOPPEL CERTIFICATE      53   

EXHIBIT F

   CALIFORNIA ASBESTOS NOTIFICATION      55   

EXHIBIT G

   TERMS OF RIGHT OF FIRST OFFER      60   

EXHIBIT H

   TERMS OF EXTENSION OPTION      63   

EXHIBIT I

   FORM OF LETTER OF CREDIT      65   

 

- v -



--------------------------------------------------------------------------------

OFFICE LEASE

THIS OFFICE LEASE (the “Lease”) is made and entered into as of December 28, 2011
(the “Effective Date”) by and between KNICKERBOCKER PROPERTIES, INC. XXXIII, a
Delaware corporation (“Landlord”), and MEDIVATION, INC., a Delaware corporation
(“Tenant”).

Landlord and Tenant specifically agree as follows:

ARTICLE 1—DEFINED TERMS AND BASIC TERMS

The terms listed below shall have the following meanings throughout this Lease:

 

  (a) Landlord: Knickerbocker Properties, Inc. XXXIII, a Delaware corporation

 

  (b) Landlord’s Agent: Cushman & Wakefield of California, Inc., a California
corporation

 

  (c) Tenant: Medivation, Inc., a Delaware corporation

 

  (d) Building: 525 Market Street, San Francisco, California

 

  (e) Premises: The entire rentable area of the thirty-fifth (35th) and
thirty-six (36th) floors of the Building as shown on Exhibit “A” attached hereto

 

  (f) Rentable Office Area of Building: (1) 1,016,925 rentable square feet for
purposes of determining Tenant’s Percentage Share (Direct Expenses) and
(2) 1,031,952 rentable square feet for purposes of determining Tenant’s
Percentage Share (Taxes)

 

  (g) Rentable Area of the Premises: stipulated to be 57,172 rentable square
feet

 

  (h) Term: Eighty-four (84) months, commencing on the Commencement Date

 

  (i) Commencement Date: The earlier to occur of (i) one hundred eighty days
(180) days after the delivery of the Premises to Tenant which date shall be
extended on a day-for-day basis for Landlord Delays (as defined in Exhibit “C”
attached hereto) and (ii) the date Tenant commences its business operations from
the Premises. The scheduled commencement date is estimated to be June 1, 2012.

 

  (j)

Expiration Date: The last day of the eighty-fourth (84th) full calendar month
following the Commencement Date

 

  (k) Base Rent: The Annual Base Rent and Monthly Base Rent payable by Tenant
for the Premises during the initial Term shall be as set forth in the following
schedule:

 

Months of Lease Term

   Annual Base Rent      Monthly Base Rent      Annual Base Rent
Rate Per Rentable
Square Foot of  the
Premises  

1-12

   $ 3,087,288.00       $ 257,274.00       $ 54.00 * 

13-24

   $ 3,144,460.00       $ 262,038.33       $ 55.00   

25-36

   $ 3,201,632.00       $ 266,802.67       $ 56.00   

37-48

   $ 3,258,804.00       $ 271,567.00       $ 57.00   

49-60

   $ 3,315,976.00       $ 276,331.33       $ 58.00   

61-72

   $ 3,373,148.00       $ 281,095.67       $ 59.00   

73-84

   $ 3,430,320.00       $ 285,860.00       $ 60.00   

 

* Subject to Section 4.0l(b).

 

  (1) Base Year: 2012

 

  (m) Tenant’s Percentage Share (Direct Expenses): 5.6220%

 

  (n) Tenant’s Percentage Share (Taxes): 5.5402%

 

- 1 -



--------------------------------------------------------------------------------

  (o) Security Deposit: Letter of Credit in the initial stated amount of Five
Million One Hundred Forty-Five Thousand Four Hundred Eighty Dollars
($5,145,480.00) (see Article 7)

 

  (p) Use: General office use consistent with the character of the Building as a
first-class office building

 

  (q) Tenant’s Address for Notices: Until Tenant commences business operations
from the Premises:

Medivation, Inc.

201 Spear Street, 3rd Floor

San Francisco, CA 94105

Attention: Patrick Machado

Thereafter:

Medivation, Inc.

525 Market Street, Suite 3600

San Francisco, California 94105

Attention: Patrick Machado

 

  (r) Landlord’s Address for Notices:

Knickerbocker Properties, Inc. XXXIII

c/o Cushman & Wakefield of California, Inc.

525 Market Street, Suite 1870

San Francisco, California 94105

Attn: Property Manager

With a simultaneous copy to:

Knickerbocker Properties, Inc. XXXIII

c/o J.P. Morgan Asset Management

Global Real Assets-Real Estate Americas

2029 Century Park East, Suite 4150

Los Angeles, California 90067

Attn: Asset Manager for 525 Market Street

 

  (s) Brokers: Cushman & Wakefield of California, Inc. for Landlord and Jones
Lang LaSalle for Tenant

 

  (t) Other Defined Terms: Certain other defined terms are defined when they
first appear within the body of this Lease

ARTICLE 2—PREMISES

2.01 Premises. Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, the Premises, for the Term and subject to the agreements, conditions
and provisions contained in this Lease to each and all of which Landlord and
Tenant hereby mutually agree. Landlord shall deliver the Premises to Tenant
within ten (10) days following the mutual execution and delivery of this Lease
and the failure to do so shall constitute a Landlord Delay.

2.02 Rentable Area. The Rentable Area of the Premises and the Rentable Office
Area of the Building shall mean the amounts as set forth and stipulated in
Article l(f) and (g), respectively. The Rentable Area of the Premises and
Tenant’s Percentage Share (Direct Expenses) and Tenant’s Percentage Share
(Taxes) shall not be changed during the Term except in connection with a change
in the physical size of the Premises and/or Building.

2.03 Common Areas. “Common Areas” shall mean the lobby, plaza and sidewalk
areas, subterranean garage and other similar areas of general access and the
areas on individual floors in the Building devoted to corridors, fire
vestibules, elevators, foyers, lobbies, electric and telephone closets,
stairways, restrooms,

 

- 2 -



--------------------------------------------------------------------------------

mechanical rooms, janitor’s closets, and other similar facilities and shall also
mean those areas of the Building devoted to mechanical and service rooms and
levels servicing the Building and basement, mezzanine and penthouse service
facilities.

2.04 Condition of the Premises. Except as specifically set forth in this Lease
and in the Workletter Agreement attached hereto as Exhibit “C” (the
“Workletter”), Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Premises. Tenant
also acknowledges that Landlord has made no representation or warranty regarding
the condition of the Premises or the Building except as specifically set forth
in this Lease and the Workletter. Except for the work to be performed by
Landlord as described in the Workletter, if any, Tenant accepts the Premises in
an “as is” condition.

2.05 Right of First Offer. Tenant shall have a right of first offer for certain
space on the 37th floor of the Building in accordance with the terms set forth
on Exhibit “G” attached hereto.

2.06 Generator. In the event Tenant desires to install a back-up generator,
Landlord agrees to consider any such request in good faith, but approval thereof
shall require Landlord’s consent, which consent may be conditioned or withheld
in Landlord’s sole and absolute discretion.

ARTICLE 3—TERM

3.01 Term. Upon the execution of this Lease by both parties, the terms and
provisions hereof shall be fully binding upon Landlord and Tenant prior to the
occurrence of the Commencement Date (as hereinafter defined). The term of this
Lease (the “Term”) shall commence on the Commencement Date as specified in
Article l(i). Unless sooner terminated as hereinafter provided, the Term shall
end on the “Expiration Date” specified in Article l(j). If Landlord does not
tender possession of the Premises to Tenant on or before June 1, 2012, for any
reason whatsoever, Landlord shall not be liable for any damage thereby, this
Lease shall not be void or voidable thereby, and, except as otherwise provided
in the Workletter, if any, Tenant shall not be liable for any rent until
Landlord tenders possession of the Premises to Tenant. No failure to tender
possession of the Premises to Tenant on or before the scheduled commencement
date shall: (i) in any way affect any other obligations of Tenant hereunder, or
(ii) extend the Expiration Date; provided, however, that in the event Landlord
has not delivered possession of the Premises by April 2, 2012, for any reason
whatsoever, Tenant may on or before April 5, 2012 deliver thirty (30) days
written notice to Landlord of its election to terminate this Lease, and if
Landlord does not deliver the Premises to Tenant within such thirty (30) day
period, Tenant may terminate this Lease by a subsequent five (5) days written
notice to Landlord. In the event of such termination under this Section 3.01,
Landlord shall return all funds deposited by Tenant, the Lease shall terminate
as of the date set forth in Tenant’s notice, and neither party shall have
further liability under this Lease. Time is of the essence in this Article 3,
and all notices shall be delivered strictly in accordance with Article 30 and
Article l(r).

3.02 Extension Option. Notwithstanding the foregoing, Tenant shall have the
one-time option to extend the Term pursuant to the terms of Exhibit “H” attached
hereto.

3.03 Acceptance of Possession. Once the Commencement Date has been determined,
Landlord and Tenant shall execute an amendment to this Lease stating the
Commencement Date, but failure of the parties to execute such an amendment shall
have no impact on the Commencement Date. Tenant’s acceptance of possession of
the Premises (whether before or after the Commencement Date) shall constitute
Tenant’s acknowledgment that the Premises are in good order and satisfactory
condition. For purposes of determining whether Tenant has accepted possession of
the Premises, Tenant shall be deemed to have done so when Tenant first moves any
of its personnel and/or furnishings and/or equipment into the Premises, except
to the extent that Tenant is explicitly authorized in this Lease or by
Landlord’s agreement in writing to do any of the foregoing without being deemed
to have accepted possession of the Premises.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE 4—RENT

4.01 Base Rent.

(a) Tenant shall pay to Landlord for the use of the Premises an Annual Base Rent
in the amount specified in Article l(k) (subject to adjustment as provided in
Articles 5 and 6), payable without notice or demand in equal monthly
installments in advance, beginning on the Commencement Date as set forth in
Article 1(j) and on the first day of each calendar month thereafter during the
Term (subject to abatement as set forth in Section 4.01(b), below) in the sum
specified in Article l(k) (the “Monthly Base Rent”).

(b) Provided that there is not a continuing Event of Default beyond any
applicable notice and cure periods hereunder, Landlord hereby agrees to
conditionally abate Tenant’s obligation to pay Monthly Base Rent for the entire
Premises for the first three (3) full calendar months of the Term (“Abated
Rent”). During such abatement period, Tenant shall remain responsible for the
payment of all of its other monetary obligations under this Lease. In the event
an Event of Default shall occur beyond any applicable notice and cure periods
hereunder, the Abated Rent shall be immediately due and payable by Tenant and
shall constitute “rent” payable hereunder.

4.02 Payment. All payments required to be made by Tenant under this Lease shall
be in lawful money of the United States of America and shall be made without any
setoff, deduction or counterclaim whatsoever and shall be made payable to and
delivered to Landlord at the office of Landlord in the Building or such other
place as Landlord may designate. Landlord shall have the right to require
payments to be made in current funds transmitted by wire transfer to Landlord to
a bank designated by Landlord. Concurrently with the execution of this Lease,
Tenant shall pay to Landlord the first installment of the Monthly Base Rent due
hereunder.

4.03 Partial Months. If the Commencement Date is a day other than the first day
of a calendar month or if the Term expires or is terminated on a day other than
the last day of a calendar month, then the Monthly Base Rent for the first and
last fractional months of the Term shall be prorated on the basis of the number
of days elapsed of the subject month.

ARTICLE 5—DIRECT EXPENSES ADJUSTMENT

5.01 Increased Direct Expenses. The “Base Year” is that calendar year specified
in Article 1(1). The Annual Base Rent payable during each calendar year of the
Term subsequent to the Base Year shall be increased by Tenant’s Percentage Share
(Direct Expenses) as specified in Article l(m) of any increase in “Direct
Expenses,” as defined in Section 5.02, paid or incurred by Landlord during such
calendar year in excess of the Direct Expenses paid or incurred by Landlord
during the Base Year (which increase is hereinafter referred to as the
“Increased Direct Expenses”). Landlord will endeavor to use commercially
reasonable efforts to, at or after the Commencement Date and the start of any
calendar year subsequent to the Base Year, notify Tenant by April 1 of the
amount which Landlord estimates will be Tenant’s monthly share of Increased
Direct Expenses for such calendar year, and the amount of such estimated
Increased Direct Expenses shall be added to the Monthly Base Rent payments
required to be made by Tenant in such year. A Statement (the “Statement”) of the
Increased Direct Expenses payable by Tenant for each year subsequent to the Base
Year shall be given to Tenant within a reasonable period of time after the end
of each calendar year. If Tenant’s Percentage Share of any Increased Direct
Expenses as shown on such Statement is greater or less than the total estimated
amounts actually paid by Tenant during the year covered by such Statement, then
within fifteen (15) days thereafter, Tenant shall pay in cash any sums owed
Landlord or, if applicable, Tenant shall receive a credit against any rent next
accruing for any sum owed Tenant. If this Lease expires or is terminated on a
day other than the last day of a calendar year, the amount of Increased Direct
Expenses payable by Tenant during the year in which the Lease expires or is
terminated shall be prorated on the basis which the number of days from the
commencement of the calendar year to and including the date on which the Lease
expires or is terminated bears to three hundred sixty (360), and shall be due
and payable monthly in advance notwithstanding the expiration or earlier
termination of the Term. Following expiration of the calendar year in which the
Lease expires or is terminated, Landlord shall

 

- 4 -



--------------------------------------------------------------------------------

give a final Statement to Tenant for such calendar year. If Tenant’s share of
any Increased Direct Expenses as shown on the final Statement is greater or less
than the total amounts of Increased Direct Expenses actually paid by Tenant
during the year covered by the final Statement, then within thirty (30) days
thereafter the appropriate party shall pay to the other party any sums owed in
the manner provided above. If, after Landlord has issued a final Statement for a
particular calendar year, subsequent reviews by Landlord of its books and
records indicate that Landlord has undercharged Direct Expenses, or if
subsequent to a calendar year Landlord determines that charges subsequently
received by Landlord were reasonably attributable to such calendar year,
Landlord may issue a revised final Statement, and Tenant shall, within fifteen
(15) days thereafter, pay to Landlord Tenant’s Percentage Share (Direct
Expenses) of the additional Increased Direct Expenses.

5.02 Direct Expenses. “Direct Expenses” as used herein shall include, without
duplication, all costs, charges and expenses incurred in the course of
ownership, management, administration, operation, repair and maintenance of the
Building, the Common Areas and the areas adjacent thereto, including, without
limitation:

(a) Wages, salaries and other compensation, expenses, benefits, and other sums
payable, as well as any adjustment thereto, for employees, independent
contractors and agents of Landlord.

(b) Costs and payments of service, maintenance, and inspection for landscaping,
janitorial, window cleaning, rubbish removal, exterminating, elevator,
escalator, life safety, security, plumbing, telecommunication, electrical and
mechanical equipment or installations and the costs of purchasing or renting all
such additional mechanical installations and equipment, supplies, tools,
materials and uniforms.

(c) Premiums and other charges for insurance, including, without limitation, all
risk, earthquake, public liability, property damage and workers’ compensation
insurance, and such other insurance coverage in such amounts as Landlord, in its
sole discretion, shall elect to maintain.

(d) Costs of electricity, water, gas, steam, sewer and other utility services as
described in Article 9 below.

(e) Sales, use and excise taxes on goods and services purchased or furnished by
Landlord.

(f) License, permit, testing and inspection costs and fees.

(g) Reasonable attorneys’, accountants’ and consultants’ fees.

(h) Fees for local civic organizations and dues for professional and trade
associations, including, without limitation, any amount paid to local civic
groups for the betterment of the neighborhood in which the Building is located.

(i) Fees for management and accounting services and costs incidental thereto,
whether provided by an independent management company, Landlord, or an affiliate
of Landlord, not in excess of such fees typically charged by landlords of
comparable properties in downtown San Francisco.

(j) The costs of any capital improvements, equipment or devices installed or
paid for by Landlord (including the costs of any changes to the Building HVAC
system (as defined in Section 9.01 (a)) in order to conform with any change
subsequent to the Commencement Date in laws, rules, regulations, enforcement
policies or requirements of any governmental or quasi-governmental authority
having jurisdiction or of the Board of Fire Underwriters or similar insurance
body. The reasonable annual amortization (amortized over the shorter of the
useful life of the Building or the useful life of the capital improvement in
question), of the cost of such improvements (which direct cost shall include
interest at the Prime Rate as defined in Section 5.01 (o) on the date such cost
is incurred) shall be deemed Direct Expenses in each year during the term of the
amortization period.

(k) The costs of any capital improvements (including capital improvements
required by law), equipment or devices installed or paid for by Landlord and
reasonably intended to effect a labor saving, energy saving measure or to effect
other economies in the operation or maintenance of the Building, as well as
interest on the unamortized balance at the Prime Rate on the date the costs are
incurred or such higher rate as may have been paid by Landlord on such borrowed
funds. Such costs shall be amortized over the

 

- 5 -



--------------------------------------------------------------------------------

shorter of the useful life of the improvements, or the period over which the
labor or energy saving costs equal the improvement cost.

(1) The costs of minor capital improvements or expenditures where each such
improvement or expenditure costs less than Three Thousand Dollars ($3,000).

(m) The costs of (i) exterior window coverings provided by Landlord, (ii)
carpeting and wall coverings in the Common Areas, and (iii) other fixtures and
furnishings in Common Areas which, as a result of normal use, require periodic
replacement, amortized over the useful life of such improvements (as determined
by Landlord), as well as interest on the unamortized balance at the Prime Rate
on the date the costs are incurred or such higher rate as may have been paid by
Landlord on borrowed funds, if more than thirty-five percent (35%) of the window
coverings, carpeting or furnishings are replaced during any calendar year. If
thirty-five percent (35%) or less of the window coverings, carpeting or
furnishings are replaced during any calendar year then the entire cost of
replacing such draperies, window coverings, carpeting or furnishings shall be
Direct Expenses in the calendar year the cost is incurred.

(n) Depreciation or amortization of the costs of materials, tools, supplies and
equipment purchased by Landlord to enable Landlord to supply services which
Landlord might otherwise contract for with a third party where such depreciation
and amortization would otherwise have been included in the charge for such third
party’s services.

(o) “Prime Rate” shall mean the base rate (or its equivalent) of interest
announced publicly in New York, New York from time to time by Citibank, N. A.
(or if Citibank, N.A. ceases to exist, the largest bank headquartered in the
State of New York), but in no event in excess of the maximum rate of interest
permitted by law.

(p) In determining the amount of Direct Expenses which vary with the occupancy
rate of the Building, if less than one hundred percent (100%) of the Building
rentable area shall have been occupied by tenant(s) at any time during any such
year, such Direct Expenses shall be determined for such year to be an amount
equal to the like expenses which would normally be expected to be incurred had
such occupancy been one hundred percent (100%) throughout such year.

(q) Notwithstanding anything contained herein to the contrary, Direct Expenses
shall not include: (i) legal fees, brokerage fees, leasing commissions,
advertising costs or other related expenses incurred by Landlord in connection
with the leasing of tenant space in the Building; (ii) repairs, alterations,
additions, improvements or replacements of a capital nature made to rectify or
correct any material defect in the original design, materials or workmanship of
the Building or Common Areas; (iii) damage and repairs attributable to fire or
other casualty to the extent covered by insurance; (iv) salaries of personnel to
the extent of time not actually allocated to the management, operation,
administration, repair or maintenance of the Building; (v) legal fees,
accounting fees and other professional expenses incurred in connection with
disputes with tenants or occupants of the Building or associated with the
enforcement of the terms of any leases with tenants or the defense of Landlord’s
title to or interest in the Building; (vi) costs (including permits, licensing
and inspection fees) incurred in renovating or otherwise improving, decorating,
painting or altering space for tenants or licensees (excluding Common Areas) in
the Building; (vii) any payments of interest or principal payable by Landlord
with respect to any debts secured by a deed of trust or mortgage on the Building
or the underlying real property; (viii) depreciation on the Building; (ix) all
items and services for which Tenant directly reimburses Landlord or pays third
persons or which Landlord provides selectively without direct reimbursement to
one or more tenants or occupants of the Building (other than Tenant) which are
not customary for normal office or retail use; (x) all costs incurred which are
subject to direct reimbursement by other tenants of Building or other parties,
including expenses for repair or replacement paid by proceeds of insurance or
through condemnation awards; (xi) damage or repair to the Building necessitated
by the active negligence or willful misconduct of Landlord or Landlord’s
employees, contractors, or agents; (xii) compensation paid to officers or
executives of the entity comprising the Landlord and who are not involved in the
management of the Building; (xiii) any fines, interest or penalty assessed
against Landlord by a governmental entity; and (xiv) any amounts payable by
Landlord under an

 

- 6 -



--------------------------------------------------------------------------------

indemnity to a third party; (xv) any costs incurred in the ownership of the
Building, as opposed to the operation and maintenance of the Building, including
Landlord’s income taxes, excess profit taxes, franchise taxes or similar taxes
on Landlord’s business, preparation of income tax returns, corporation,
partnership or other business form organizational expenses, franchise taxes,
filing fees, or other such expenses; (xvi) advertising and promotional expenses,
brochures and holiday decorations and holiday events with respect to the
Building; (xvii) overhead and profit increment paid to subsidiaries or
affiliates of Landlord for services on or to the Property, to the extent that
the costs of such services materially exceed market-based costs for such
services on an apples-to-apples basis rendered by unaffiliated persons or
entities of similar skill, competence and experience; (xviii) penalties, fines,
legal expenses, or late payment interest incurred by Landlord due to a willful
or negligent violation by Landlord, or Landlord’s agents, contractors or
employees, of either the payment terms and conditions of any lease or service
contract covering space in the Building or Landlord’s obligations as owner of
the Building (such as late payment penalties and interest on real estate taxes,
late payment of utility bills); (xix) any compensation paid to clerks,
attendants or other persons in any commercial concession operated by Landlord in
the Building (other than services expressly contemplated by this Lease) from
which Landlord receives market compensation therefor, whether or not Landlord
actually makes a profit from such concession; (xx) costs incurred in connection
with remediating Hazardous Substances contamination in the Building; (xxi) costs
of compliance with laws where the violation existed prior to the Commencement
Date; and (xxii) political contributions.

5.03 Statement of Increased Direct Expenses. The annual Statement of Increased
Direct Expenses shall be made by or verified by an accounting or auditing
officer of Landlord or, at Landlord’s election, by an independent certified
public accountant (“CPA”). Within three (3) months after receipt of the
Statement (“Audit Period”), Tenant (together with its independent certified
public accountants, provided that it is a nationally recognized accounting firm
which is not compensated on a contingent fee basis) shall be entitled, upon five
(5) days prior written notice and during normal business hours at Landlord’s
office or such other place in the San Francisco Bay area as Landlord shall
designate, to inspect and examine those books and records of Landlord relating
to the determination of Direct Expenses for the calendar year for which the
Statement was prepared (such year is referred to as the “Audited Year”). Tenant
recognizes the confidential nature of such books and records and agrees to
maintain the information obtained from such examination in strict confidence.
If, after inspection and examination of such books and records, which must be
commenced within ten (10) days of such books and records being made available to
Tenant (“Examination Period”), and conducted in an expeditious and continual
manner and completed as soon as reasonably practicable thereafter, Tenant still
disputes the amounts of Direct Expenses charged by Landlord, Tenant shall have
thirty (30) days, by written notice to Landlord, to request an independent audit
of such books and records (“Request Period”). The independent audit of the books
and records shall be conducted by a CPA acceptable to both Landlord and Tenant.
If, within thirty (30) days after Landlord’s receipt of Tenant’s notice
requesting an audit, Landlord and Tenant are unable to agree on the CPA to
conduct such audit, then Landlord shall designate a nationally recognized
accounting firm not then employed by Landlord or Tenant to conduct such audit,
within thirty (30) days following the expiration of the Request Period. The
audit shall be limited to the determination of the amount of Direct Expenses for
the Audited Year. If the audit discloses that the amount of Increased Direct
Expenses billed to Tenant for the Audited Year was incorrect, the appropriate
party shall pay to the other party the deficiency or overpayment, as applicable.
All costs and expenses of the audit shall be paid by Tenant unless the audit
shows that Landlord overstated Direct Expenses for the Audited Year by more than
five percent (5%), in which case Landlord shall pay all costs and expenses of
the audit. Tenant shall keep any information gained from such audit confidential
and shall not disclose it to any other party unless required to do so by
applicable law. The exercise by Tenant of its audit rights hereunder shall not
relieve Tenant of its obligation to pay prior to the request for an inspection
and examination of Landlord’s books and records or any audit all sums due
hereunder, including, without limitation, the disputed Increased Direct
Expenses. If Tenant does not elect to exercise its rights to audit during the
Audit Period, and does not elect to examine the books and records during the
Examination Period, and does not elect to cause the books and records to be
audited during the Request Period, then Landlord’s annual Statement shall
conclusively be deemed to be correct, and Tenant shall be bound by Landlord’s
determination.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE 6—TAX ADJUSTMENT

6.01 Increased Taxes. The Annual Base Rent payable during each calendar year of
the Term subsequent to the Base Year shall be increased by Tenant’s Percentage
Share (Taxes) (as specified in Article l(n)) of any increase in taxes (“Taxes”
as defined in Section 6.02) paid or incurred by Landlord during such calendar
year in excess of the amount of Taxes paid or incurred by Landlord during the
Base Year (which increase is hereinafter referred to as the “Increased Taxes”).
Landlord will endeavor to use commercially reasonable efforts to, at or after
the Commencement Date or the start of any calendar year subsequent to the Base
Year, notify Tenant by April 1 of the amount which Landlord estimates will be
Tenant’s monthly share of Increased Taxes for such calendar year, and the amount
thereof shall be added to the Monthly Base Rent payments required to be made by
Tenant in such year. Statements of the Increased Taxes payable by Tenant for
each year subsequent to the Base Year shall be given to Tenant within a
reasonable period of time after the end of each calendar year. If Tenant’s share
of any Increased Taxes as shown on such statement is greater or less than the
total amounts actually paid by Tenant during the year covered by such statement,
then within fifteen (15) days thereafter, Tenant shall pay in cash any sums owed
Landlord or, if applicable, Tenant shall receive a credit against any rent next
accruing for any sum owed Tenant. If this Lease expires or is terminated on a
day other than the last day of a calendar year, the amount of Increased Taxes
payable by Tenant during the year in which the Lease expires or is terminated
shall be prorated on the basis which the number of days from the commencement of
the calendar year to and including the date on which the Lease expires or is
terminated bears to three hundred sixty (360), and shall be due and payable
monthly in advance notwithstanding the expiration or earlier termination of the
Term. Following expiration of the calendar year in which the Lease expired or
was terminated, Landlord shall give a final statement of Increased Taxes for
such calendar year. If Tenant’s share of any Increased Taxes as shown on such
final statement is greater or less than the total amounts of Increased Taxes
actually paid by Tenant during the year covered by the statement, then within
thirty (30) days thereafter the appropriate party shall pay to the other party
any sums owed. If the State of California or the City and County of San
Francisco changes the real property tax collection procedure from the existing
procedure or timing, Landlord shall have the right to require Tenant to pay
Tenant’s pro rata portion of such cost thirty (30) days prior to the due date of
such cost.

6.02 Taxes. “Taxes” as used herein shall include all taxes, assessments and
charges (including costs and expenses (including, without limitation, reasonable
legal fees and disbursements) of contesting the amount or validity thereof by
appropriate administrative or legal proceedings) levied upon or with respect to
the Building or any personal property of Landlord, or Landlord’s interest in the
Building or such personal property, including, without limitation, all real
property taxes and general and special assessments; charges, fees, levies or
assessments for transit, housing, police, fire or other governmental services or
purported benefits to the Building; service payments in lieu of taxes; and any
tax, fee or excise on the act of entering into this Lease or any other lease of
space in the Building, on the use or occupancy of the Building or any part
thereof, or on the rent payable under any lease or in connection with the
business of renting space in the Building, which may now or hereafter be levied
or assessed against Landlord by the United States of America, the State of
California, or any political subdivision, public corporation, district or other
political or public entity, and any other tax, fee or other excise, however
described, that may be levied or assessed as a substitute for, or as an addition
to (in whole or in part) any other property taxes, whether or not now customary
or in the contemplation of the parties on the date of this Lease. In addition,
“Taxes” shall include the costs (amortized over such period as Landlord shall
reasonably determine), of any transit impact development fees, housing and child
care contributions or other similar or dissimilar impositions required of
Landlord by the City and County of San Francisco or the State of California and
interest on the unamortized balance at the Prime Rate prevailing from time to
time.

6.03 Additional Taxes. In addition to the Monthly Base Rent and other charges to
be paid by Tenant hereunder, Tenant shall reimburse Landlord upon demand for any
and all taxes, surcharges, levies, assessments, fees and charges payable by
Landlord, whether or not now customary or within the contemplation of the
parties hereto: (a) upon, measured by or reasonably attributable to the cost or
value of Tenant’s equipment, furniture, fixtures and other personal property
located in the Premises, or the cost or value of any leasehold improvements,
regardless of whether title to such improvements shall be in Tenant or Landlord;
(b) upon, or measured by, any

 

- 8 -



--------------------------------------------------------------------------------

rent or other amounts payable hereunder, including, without limitation, any
gross income tax, gross receipts tax or excise tax levied by the City and County
of San Francisco, the State of California, the federal government of the United
States or any other governmental body with respect to the receipt of such rent
or other amounts; (c) upon, or with respect to, the possession, leasing,
operation, management, maintenance, alteration, repair, restoration, use or
occupancy by Tenant of the Premises or any portion thereof; or (d) upon this
transaction or any document to which Tenant is a party creating or transferring
an interest or an estate in the Premises.

6.04 Exclusion. Notwithstanding the foregoing, federal, state, and local
documentary transfer taxes, gift, franchise, inheritance, gross receipts,
transfer, succession and estate taxes, and income taxes shall not be included as
Taxes unless any such taxes are paid for the normal use, operation, maintenance
or repair of the Building, nor shall the computation of increases in Taxes for
which Tenant shall pay Tenant’s Percentage Share include any amounts paid by
Tenant under Section 6.03 or any amounts separately billed to a particular
tenant of the Building with respect to similar matters (other than as its
percentage share of increases in Taxes).

6.05 Refund. In the event that Landlord receives a cash refund of Taxes due to
an overpayment, Tenant’s pro-rata share of such refund shall be credited against
Tenant’s obligation to pay its pro rata share of subsequent Taxes under this
Article.

ARTICLE 7—LETTER OF CREDIT

Concurrently with the execution of this Lease, Tenant shall, as security for the
payment and performance of Tenant’s obligations under the Lease, deliver to
Landlord an irrevocable standby letter of credit (the “Letter of Credit”), the
form of which is attached hereto as Exhibit “I,” issued by Bank of America, N.A.
(or such other financial institution acceptable to Landlord) with an initial
stated amount of $5,145,480.00 (the “Stated Amount”). Landlord may, in its sole
discretion, require that the Letter of Credit be confirmed by a financial
institution satisfactory to Landlord. If, at any time, an Event of Default
occurs, Landlord shall have the right to draw down on the Letter of Credit, or
so much thereof as necessary, in payment of Rent, in reimbursement of any
expense incurred by Landlord in accordance with this Lease, and in payment of
any damages incurred by Landlord by reason of such Event of Default for which
Tenant is responsible in accordance with the terms of this Lease. In such event,
Tenant shall within two (2) business day following written request therefor from
Landlord remit to Landlord a sufficient amount in cash to restore the Letter of
Credit to the original amount or, at Landlord’s election, cause the Stated
Amount to be fully reinstated to its amount immediately prior to such Event of
Default. If the entire Letter of Credit has not been utilized, the remaining
amount of the Letter of Credit will be delivered to Tenant or to whoever is then
the holder of Tenant’s interest in this Lease, without interest, within sixty
(60) days after full performance of this Lease by Tenant. Tenant shall not be
entitled to any interest on the Letter of Credit. Tenant hereby waives the
provisions of California Civil Code Section 1950.7, and all other provisions of
law, now or hereafter in force, which provide that Landlord may claim from a
security deposit only those sums reasonably necessary to remedy any Events of
Default with respect to the payment of Rent, to repair damage caused by Tenant
or to clean the Premises, it being agreed that Landlord may, in addition, claim
those sums reasonably necessary to compensate Landlord for any other loss or
damage, foreseeable or unforeseeable, caused by the act or omission of Tenant or
any officer, employee, agent or invitee of Tenant which led to the Event of
Default. Upon the occurrence of an Event of Default, in addition to Landlord’s
right to draw on the Letter of Credit in whole or in part, Tenant shall, at
Landlord’s option, replace the Letter of Credit with a cash deposit equal to
then outstanding Stated Amount (and the Letter of Credit shall be returned to
Tenant upon such payment and the expiration of any applicable preference
period). Any cash remaining in Landlord’s possession after a partial or full
draw on the Letter of Credit shall be retained as an additional security deposit
and the terms of this Article shall apply with respect thereto, mutatis
mutandis.

ARTICLE 8—USE

8.01 General. The Premises shall be used only for general office use and for the
purposes specified in Article l(p) and for no other use or purpose without
Landlord’s prior written consent, which consent may be withheld in Landlord’s
sole and absolute discretion.

 

- 9 -



--------------------------------------------------------------------------------

8.02 No Nuisance or Waste. Tenant shall not do or permit anything to be done in,
or about the Premises which will in any way obstruct or interfere with the
rights of Landlord and other tenants or occupants or invitees of the Building or
injure or annoy them or use or allow the Premises to be used for any improper,
immoral or objectionable purpose, nor shall Tenant cause, maintain or permit any
nuisance in, on, or about the Building or the Premises. Tenant shall not commit
or suffer the commission of any waste in, on, or about the Building or the
Premises.

8.03 No Illegal Use. Tenant shall not use the Premises or permit anything to be
done in or about the Premises which will in any way conflict with any law,
statute, ordinance, or governmental rule, regulations, and/or requirements
(collectively, “Laws”) now in force or which may hereafter be enacted or
promulgated or which conflicts with any certificate of occupancy for the
Building or is prohibited by the Rules and Regulations attached hereto as
Exhibit “B.” Tenant shall not do or permit anything to be done in or about the
Premises or bring or keep anything therein which will in any way increase the
rate of applicable insurance upon the Building or any of its contents, and
Tenant shall, at its sole cost and expense, promptly comply with all Laws now in
force or which may hereafter be in force, and with the requirements of any
Insurance Services Office or other similar body now or hereafter constituted
relating to or affecting the condition, use, or occupancy of the Premises,
excluding structural changes or capital improvements not related to or affected
by Tenant’s alterations or improvements. The judgment of any court of competent
jurisdiction or the admission of Tenant in an action against Tenant, whether
Landlord be a party thereto or not, that Tenant has so violated any Law shall be
conclusive of such violation as between Landlord and Tenant.

8.04 Alterations to Common Areas. If changes or alterations are made by Landlord
to any portion of the Building, including, without limitation, the Common Areas,
Landlord shall not thereby be subject to any liability nor shall Tenant be
entitled to any compensation or any reduction or abatement of rent and such
changes or alterations shall not be deemed to be a constructive or actual
eviction or a breach of Landlord’s covenant of quiet enjoyment. Notwithstanding
the foregoing, at all times during which Landlord, or Landlord’s employees or
agents are performing such changes or alterations to any portion of the Common
Area, Landlord and Landlord’s employees and agents shall use commercially
reasonable efforts to minimize interference with Tenant’s access to and use of
the Premises during Tenant’s normal business hours.

8.05 Hazardous Substances.

(a) California Health and Safety Code Section 25359.7(b) requires any tenant of
real property who knows, or has reasonable cause to believe, that any release of
a “Hazardous Substance,” as defined below, has come to be located on or beneath
such real property to give written notice of such condition to the owner. Tenant
shall comply with the requirements of Section 25359.7(b) and any successor
statute thereto and with all other Laws, and orders of governmental authorities
with respect to Hazardous Substances. For purposes of this Section 8.05,
“Hazardous Substances” shall mean and include those elements or compounds which
are contained in the list of Hazardous Substances adopted by the United States
Environmental Protection Agency (EPA) or in any list of toxic pollutants
designated by Congress or the EPA or which are defined as hazardous, toxic,
pollutant, infectious or radioactive by any other federal, state or local
statute, law, ordinance, code, rule, regulation, order or decree regulating,
relating to or imposing liability (including, without limitation, strict
liability) or standards of conduct concerning, any hazardous, toxic or dangerous
waste, substance or material, as now or at any time hereinafter in effect
(collectively “Environmental Laws”). Landlord shall have the right to pursue all
legal and equitable remedies available to it in the event of failure of Tenant
to comply with the requirements of this Section 8.05.

(b) Tenant hereby agrees to indemnify Landlord and Landlord’s officers,
directors, shareholders, managers, members, partners, agents, employees,
servants, attorneys and representatives, as well as the respective heirs,
personal representatives, successors and assigns of any and all of them (the
“Landlord Parties”) and hold Landlord and Landlord Parties harmless from and
against any and all losses, liabilities, including strict liability, damages,
injuries, expenses, including reasonable attorneys’ fees, costs of settlement or
judgment and claims of any and every kind whatsoever paid, incurred or suffered
by, or asserted against, Landlord or Landlord Parties by

 

- 10 -



--------------------------------------------------------------------------------

any person, entity or governmental agency for, with respect to, or as a direct
or indirect result of, the presence in, or the escape, leakage, spillage,
discharge, emission or release from, the Premises of any Hazardous Substances
caused by Tenant (including, without limitation, any losses, liabilities,
including strict liability, damages, injuries, expenses, including reasonable
attorneys’ fees, costs of any settlement or judgment or claims asserted or
arising under the Comprehensive Environmental Response, Compensation and
Liability Act (“CERCLA”), any so-called federal, state or local “Superfund” or
“Superlien” laws or any other Environmental Law); provided, however, that the
foregoing indemnity is limited to matters arising solely from Tenant’s violation
of the covenant contained in this Section 8.05, and shall not apply to Hazardous
Substances present in the Building prior to the Effective Date of this Lease.
The obligations of Tenant under this Article 8.05 shall survive any expiration
or termination of this Lease.

(c) Landlord hereby agrees to indemnify Tenant and Tenant’s officers, directors,
shareholders, managers, members, partners, agents, employees, servants,
attorneys and representatives, as well as the respective heirs, personal
representatives, successors and assigns of any and all of them (the “Tenant
Parties”) and hold Tenant and Tenant Parties harmless from and against any and
all losses, liabilities, including strict liability, damages, injuries,
expenses, including reasonable attorneys’ fees, costs of settlement or judgment
and claims of any and every kind whatsoever paid, incurred or suffered by, or
asserted against, Tenant or Tenant Parties by any person, entity or governmental
agency for, with respect to, or as a direct or indirect result of, the presence
in, or the escape, leakage, spillage, discharge, emission or release from, the
Building or Premises of any Hazardous Substances present in the Building prior
to the Effective Date of this Lease.

ARTICLE 9—SERVICES AND UTILITIES

9.01 General. During the Term of this Lease, Landlord shall:

(a) Operate or cause the operation in season of the heating, ventilating and
air-conditioning (“HVAC”) system serving the Premises from 8:00 a.m. to 6:00
p.m., Monday through Friday, except for state and national holidays which are
customarily observed in San Francisco, California (“Ordinary Business Hours”),
at such temperatures and in such amounts as set forth in the Design Standards
attached hereto as Exhibit “D,” subject to any applicable provisions of Title 24
of the California Code of Regulations or any similar governmental, municipal or
public utility rules or regulations. Any HVAC provided by Landlord to Tenant
during other than Ordinary Business Hours shall be furnished only upon at least
twenty-four (24) hours prior written request of Tenant and Tenant shall pay
Landlord’s customary charges for such services as set forth in Section 9.02.
Should other tenants in the same HVAC zone which supplies the Premises also
request HVAC during such period, then Tenant’s share of the charge for such HVAC
shall be the fraction of the charge which the Rentable Area of the Premises
bears to the total Rentable Area of the premises of other tenants within that
HVAC zone so requesting and supplied HVAC. Tenant shall also be responsible for
and shall pay Landlord any additional costs (including, without limitation, the
costs of installation of additional HVAC equipment, if required by Landlord)
incurred because of the failure of the HVAC system to perform its function due
to (i) arrangement of partitioning in the Premises or changes or alterations
thereto, (ii) or from any use of heat-generating machinery or equipment, or
(iii) from occupancy of the Premises exceeding one person per one hundred
(100) square feet of Rentable Area, or (iv) from failure of Tenant to keep all
HVAC vents within the Premises free of obstruction. Tenant at all times agrees
to cooperate fully with Landlord and to abide by the reasonable regulations and
requirements which Landlord may prescribe for the proper functioning and
protection of the HVAC system. Landlord, its contractors and agents throughout
the Term, shall have free access to any and all mechanical installations of
Landlord or Tenant, including, but not limited to, air-cooling, fan, ventilating
and machine rooms and electrical and telephone closets; and Tenant agrees there
shall be no construction of partitions or other obstructions which may interfere
with Landlord’s free access thereto, or interfere with the moving of Landlord’s
equipment to and from the enclosures containing such installations. Tenant
further agrees that neither Tenant, nor its agents, employees or contractors
shall at any time enter the said enclosures or tamper with, adjust or touch or
otherwise in any manner affect such mechanical installations.

 

- 11 -



--------------------------------------------------------------------------------

(b) Provide access to water in the lavatories on each floor of the Building and,
subject to any applicable provisions of Title 24 of the California Code of
Regulations or any similar governmental, municipal or public utility rules or
regulations governing energy consumption, make, or cause to be made, customary
arrangements with public utilities and/or public agencies to furnish electric
current to the Premises for Tenant’s use, in amounts sufficient for normal
lighting by overhead fluorescent fixtures and for normal use of computers,
computer networks (both wireless and wired), copy machines, facsimile machines
and other office machines of similar electrical consumption, but not including
electricity required for independent air-conditioning units, special
communications equipment, special lighting or any other item of equipment which
(singly) consumes more than one (1.0) kilowatt per hour at rated capacity or
requires a voltage other than 120 volts single-phase (collectively
“High-Consumption Equipment”). Tenant shall not install any High-Consumption
Equipment in the Premises without Landlord’s written consent or otherwise exceed
the electrical standards set forth on Exhibit “D” attached hereto. Landlord
shall have no obligation to install dedicated circuits or other special
circuitry or wiring. Tenant shall advise Landlord prior to execution of this
Lease and within five (5) days after written request therefor of the nature and
quantity of all lights, equipment and machines using electricity in the Premises
and shall permit Landlord or its authorized agents to make periodic inspections
of all facilities using electricity located within the Premises. If Landlord
determines that Tenant is using electric current in excess of the amount
required to be provided by Landlord pursuant to this Lease as described above,
Landlord shall have the right to install an electric current meter in the
Premises to measure the amount of electric current consumed on the Premises. The
cost of such meter, special conduits, wiring and panels needed in connection
therewith and the installation, maintenance and repair thereof shall be paid for
by Tenant, and Tenant shall pay Landlord within fifteen (15) days following
written demand from Landlord for all such costs, in addition to the costs of
excess electric current as shown by such meter.

(c) Operate, maintain, clean, light, heat, ventilate and/or air-condition, as
applicable, those portions of the Common Areas available for Tenant usage and
provide such staffing and supervision as Landlord determines to be necessary.
Tenant waives all claims against Landlord for losses due to theft or burglary,
or for damages done by unauthorized persons in the Building who are not employed
by any Landlord Party. Landlord shall provide passenger elevator service in the
Building on a twenty-four (24) hours per day, seven (7) days per week basis.
Landlord may limit elevator service during times other than Ordinary Business
Hours.

(d) Provide janitorial service on each business day (exclusive of Saturdays,
Sundays and legal or union holidays), subject to access being granted to the
person or persons employed or retained by Landlord to perform such work.
Landlord shall not be required to provide janitorial services for portions of
the Premises used for preparing or consuming food or beverages, for storage, as
a mailroom, or for a lavatory (other than the Common Area lavatory rooms).

(e) Subject to applicable laws and the other provisions of this Lease
(including, without limitation, the Rules and Regulations attached hereto as
Exhibit “B” and any reasonable modifications thereof adopted by Landlord from
time to time in accordance with the terms of this Lease), Force Majeure,
Landlord’s right to reasonably control access to the Building, and Section 9.04,
Tenant shall have access to the Premises and Common Areas twenty-four (24) hours
per day, seven (7) days per week, every day of the year.

(f) Landlord shall provide a level of security services for the Building which
is comparable to the level of security services provided by owners of comparable
first class office buildings in the San Francisco Financial District
(“Comparable Buildings”). Notwithstanding Landlord’s agreement to provide such
security services, Landlord shall in no event be liable for any claims, losses
or damages in connection with the provision of, or failure to provide any such
services, or the manner in which such services are provided.

(g) Landlord shall provide Building-standard suite-entry signage at the Premises
and lobby directory listing.

9.02 Supplementary Services. Tenant shall pay Landlord, at the charges
established by Landlord from time to time, for all supplementary services
provided by Landlord or its agents to Tenant, which charges shall be

 

- 12 -



--------------------------------------------------------------------------------

payable by Tenant within thirty (30) days of demand by Landlord. Such
supplementary services shall include, without limitation, freight elevator
services on a first-come/first-serve basis (but no such charges for freight
elevator will apply during Tenant’s move-in, maintenance, repair, janitorial,
cleaning, HVAC and other services provided during hours other than Ordinary
Business Hours and/or in amounts not considered by Landlord, in its commercially
reasonable judgment, as standard (however, Landlord reserves the right to charge
Tenant for loading dock security in accordance with Landlord’s Building-standard
policies). Provided no Event of Default has occurred and is continuing, Tenant
will not be charged for reasonable use of the freight elevator during Ordinary
Business Hours during Tenant’s move into or move out of the Building.

9.03 Modification of Services. Landlord reserves the right, at any time and from
time to time during the term, to modify, delete from or add to all or any of the
services provided to Tenant hereunder so long as the services provided to Tenant
hereunder are at least comparable, in quality and in type, to the services
provided to tenants in other comparable high-rise office buildings in the San
Francisco Financial District.

9.04 Interruption of Access, Use or Services. Landlord shall not be liable for
any failure to provide access to the Premises, to assure the beneficial use of
the Premises or to furnish any services or utilities when such failure is caused
by natural occurrences, riots, civil disturbances, insurrection, war, court
order, public enemy, accidents, breakage, repairs, strikes, lockouts, other
labor disputes, the making of repairs, alterations or improvements to the
Premises or the Building, the inability to obtain an adequate supply of fuel,
gas, steam, water, electricity, labor or other supplies or by any other
condition beyond Landlord’s reasonable control, and Tenant shall not be entitled
to any damages resulting from such failure, nor shall such failure relieve
Tenant of the obligation to pay all sums due hereunder or constitute or be
construed as a constructive or other eviction of Tenant. If any governmental
entity promulgates or revises any statute, ordinance or building, fire or other
code, or imposes mandatory or voluntary controls or guidelines on Landlord or
the Building or any part thereof, relating to the use or conservation of energy,
water, gas, steam, light or electricity or the provision of any other utility or
service provided with respect to this Lease, or if Landlord is required or
elects to make alterations to the Building in order to comply with such
mandatory or voluntary controls or guidelines, Landlord may, in its sole
discretion, comply with such mandatory or voluntary controls or guidelines, or
make such alterations to the Building; provided, however, that Landlord shall
use commercially reasonable efforts to minimize interference with Tenant’s
access to and use of the Premises during Tenant’s normal business hours in
connection therewith. Neither such compliance nor the making of such alterations
shall in any event entitle Tenant to any damages, relieve Tenant of the
obligation to pay any of the sums due hereunder, or constitute or be construed
as a constructive or other eviction of Tenant.

ARTICLE 10—ALTERATIONS

10.01 General. Except as contemplated in the Workletter attached hereto as
Exhibit “C”, Tenant shall neither make nor cause to be made any alterations,
additions or improvements (collectively such items made or installed after the
Commencement Date are referred to as “Alterations”) in, on or to any portion of
the Building or the Common Areas outside of the interior of the Premises. In the
event of any conflict between the terms of Exhibit “C” and the terms of this
Section 10.01 as they relate to the construction of the initial Tenant
Improvements (as defined in Exhibit “C”), the terms of Exhibit “C” shall govern.
Tenant shall not make or suffer to be made any Alterations in, on or to the
Premises or any part thereof without the prior written consent of Landlord,
which consent will not be unreasonably withheld beyond fifteen (15) business
days; provided, however, Landlord may withhold its consent in its sole
discretion if any proposed Alterations may adversely affect the structure or
safety of the Building, the Building’s electrical, plumbing, HVAC, mechanical or
life safety systems or may otherwise disturb any asbestos-containing materials.
If such consent is granted, such Alterations must be made in compliance with
this Article 10 and Section 16.02. When applying for any such consent, Tenant
shall furnish complete plans and specifications for the desired Alterations, if
the cost thereof is more than Twenty Thousand Dollars ($20,000) or if the
proposed Alteration may affect the plumbing, electrical, HVAC, or structural
systems of the Building or may otherwise disturb any asbestos-containing
materials. Tenant need not obtain Landlord’s prior written approval for proposed
purely cosmetic Alterations where the estimated

 

- 13 -



--------------------------------------------------------------------------------

cost is Twenty Thousand Dollars ($20,000) or less, provided that (i) such
Alterations do not affect the structure or safety of the Building, the
Building’s electrical, plumbing, HVAC, mechanical or life safety systems or may
otherwise disturb any asbestos-containing materials, and (ii) Tenant provides
Landlord with prior written notice of the nature and scope of the proposed
Alterations as required in Section 10.02. If Landlord so requests, upon
completion of such Alterations, Tenant shall furnish to Landlord “as-built”
plans for such Alterations. Subsequent to obtaining Landlord’s consent and prior
to commencement of construction of the Alterations, Tenant (a) shall deliver to
Landlord, the building permit and a copy of the executed construction contract
covering the Alterations, (b) shall, at its expense, obtain all permits,
approvals and certificates required by governmental or quasi-governmental
bodies, and (c) shall furnish to Landlord duplicate original policies of
Workers’ Compensation (covering all persons to be employed by Tenant, and
Tenant’s contractors and subcontractors in connection with such Alterations) and
comprehensive public liability (including property damage coverage) insurance in
such form, with such companies, for such periods and in such amounts (except
that Workers’ Compensation shall be in statutory amounts) as Landlord reasonably
may require, naming Landlord and its agents, any lessor under any Superior Lease
and any mortgagee of a Mortgage (as such terms are hereinafter defined), as
additional insureds. If any such Alterations involve disturbing any
asbestos-containing materials, Tenant shall deliver to Landlord all necessary
documentation relating to such work and the proper handling and disposal of such
asbestos-containing materials. Tenant shall pay to Landlord upon demand a review
fee (the “Review Fee”) in the amount of the higher of Two Hundred Dollars ($200)
or three percent (3%) of the construction cost of the Alterations to compensate
Landlord for the cost of review and approval of the plans and specifications and
for additional administrative costs incurred in monitoring the construction of
the Alterations, provided that Landlord’s construction review fee for the
initial Tenant Improvements shall be as set forth in the Work Letter. If
Landlord consents to the making of any Alterations, the same shall be made by
Tenant at Tenant’s sole cost and expense; provided, however, that Tenant’s
general contractor, subcontractor or persons selected by Tenant to make the same
must first be approved in writing by Landlord. Tenant shall provide, at its
expense, such completion, performance and/or payments bonds as Landlord
considers in its commercially reasonable judgment necessary with respect to such
construction work. Tenant shall also require its contractor to maintain
insurance in amounts and in such form as Landlord may reasonably require and
shall provide Landlord with a certificate of such policy before commencing any
work at the Premises. Any construction, alteration, maintenance, repair,
replacement, installation, removal or decoration undertaken by Tenant in
connection with the Premises shall be completed in accordance with the plans and
specifications approved by Landlord, shall be carried out in a good, workmanlike
and prompt manner, designed and constructed in a first-class manner and shall
comply with all applicable statutes, laws, ordinances, regulations, rules,
orders and requirements of the authorities having jurisdiction thereof, shall be
subject to supervision by Landlord or its employees, agents or contractors and
shall be of equal or better quality than the then existing installation or
Building Standard materials. Without Landlord’s prior written consent, Tenant
shall not use any portion of the Common Areas in connection with the making of
any Alterations. At Landlord’s option, Landlord may elect to construct the
Alterations desired by Tenant. If Landlord so elects, Tenant shall reimburse
Landlord for any and all costs thereof (including, without limitation, the costs
of design, labor, materials and equipment) plus the Review Fee and a
construction fee equal to the higher of Two Hundred Dollars ($200) or five
percent (5%) of the total cost of construction of the Alterations, within thirty
(30) days after receipt of Landlord’s invoice. Failure of Tenant to pay the
invoiced costs within such thirty (30) day period shall constitute a default
under the terms of this Lease in like manner as failure to pay rent when due. In
the event of any such failure of Tenant to pay such costs when due, Landlord
shall thereby be entitled without cost, obligation or liability of any kind or
in any amount whatsoever, to discontinue the construction of any Alterations.
Should Landlord elect to exercise such right to discontinue construction, Tenant
shall be and remain liable to Landlord for any and all portions of the
Alterations completed or partially completed at the time of the discontinuing of
construction and for any additional items of loss, expense or damage incurred by
Landlord. If the Alterations which Tenant causes to be constructed result in
Landlord being required to make any alterations and/or improvements to other
portions of the Building including structural members in order to comply with
any applicable statutes, laws, ordinances, regulations, rules, orders or
requirements (e.g. ordinances intended to provide full access to handicapped
persons), then Tenant shall reimburse Landlord upon demand for all costs and
expenses incurred by Landlord in making such alterations and/or improvements,
provided that Landlord informs Tenant in advance of incurring

 

- 14 -



--------------------------------------------------------------------------------

such costs and obtains Tenant’s written instruction to go forward with the
proposed Alterations. Any Alterations made by Tenant shall remain on and be
surrendered with the Premises upon the expiration or sooner termination of the
Term, except Tenant shall, upon demand by Landlord, at Tenant’s sole cost and
expense, forthwith and with all due diligence remove (i) all or any portion of
any Alterations made by Tenant which are not customary for general office use in
a Class A office building, (ii) any Alterations for which no Landlord consent
was required hereunder at the time of its installation, or (iii) any Alterations
designated by Landlord to be removed at the time Landlord consented thereto, and
Tenant shall forthwith and with all due diligence, and at its sole cost and
expense, repair and restore the Premises (and any damage to the Building caused
by such removal) to their original condition, reasonable wear and tear excepted.

10.02 Notice. If Landlord approves Tenant’s proposed Alterations, subsequent to
Tenant’s receipt of such approval Tenant shall give Landlord at least fifteen
(15) days prior written notice of commencement of any work of construction,
alteration, maintenance, repair or replacement in order to enable Landlord to
post and record notices of nonresponsibility. Tenant shall keep the Premises,
Common Areas, Building and the real property upon which the Building is situated
free from any liens or violations arising out of any work performed, materials
furnished or obligations incurred by Tenant. If any such lien is placed upon the
Building, Tenant shall within the later of (i) twenty (20) days of notice
thereof and (ii) five (5) business days prior to when a lienholder could first
file a legal action to realize on its rights under its lien, cause such lien to
be discharged of record, by bonding or otherwise. If Tenant shall fail to cause
any such lien to be discharged, Landlord shall have the right to have such lien
discharged, and Landlord’s expense in so doing, including bond premiums,
reasonable attorneys’ fees and filing fees, shall be immediately due and payable
by Tenant.

10.03 Labor Relations. No construction, alteration, addition, improvement or
decoration of the Premises by Tenant shall interfere with the harmonious labor
relations in existence in the Building, and should such interference occur all
such work shall be halted immediately by Tenant until such time as construction
can proceed without any such interference.

10.04 Indemnity. Without limiting the generality of the provisions of
Section 13.02 hereof, Tenant shall indemnify Landlord and Landlord’s Agent (as
defined in Article l (b)) against any and all loss, cost, damage, injury and
expense arising out of or in any way related to claims for work or labor
performed, or materials or supplies furnished, to or at the request of Tenant or
in connection with performance of any work done for the account of Tenant in the
Premises, the Common Areas or the Building, whether or not Tenant obtained
Landlord’s permission to have such work done, labor performed, or materials or
supplies furnished.

10.05 Specialty Alterations. For purposes of this Lease the term “Specialty
Alterations” shall mean Alterations consisting of the kitchen, executive
bathrooms, raised computer floors, computer installations,
data/telecommunications cabling and wiring, vaults, libraries, internal
staircases, dumbwaiters and other Alterations of similar kind or character.
Notwithstanding anything contained in this Article 10 to the contrary, Landlord,
upon written notice to Tenant given at least thirty (30) days prior to the
Expiration Date or earlier end of the Term, may require Tenant to remove any of
Tenant’s Specialty Alterations, and to repair and restore in a good and
workmanlike manner to Building standard condition (reasonable wear and tear
excepted) any damage to the Premises or the Building caused by such removal.

10.06 Security System. Subject to applicable Laws, Tenant shall have the right
to install, at Tenant’s sole cost and expense, a separate security system for
the Premises (the “Security System”); provided, however, that the plans and
specifications for any such system shall be subject to Landlord’s reasonable
approval, and the installation of such system shall otherwise be subject to the
terms and conditions of this Article 10. Tenant shall at all times provide
Landlord and any applicable fire or other emergency response personnel with the
necessary codes and/or keys to disarm the Security System and will provide
Landlord with a contact (available on a 24/7 basis) who is familiar with the
functions of the alarm system in the event of a malfunction. Tenant will remove
all of those portions of the security system installed by Tenant in the Premises
upon the expiration or earlier termination of this Lease and repair any and all
damage to the Premises and Building caused by such removal in accordance with
this Article 10.

 

- 15 -



--------------------------------------------------------------------------------

ARTICLE 11—REPAIRS

No representations, except as contained herein or endorsed hereon, have been
made to Tenant respecting the condition of the Premises, and the acceptance of
possession of the Premises by Tenant shall be conclusive evidence as against
Tenant that the Premises are now in a tenantable and good condition. Tenant
shall take good care of the Premises and shall make all repairs (within the
Premises (specifically excluding any repairs to the Building exterior, the roof,
the roof membrane, if applicable, the structure, foundation or walls of the
Building or life safety, mechanical, electrical or other systems serving the
Premises) as and when Landlord deems reasonably necessary in order to preserve
the Premises in good working order and condition. In addition, Tenant shall
reimburse Landlord, within thirty (30) days following written request therefore
from Landlord, for the cost of any and all structural or nonstructural repairs,
replacements or maintenance necessitated or occasioned by the acts, omissions or
negligence of Tenant or any person claiming through or under Tenant, or any of
their servants, employees, contractors, agents, visitors or licensees, or by the
use or occupancy or manner of use or occupancy of the Premises by Tenant or any
such person. Unless otherwise caused by the gross negligence or willful
misconduct of Landlord and/or Landlord Parties, Landlord shall not be liable
for, and there shall be no abatement of rent with respect to any injury to or
interference with Tenant’s business arising from any repairs, maintenance,
alteration or improvement in or to any portion of the Premises, the Common Areas
or the Building or in or to the fixtures, appurtenances or equipment therein.
Tenant hereby waives all right to make repairs at Landlord’s expense under the
provisions of Sections 1932(1), 1941 and 1942 of the California Civil Code, and
instead, all improvements, repairs and/or maintenance expenses incurred on the
Premises shall be at the expense of Tenant, and shall be considered as part of
the consideration for leasing the Premises. All damages or injury done to the
Premises by Tenant or by any person who may be in or upon the Premises with
Tenant’s consent or at Tenant’s invitation, shall be repaired with material of
equal or better quality than the then existing installation of Building Standard
materials paid for by Tenant, and Tenant shall, at the termination of this
Lease, surrender the Premises to Landlord in as good condition and repair as
when accepted by Tenant, reasonable wear and tear and damage by insured casualty
excepted.

ARTICLE 12—ASSIGNMENT AND SUBLETTING

12.01 General. Except as set forth in Section 12.07, Tenant shall not, without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed, provided Tenant complies with the terms and
provisions of this Article 12: (a) assign, mortgage, pledge, encumber or
otherwise transfer this Lease, the term or estate hereby granted, or any
interest hereunder; (b) permit the Premises or any part thereof to be utilized
by anyone other than Tenant (whether as concessionaire, franchisee, licensee,
permittee or otherwise); or (c) except as hereinafter provided, sublet or offer
or advertise for subletting the Premises or any part thereof (all of the
foregoing, excluding transactions covered by Section 12.07 below, are
hereinafter sometimes referred to collectively as “Transfer” and any person to
whom any Transfer is made or sought to be made is hereinafter sometimes referred
to as a “Transferee”). Subject to the provisions of this Lease and this Article
12, Landlord shall not withhold its consent to a proposed Transfer so long as no
Event of Default (beyond any applicable notice and cure period hereunder) then
exists, the use of the Premises by the proposed Transferee would be permitted
under Section 8.01 hereof, and the proposed Transferee is of good business
reputation and of sound financial condition, as reasonably determined by
Landlord. Tenant acknowledges, however, that one or more existing or future
mortgagees of a Mortgage affecting the Premises may have the right to approve
any such Transfer, before Tenant may carry it out, and that, whenever such is
the case, it shall be reasonable for Landlord to withhold its consent under this
Section 12.01 to the Transfer if any such mortgagee withholds its consent
thereto. Any Transfer without Landlord’s consent shall be voidable and, at
Landlord’s election, shall constitute a default. The acceptance of any Monthly
Base Rent or other payments by Landlord from a proposed Transferee shall not
constitute consent to such Transfer by Landlord or a recognition of any
Transferee, or a waiver by Landlord of any failure of Tenant or such other
transferor to comply with the provisions of this Article 12. Except as set forth
in Section 12.07, if Tenant is a corporation, any dissolution, merger,
consolidation or other reorganization of Tenant, or the sale or other transfer
of a controlling percentage of the capital stock of Tenant or the sale of fifty
percent (50%) or more of the value of the assets of Tenant, shall be deemed a
voluntary

 

- 16 -



--------------------------------------------------------------------------------

assignment of this Lease by Tenant. The phrase “controlling percentage” shall
mean the ownership of, and the right to vote, stock possessing fifty percent
(50%) or more of the total combined voting power of all classes of Tenant’s
capital stock issued, outstanding, and entitled to vote for the election of
directors. The preceding two sentences shall not apply to corporations, the
stock of which is traded through an exchange or over the counter. Except as set
forth in Section 12.07, if Tenant is a partnership, a withdrawal or change,
voluntary, involuntary, or by operation of law of any partner or partners owning
a total of fifty percent (50%) or more of the partnership, or the dissolution of
the partnership, shall be deemed a voluntary assignment of this Lease by Tenant.
If Tenant consists of more than one person, a purported assignment, voluntary,
involuntary, or by operation of law, by any one of the persons executing this
Lease shall be deemed a voluntary assignment of this Lease by Tenant. Except as
set forth in Section 12.07, if Tenant assigns this Lease, or sublets all or a
portion of the Premises, or requests the consent of Landlord to any Transfer, or
if Tenant requests the consent of Landlord for any act that Tenant proposes to
do pursuant to this Lease which requires Landlord’s consent, then Tenant shall
pay Landlord’s reasonable processing fee (not to exceed $1,500 per request) and
shall reimburse Landlord for all reasonable attorneys’ fees incurred in
connection therewith.

12.02 Notice and Procedure. If at any time or from time to time during the Term,
Tenant desires to Transfer all or any part of the Premises (except as set forth
in Section 12.07) then at least fifteen (15) days, but not more than one hundred
twenty (120) days, prior to the date when Tenant desires the Transfer to be
effective (the “Transfer Date”), Tenant shall give Landlord a notice (the
“Transfer Notice”) which shall set forth the name, address and business of the
proposed Transferee, information (including financial statements and references)
concerning the character of the proposed Transferee, a detailed description of
the space proposed to be Transferred (the “Transfer Space”), any rights of the
proposed Transferee to use Tenant’s improvements and the like, the Transfer
Date, the proposed use for the Transfer Space, the term and the fixed rent
and/or other consideration and all other material terms and conditions of the
proposed Transfer, all in such detail as Landlord may reasonably require. If
Landlord reasonably requests additional detail, the Transfer Notice shall not be
deemed to have been received until Landlord receives such additional detail.
Landlord shall have the option, exercisable by giving notice to Tenant at any
time within twenty (20) days after Landlord’s receipt of the Transfer Notice
(a) in the case of a Transfer (other than a sublease or transactions covered by
Section 12.07), to terminate this Lease as to the Transfer Space as of the
Transfer Date set forth in Landlord’s notice, in which event Tenant shall be
relieved of all further obligations hereunder as to the Transfer Space as of the
Transfer Date; or (b) in the case of a sublease other than as covered by
Section 12.07, to sublease the Transfer Space from Tenant upon the terms and
conditions set forth in the Transfer Notice. If Landlord exercises its option to
sublet the Transfer Space, Tenant shall sublet the Transfer Space to Landlord
upon the terms and conditions contained in the Transfer Notice; provided,
however, that: (i) Landlord shall at all times under such sublease have the
right and option further to sublet the Transfer Space without obtaining Tenant’s
consent or sharing any of the economic consideration received by Landlord in
which event Tenant shall be relieved of all further obligations hereunder as to
the Transfer Space as of the date of such further sublease (but only during the
term of such further sublease); (ii) the provisions of Article 8 shall not be
applicable thereto; (iii) Landlord and its tenants shall have the right to use
in common with Tenant all lavatories, corridors and lobbies which are within the
Premises and the use of which is reasonably required for the use of the Transfer
Space; (iv) Tenant shall have no right of setoff or abatement or any other right
to assert a default hereunder by reason of any default by Landlord under such
sublease; and (v) Landlord’s liability under such sublease shall not be deemed
assumed or taken subject to by any successor to Landlord’s interest under this
Lease. No failure of Landlord to exercise either option with respect to the
Transfer Space shall be deemed to be Landlord’s consent to the Transfer of all
or any portion of the Transfer Space. If Landlord does not exercise either
option, Tenant shall be free to Transfer the Transfer Space to any entity or
person upon receipt of Landlord’s prior written consent, which cannot be
unreasonably withheld, conditioned, or delayed but only if Tenant’s proposed
Transfer complies with the terms and provisions of this Article 12 and each of
the following conditions:

(a) No Event of Default beyond any applicable notice and cure period hereunder
then exists under this Lease;

(b) The Transfer shall be on the same terms set forth in the Transfer Notice
given to Landlord;

 

- 17 -



--------------------------------------------------------------------------------

(c) No Transfer shall be valid, and no Transferee shall take possession of the
Transfer Space, until an executed counterpart of the Transfer has been delivered
to Landlord;

(d) No Transferee shall have a right further to Transfer without the consent of
Landlord (which may be withheld or conditioned in Landlord’s sole and absolute
discretion);

(e) Any proposed subletting would not result in more than two subleases of
portions of the Premises being in effect at any one time during the Term;

(f) [Intentionally Deleted];

(g) No Transferee shall be an existing tenant in the Building unless Landlord
does not have a comparable amount of space in the Building then available for
direct lease;

(h) No Transferee shall be a governmental entity or otherwise immune from the
jurisdiction of the courts of the State of California;

(i) No proposed Transfer would result in an increase in the number of people in
excess of one person per each 225 rentable square feet in the Premises, or would
cause an increase in Landlord’s Direct Expenses over the amount of such Direct
Expenses existing prior to such Transfer unless such proposed Transferee agrees
to pay such increase in Direct Expenses.

12.03 Continuing Liability of Tenant. Regardless of Landlord’s consent, no
Transfer shall release Tenant’s obligation or alter the primary liability of
Tenant to pay the rent and to perform all other obligations to be performed by
Tenant hereunder. The acceptance of rent by Landlord from any other person shall
not be deemed to be a waiver by Landlord of any provision hereof. Consent to one
Transfer shall not be deemed consent to any subsequent Transfer. If any assignee
of Tenant or any successor of Tenant defaults in the performance of any of the
terms hereof, Landlord may proceed directly against Tenant without the necessity
of exhausting remedies against such assignee or successor. Landlord may consent
to subsequent Transfers of this Lease or amendments or modifications to this
Lease with assignees of Tenant, without notifying Tenant, or any successor of
Tenant, and without obtaining its or their consent thereto, and such action
shall not relieve Tenant of its liability under this Lease.

12.04 Bankruptcy. If a petition is filed by or against Tenant for relief under
Title 11 of the United States Code, as amended (the “Bankruptcy Code”), and
Tenant (including for purposes of this Section 12.04 Tenant’s successor in
bankruptcy, whether a trustee or Tenant as debtor in possession) assumes and
proposes to assign, or proposes to assume and assign, this Lease pursuant to the
provisions of the Bankruptcy Code to any person or entity who has made or
accepted a bona fide offer to accept an assignment of this Lease on terms
acceptable to Tenant, then notice of the proposed assignment setting forth
(a) the name and address of the proposed assignee, (b) all of the terms and
conditions of the offer and proposed assignment, and (c) the adequate assurance
to be furnished by the proposed assignee of its future performance under the
Lease, shall be given to Landlord by Tenant no later than twenty (20) days after
Tenant has made or received such offer, but in no event later than ten (10) days
prior to the date on which Tenant applies to a court of competent jurisdiction
for authority and approval to enter into the proposed assignment. Landlord shall
have the prior right and option, to be exercised by notice to Tenant given at
any time prior to the date on which the court order authorizing such assignment
becomes final and nonappealable, to receive an assignment of this Lease upon the
same terms and conditions, and for the same consideration, if any, as the
proposed assignee, less any brokerage commissions which may otherwise be payable
out of the consideration to be paid by the proposed assignee for the assignment
of this Lease. If this Lease is assigned pursuant to the provisions of the
Bankruptcy Code, Landlord: (i) may require from the assignee a deposit or other
security for the performance of its obligations under the Lease in an amount
substantially the same as would have been required by Landlord upon the initial
leasing to a tenant similar to the assignee; and (ii) shall receive, as
additional rent, the sums and economic consideration described in Section 12.05.
Any person or entity to which this Lease is assigned pursuant to the provisions
of the Bankruptcy Code shall be deemed, without further act or documentation, to
have assumed all of the Tenant’s obligations arising under this Lease on and
after the date of such assignment. Any such assignee shall, upon demand, execute
and deliver to Landlord an instrument confirming such assumption. No provision
of this Lease shall be deemed a waiver of Landlord’s

 

- 18 -



--------------------------------------------------------------------------------

rights or remedies under the Bankruptcy Code to oppose any assumption and/or
assignment of this Lease, to require a timely performance of Tenant’s
obligations under this Lease, or to regain possession of the Premises if this
Lease has neither been assumed nor rejected within sixty (60) days after the
date of the order for relief or within such additional time as a court of
competent jurisdiction may have fixed. Notwithstanding anything in this Lease to
the contrary, all amounts payable by Tenant to or on behalf of Landlord under
this Lease, whether or not expressly denominated as rent, shall constitute rent
for the purposes of Section 502(b)(6) of the Bankruptcy Code.

12.05 Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any “Transfer Premium,” as that term is defined
in this Section 12.05, received by Tenant from such Transferee. “Transfer
Premium” shall mean all rent, additional rent, and other consideration received
from such Transferee in excess of the rent, additional rent and other
consideration payable by Tenant under this Lease on a per rentable square foot
basis if less than all of the Premises is transferred, after deducting the
actual, reasonable and documented expenses incurred by Tenant for (i) any
changes, alterations and improvements made to the Premises (whether hard or soft
costs) and/or any tenant improvement allowance or other commercially reasonable
concession provided by Tenant to the Transferee, in connection with the
Transfer, (ii) any brokerage commissions and advertising and marketing expenses
in connection with the Transfer, (iii) reasonable legal fees incurred by Tenant
in negotiating the Transfer and obtaining Landlord’s consent thereto, and
(iv) any fees, costs, expenses and charges paid to Landlord for consent or
review of the proposed Transfer. The Transfer Premium shall not apply to any
Transfer to an Affiliate. “Transfer Premium” shall also include, but not be
limited to, key money and bonus money paid by Transferee to Tenant in connection
with such Transfer, and any payment in excess of fair market value for services
rendered by Tenant to the Transferee in connection with such Transfer.

12.06 Limitation on Remedies. Tenant shall not be entitled to make, nor shall
Tenant make, any claim, and Tenant by this Section 12.05 waives any claim, for
money damages (nor shall Tenant claim any money damages by way of set-off,
counterclaim or defense) based upon any claim or assertion by Tenant that
Landlord has unreasonably withheld or unreasonably delayed its consent or
approval to a proposed Transfer as provided for in this Article 12. Tenant’s
sole and exclusive remedy shall be an action or proceeding to enforce any such
provision, or for specific performance, injunctive relief or declaratory
judgment. Tenant acknowledges that Tenant’s rights under this Article 12 satisfy
the conditions set forth in Section 1951.4 of the California Civil Code with
respect to the availability to Landlord of certain remedies for a default by
Tenant under this Lease.

12.07 Non-Transfers. Notwithstanding anything to the contrary contained in this
Lease, none of (i) an assignment to a transferee of all or substantially all of
the stock (or interests) or assets of Tenant, (ii) the sale or other transfer of
a controlling percentage of the capital stock of Tenant or the sale of fifty
percent (50%) or more of the value of the assets of Tenant, (iii) an assignment
of the Premises to a transferee which is the resulting entity of a merger or
consolidation of Tenant with another entity, (iv) an assignment or subletting of
all or a portion of the Premises to an “Affiliate” of Tenant (which term is
defined to mean an entity which is controlled by, controls, or is under common
control with, Tenant), and (v) a sale or transfer of the memberships, interests
or stock if (1) such sale or transfer occurs in connection with any bona fide
financing or capitalization for which Tenant receives substantially all the
proceeds thereof, or (2) Tenant is, or in connection with the proposed transfer
becomes, a publicly traded entity, shall be deemed a Transfer under Article 12
of this Lease (and no Transfer Premium shall be payable to Landlord in
connection therewith), provided that Tenant notifies Landlord of any such
assignment or sublease within twenty (20) days after such assignment or
subletting and promptly supplies Landlord with any documents or information
reasonably requested by Landlord regarding such transfer or transferee as set
forth in items (i) through (iv) above, that such assignment or sublease is not a
subterfuge by Tenant to avoid its obligations under this Lease and that such
transferee or Affiliate shall have a net worth (not including goodwill as an
asset) computed in accordance with generally accepted accounting principles (the
“Net Worth”) in an amount which is at least $35,000,000. “Control,” as used in
this Section 12.07, shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
person or entity, whether by the ownership of voting securities, by contract or
otherwise.

 

- 19 -



--------------------------------------------------------------------------------

ARTICLE 13—INDEMNIFICATION AND LANDLORD LIABILITY

13.01 Waiver of Liability. Neither Landlord nor any of the Landlord Parties nor
any Superior Lessor (as hereinafter defined) (collectively, the “Indemnitees”)
shall be liable or responsible in any way for, and Tenant hereby waives all
claims against the Indemnitees with respect to or arising out of: any death or
any injury of any nature whatsoever that may be suffered or sustained by Tenant
or any Tenant Parties or any other person, from any causes whatsoever (except to
the extent caused by the willful misconduct or gross negligence of an
Indemnitee); or for any loss or damage or injury to any property outside or
within the Premises belonging to Tenant or the Tenant Parties or any other
person, unless such injury or damage is to property not covered by insurance
carried by Tenant and is caused solely by the gross negligence or willful
misconduct of the Indemnitees. Without limiting the generality of the foregoing,
none of the Indemnitees shall be liable for any damage or damages of any nature
whatsoever to persons or property caused by explosion, fire, theft or breakage,
by sprinkler, drainage or plumbing systems, by failure for any cause to supply
adequate drainage, by the interruption of any public utility or service, by
steam, gas, water, rain or other substances leaking, issuing or flowing into any
part of the Premises, by natural occurrence, acts of the public enemy, riot,
strike, insurrection, war, court order, requisition or order of governmental
body or authority, or for any damage or inconvenience which may arise through
repair, maintenance or alteration of any part of the Building, or by anything
done or omitted to be done by any tenant, occupant or person in the Building. In
addition, none of the Indemnitees shall be liable for (i) any loss or damage for
which the Tenant is required to insure, nor for any loss or damage resulting
from any construction, alterations or repair or (ii) any consequential,
punitive, exemplary, speculative, treble or other similar measure of damages.

13.02 Indemnity. Tenant shall hold the Indemnitees harmless and defend the
Indemnitees from and against any and all losses, damages, claims, or liability
for any damage to any property or injury, illness or death of any person:
(a) occurring in, on, or about the Premises, or any part thereof, arising at any
time and from any cause whatsoever other than to the extent caused by gross
negligence or willful misconduct of the Indemnitees, their employees or agents;
and (b) occurring in, on, or about any part of the Building other than the
Premises, to the extent such damage, injury, illness or death shall be caused by
the negligence or willful misconduct of Tenant or the Tenant Parties. The
provisions of this Article 13 shall survive the termination of this Lease with
respect to any damage, injury, illness or death occurring prior to such
termination. References herein to the Indemnitees shall include their respective
agents and employees.

13.03 Landlord Liability. Neither Landlord’s Agent nor the Landlord Parties
shall be liable for the performance of Landlord’s obligations under this Lease.
Tenant shall look solely to Landlord to enforce Landlord’s obligations hereunder
and shall not seek any damages against any of the Landlord Parties. The
liability of Landlord for Landlord’s obligations under this Lease shall not
exceed and shall be limited to Landlord’s interest in the Building and Tenant
shall not look to the property or assets of any of the Landlord Parties in
seeking either to enforce Landlord’s obligations under this Lease or to satisfy
a judgment for Landlord’s failure to perform such obligations.

13.04 Consequential Damages. Notwithstanding anything to the contrary contained
in this Lease, nothing in this Lease shall impose any obligations on Tenant or
Landlord to be responsible or liable for, and each hereby releases the other
from all liability for, consequential damages other than those consequential
damages incurred by Landlord in connection with a holdover of the Premises by
Tenant after the expiration or earlier termination of this Lease.

ARTICLE 14—DESTRUCTION OR DAMAGE

In the event of a fire or other casualty in the Premises, as soon as Tenant
becomes aware, Tenant shall immediately give notice thereof to Landlord. The
following provisions shall apply to fire or other casualty occurring in the
Premises and/or the Building:

(a) If the damage is limited solely to the Premises and the Premises can be made
tenantable with all damage repaired within six (6) months from the date of
damage or destruction, then Landlord shall be

 

- 20 -



--------------------------------------------------------------------------------

obligated to rebuild the same excluding Tenant’s Specialty Alterations, if any,
and shall proceed diligently to do so; provided, however, that Landlord shall
have no obligation to repair or restore Tenant Improvements installed in the
Premises by Tenant or by Landlord except to the extent that Landlord has
received insurance proceeds from either Landlord’s or Tenant’s casualty insurer,
sufficient for such purposes and for all other restoration and repair purposes
or unless Tenant pays all costs and expenses related to the reconstruction of
uninsured or underinsured Tenant Improvements.

(b) If portions of the Building outside the boundaries of the Premises are
damaged or destroyed (whether or not the Premises are also damaged or destroyed)
and the Premises and the Building can both be made tenantable with all damage
repaired within nine (9) months from the date of damage or destruction, and
provided that Landlord determines that it is economically feasible, Landlord
shall be obligated to do so; provided, however, that Landlord shall have no
obligation to repair or restore improvements installed in the Premises by Tenant
except to the extent that Landlord receives insurance proceeds sufficient for
such purpose and for all other restoration and repair purposes.

(c) If neither clause (a) nor (b) above applies, Landlord shall notify Tenant
within sixty (60) days after the date such damage or destruction is adjusted by
Landlord and Landlord’s casualty insurer and either Tenant or Landlord may
terminate this Lease within thirty (30) days after the date of such notice;
provided, however, that Landlord shall have the right to elect to reconstruct
the Building and the Premises, in which event Landlord shall notify Tenant
within such sixty (60) day period and Tenant shall thereupon have no right to
terminate this Lease, except as expressly set forth below.

(d) During any period when the Premises, as a result of destruction or damage,
are unusable and are actually unused by Tenant, rent shall abate
proportionately, as reasonably determined by Landlord in good faith, on a day
for day basis, until such time as the Premises are made tenantable, and no
portion of the rent so abated shall be subject to subsequent recapture;
provided, however, that there shall be no such abatement except to the extent
that the amount thereof is compensated for and recoverable from the proceeds of
rental abatement or business interruption insurance maintained by Landlord with
respect to this Lease, the Premises or the Building. In addition, there shall be
no abatement of rent attributable to the time period following the repair of
damage to the Premises by the Landlord where the Premises would have been
otherwise reasonably deemed available for Tenant’s occupancy, except for
reconstruction of the Tenant Improvements where such reconstruction did not or
has not occurred because of the failure of Tenant to pay to Landlord, or cause
to be paid to Landlord, prior to the commencement of the anticipated repairs and
reconstruction, an amount sufficient to pay for the cost of the anticipated
repair and/or reconstruction or because of any other delays caused by Tenant.

(e) The proceeds from any insurance paid by reason of damage to or destruction
of the Building or any part thereof, insured by Landlord, shall belong to and be
paid to Landlord subject to the rights of any Superior Lessor or any mortgagee
of any Mortgage which constitutes an encumbrance.

(f) Tenant waives California Civil Code Sections 1932(2) and 1933(4) providing
for termination of hiring upon destruction of the thing hired.

(g) Notwithstanding the foregoing, Landlord shall have no obligation to rebuild
the Premises in the event of damage or destruction of the Premises occurring
during the last two (2) years of the Term (excluding unexercised options).

(h) Notwithstanding the foregoing, Tenant shall have the right to terminate this
Lease by written notice to Landlord in the event that the Premises are damaged
to the extent that Tenant’s use of the entire Premises is materially impaired,
and the restoration of the Premises is not substantially completed within one
hundred eighty (180) days of the date of the casualty.

(i) In the event that the Premises or the Building is destroyed or damaged to
any substantial extent during the last eighteen (18) months of the Term, and, in
the reasonable opinion of Landlord, the damage or destruction to the Premises or
Building cannot be repaired by the date which is six (6) months prior to the
Expiration Date, then notwithstanding anything contained in this Article, either
Landlord or Tenant shall

 

- 21 -



--------------------------------------------------------------------------------

have the option to terminate this Lease by giving written notice to the other
party of the exercise of such option within thirty (30) days after such damage
or destruction, in which event this Lease shall cease and terminate as of the
date of such notice, Tenant shall pay the Base Rent and Additional Rent,
properly apportioned up to such date of damage, and both parties hereto shall
thereafter be freed and discharged of all further obligations hereunder, except
as provided for in provisions of this Lease which by their terms survive the
expiration or earlier termination of the Term.

ARTICLE 15—WAIVER OF SUBROGATION

Tenant and Landlord agree that insurance required to be carried by either of
them against loss or damage by fire or other casualty shall contain a clause
whereby the insurer waives its rights to subrogation against the other party,
its agents, officers and employees for any loss or damage to its property or to
the property of others covered by insurance. As long as such waivers of
subrogation are contained in their respective insurance policies, Landlord and
Tenant hereby waive any right that either may have against the other on account
of any loss or damage to their respective property to the extent such loss or
damage is insurable under policies of insurance for fire and all risk coverage,
theft, public liability, or other similar insurance.

ARTICLE 16—RULES AND REGULATIONS

16.01 Rules and Regulations. Tenant shall faithfully observe and comply with the
Rules and Regulations of the Building now in effect, a copy of which is attached
hereto as Exhibit “B” and, after notice thereof, all reasonable modifications
thereof and additions thereto from time to time promulgated in writing by
Landlord, all of which are hereby incorporated herein by this reference.
Landlord shall apply the Rules and Regulations of the Building in a
professional, good faith manner. Landlord shall not be responsible to Tenant for
the nonperformance by any other tenant or occupant of the Building of any of the
Rules and Regulations. In the event of a conflict between the Rules and
Regulations and the provisions of this Lease, this Lease shall govern.

16.02 Certain Fireproofing and Insulating Materials. Tenant acknowledges that
certain fire-proofing and insulating materials used in the construction of the
Building contain asbestos and other hazardous substances (collectively
“asbestos”). If any governmental entity promulgates or revises a statute,
ordinance, code, rule or regulation, or imposes mandatory or voluntary controls
or guidelines with respect to such asbestos-containing materials or if Landlord
otherwise so elects, Landlord may, in its sole discretion, comply with such
mandatory or voluntary controls or guidelines, or elect to make such alterations
or remove such asbestos-containing materials; provided that Rent shall abate in
proportion to the extent to which Landlord’s work in the Premises materially
interferes with Tenant’s use. Such compliance or the making of alterations, and
the removal of all or a portion of such asbestos-containing materials, whether
in the Premises or elsewhere in the Building, shall not, in any event constitute
a breach by Landlord of any provision of this Lease, relieve Tenant of the
obligation to pay any rent due under this Lease, constitute or be construed as a
constructive or other eviction of Tenant, or constitute or be construed as a
breach of Tenant’s quiet enjoyment.

16.03 Asbestos. Landlord has advised Tenant that there is asbestos-containing
material (“ACM”) in the Building. Attached hereto as Exhibit “F” is a disclosure
statement regarding ACM in the Building. Tenant acknowledges that such notice
complies with the requirements of Section 25915 et seq. and Section 25359.7 of
the California Health and Safety Code.

ARTICLE 17—ENTRY BY LANDLORD

17.01 Entry to the Premises. Landlord, its agents, contractors or employees may
enter the Premises at reasonable hours to: (a) inspect the same; (b) exhibit the
same to Superior Lessors, prospective purchasers,

 

- 22 -



--------------------------------------------------------------------------------

lenders or (during the last six (6) months of the Term) to tenants;
(c) determine whether Tenant is complying with all of its obligations hereunder;
(d) supply janitorial service and any other service to be provided by Landlord
to Tenant hereunder or to any other tenant of the Building; (e) post notices of
nonresponsibility; and (f) make repairs required of Landlord under the terms
hereof or which Landlord deems necessary or desirable or make repairs to any
adjoining space or utility services or make repairs, alterations or improvements
to any other portion of the Building; provided, however, that all such work
shall be done as promptly as reasonably possible and so as to cause as little
interference to Tenant as reasonably possible. Landlord agrees to use
commercially reasonable efforts to give one (1) business day’s prior notice
(which may be oral or delivered by email) with respect to (b) above. Provided
Tenant is not then in default hereunder, with all notices having been given and
all cure periods having lapsed, when Landlord exercises its entry rights
hereunder, Landlord and any invitees permitted hereunder shall check-in with
Tenant’s receptionist, and Tenant shall have the right to accompany Landlord.
Except to the extent caused by the active negligence or willful misconduct of
Landlord, Tenant hereby waives any claim for damages for any injury or
inconvenience to or interference with Tenant’s business, any loss of occupancy
or quiet enjoyment of the Premises, and any other loss occasioned by such entry.
Landlord shall at all times have and retain a key with which to unlock all of
the doors in, on or about the Premises (excluding Tenant’s vaults, safes and
similar areas agreed upon in writing by Tenant and Landlord). Landlord shall
have the right to use any and all means which Landlord may deem proper to open
such doors in an emergency in order to obtain entry to the Premises, and no
entry to the Premises obtained by Landlord by any of such means shall under any
circumstance be construed or deemed to be a forcible or unlawful entry into, or
a detainer of, the Premises or an eviction, actual or constructive, of Tenant
from the Premises, or any portion thereof.

17.02 Alterations to Building. Landlord shall have the right from time to time
to alter the Building and, without the same constituting an actual or
constructive eviction and without incurring any liability to Tenant therefor, to
change the arrangement or location of entrances or passageways, doors and
doorways, and corridors, elevators, stairs, toilets, or other public parts of
the Building and to change the name, number or designation by which the Building
is commonly known, provided any such change does not (a) unreasonably reduce,
interfere with or deprive Tenant of access to the Building or Premises or
(b) reduce the Rentable Area (except by a de minimis amount) of the Premises.
All parts (except surfaces facing the interior of the Premises) of all walls,
windows and doors bounding the Premises (including exterior Building walls,
exterior core corridor walls, exterior doors and entrances), all balconies,
terraces and roofs adjacent to the Premises, all space in or adjacent to the
Premises used for shafts, stacks, stairways, chutes, pipes, conduits, ducts, fan
rooms, heating, air cooling, plumbing and other mechanical facilities, service
closets and other Building facilities are not part of the Premises, and Landlord
shall have the use thereof, as well as access thereto through the Premises for
the purposes of operation, maintenance, alteration and repair.

ARTICLE 18—DEFAULT

18.01 Events of Default. In addition to any other event specified in this Lease
as an event of default, the occurrence of any one or more of the following
events (“Events of Default”) shall constitute a breach of this Lease by Tenant:
(a) abandonment of the Premises for a continuous period in excess often
(10) business days; (b) failure by Tenant to pay any rent, including Tenant’s
Percentage Share of Increased Direct Expenses and Increased Taxes, when and as
the same becomes due and payable which failure continues for three (3) calendar
days after written notice thereof from Landlord; (c) failure by Tenant to pay
any other sum when and as the same becomes due and payable if such failure
continues for more than ten (10) days after written notice thereof from
Landlord; (d) failure by Tenant to comply with Section 25.01 or Article 28;
(e) failure by Tenant to perform or observe any other obligations of Tenant
hereunder, or to comply with the Rules and Regulations described in Article 16,
if such failure continues for more than ten (10) days after written notice
thereof from Landlord, unless such default cannot reasonably be cured within
such ten (10) day period and Tenant shall within such period commence with due
diligence and dispatch the curing of such default, and, having so commenced,
shall thereafter prosecute or complete with due diligence and dispatch the
curing of such default; (f) the making by Tenant of a general assignment for the
benefit of creditors, or the admission of its inability to pay its debts as they
become due or the filing of a petition, case or proceeding in bankruptcy, or the
adjudication of Tenant

 

- 23 -



--------------------------------------------------------------------------------

bankrupt or insolvent, or the filing of a petition seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, or the filing of
an answer admitting or failing reasonably to contest the material allegations of
a petition filed against it in any such proceeding, or the seeking or consenting
to or acquiescence in the appointment of any trustee, receiver or liquidator of
Tenant or any material part of its properties; (g) if within ninety (90) days
after the commencement of any proceeding against Tenant seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation, such
proceeding shall not have been dismissed, or if, within ninety (90) days after
the appointment without the consent or acquiescence of Tenant, of any trustee,
receiver or liquidator of Tenant or of any material part of its properties, such
appointment shall not have been vacated; or (h) if this Lease or any estate of
Tenant hereunder shall be levied upon under any attachment or execution and such
attachment or execution is not vacated within ten (10) days. All written notices
under this Section 18.01 may be delivered to and served upon Tenant in the
manner, form and substance specified in California Code of Civil Procedure
Section 1161 et seq., and Tenant shall not be entitled to any subsequent notices
thereunder.

18.02 Landlord’s Remedies. If an Event of Default shall occur, Landlord at any
time thereafter may give a written termination notice to Tenant, and on the date
specified in such notice (which shall be not less than three (3) days after the
giving of such notice), Tenant’s right to possession shall terminate and this
Lease shall terminate, unless on or before such date all arrears of rent and all
other sums payable by Tenant under this Lease (together with interest thereon at
the rate set forth in Section 18.04 hereof) and all costs and expenses incurred
by or on behalf of Landlord hereunder shall have been paid by Tenant and all
other breaches of this Lease by Tenant at the time existing shall have been
fully remedied to the satisfaction of Landlord. Should Landlord terminate this
Lease pursuant to the provisions of this Section, Landlord shall have all the
rights and remedies of a landlord provided by Section 1951.2 of the California
Civil Code or any successor code section. Upon such termination, in addition to
any other rights and remedies to which Landlord may be entitled under applicable
law, Landlord may recover from Tenant: (a) the worth at the time of award of the
unpaid rent which had been earned at the time of termination; (b) the worth at
the time of award of the amount by which the unpaid rent which would have been
earned after termination until the time of award exceeds the amount of such rent
loss that Tenant proves could have been reasonably avoided; (c) the worth at the
time of award of the amount by which the unpaid rent for the balance of the term
of this Lease after the time of award exceeds the amount of such rent loss that
Tenant proves could be reasonably avoided; and (d) any other amount necessary to
compensate Landlord for all the detriment proximately caused by Tenant’s failure
to perform its obligations under this Lease or which in the ordinary course of
things would be likely to result therefrom. The “worth at the time of award” of
the amounts referred to in clauses (a) and (b) above shall be computed by
allowing interest at the rate set forth in Section 18.04 hereof. The “worth at
the time of award” of the amount referred to in clause (c) above shall be
computed by discounting such amount at a rate equal to the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one percentage
point.

18.03 Rent Computation. For purposes of computing unpaid rent which would have
accrued and become payable under this Lease, unpaid rent shall consist of the
sum of:

(a) the total Monthly Base Rent for the balance of the Term; plus

(b) Tenant’s Percentage Share of Increased Direct Expenses and Increased Taxes
for the balance of the Term. For purposes of computing Increased Direct Expenses
the Direct Expenses for the calendar year of the default and each future
calendar year in the Term shall be assumed to be equal to the Direct Expenses
for the calendar year prior to the year in which default occurs compounded at a
rate equal to the mean average rate of inflation for the three (3) calendar
years preceding the calendar year of the default, as determined by using the
United States Department of Labor, Bureau of Labor Statistics Consumer Price
Index (All Urban Consumers, All Items, 1982-84 equals 100) for the metropolitan
area or region of which San Francisco, California is a part. If such index is
discontinued or revised, the average rate of inflation shall be determined by
reference to the index designated as the successor or substitute index by the
government of the United States.

 

- 24 -



--------------------------------------------------------------------------------

18.04 Interest. Every installment of rent and every other payment due hereunder
from Tenant to Landlord which shall not be paid when the same shall have become
due and payable shall bear interest at the rate of two percent (2%) over the
Prime Rate, or at the highest rate legally permitted, whichever is less, from
the date that the same became due and payable until paid, whether or not demand
be made therefor.

18.05 Late Charges. Tenant acknowledges that late payment by Tenant to Landlord
of Monthly Base Rent or Increased Direct Expenses or Increased Taxes will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of such
costs being extremely difficult and impracticable to fix. Such costs include,
without limitation, processing and accounting charges, and late charges that may
be imposed on Landlord by the terms of any note secured by an encumbrance
covering the Premises. Therefore, if any installment of Monthly Base Rent or
Increased Direct Expenses or Increased Taxes due from Tenant is not received by
Landlord when due, Tenant shall pay to Landlord on demand an additional sum
equal to five percent (5%) of the overdue amount as a late charge. The parties
agree that this late charge represents a fair and reasonable estimate of the
costs that Landlord will incur by reason of such late payment by Tenant.
Acceptance of any late charge shall not constitute a waiver of Tenant’s default
with respect to the overdue amount, or prevent Landlord from exercising any of
the other rights and remedies available to Landlord.

18.06 Lease Continues Until Termination. If Tenant has breached this Lease and
abandoned the Premises, Landlord may elect to exercise its rights pursuant to
California Civil Code Section 1951.4 (lessor may continue lease in effect after
lessee’s breach and abandonment and recover Rent as it becomes due, if lessee
has the right to sublet or assign, subject only to reasonable limitations) and
to continue this Lease in effect for so long as Landlord does not terminate
Tenant’s right to possession, and Landlord may enforce all its rights and
remedies under this Lease, including the right to recover the rent as it becomes
due under this Lease. Acts of maintenance or preservation or efforts to relet
the Premises or the appointment of a receiver upon initiative of Landlord to
protect Landlord’s interest under this Lease shall not constitute a termination
of Tenant’s right to possession.

18.07 Remedies Cumulative. The remedies provided for in this Lease are in
addition to any other remedies available to Landlord at law or in equity by
statute or otherwise.

18.08 Waiver of Redemption. Tenant hereby waives, for itself and all persons
claiming by and under Tenant, all rights and privileges which it might have
under California Code of Civil Procedure Section 1179 and any present or future
law to redeem the Premises or to continue the Lease after being disposed or
ejected from the Premises.

ARTICLE 19—LANDLORD’S RIGHT TO CURE DEFAULTS

All agreements and provisions to be performed by Tenant under any of the terms
of this Lease shall be at Tenant’s sole cost and expense and without any
abatement of rent. If Tenant shall fail to pay any sum of money, other than
Monthly Base Rent, required to be paid by it hereunder or shall fail to cure any
default and such failure shall continue for ten (10) days after notice thereof
by Landlord, then Landlord may, but shall not be obligated so to do, and without
waiving or releasing Tenant from any obligations, make any such payment or
perform any such act on Tenant’s part. All sums so paid by Landlord and all
costs incurred by Landlord in taking such action shall be deemed additional rent
hereunder and shall be paid to Landlord on demand, and Landlord shall have (in
addition to all other rights and remedies of Landlord) the same rights and
remedies in the event of the nonpayment thereof by Tenant as in the case of
default by Tenant in the payment of rent.

ARTICLE 20—ATTORNEYS’ FEES

In the event of any action or proceeding brought by either party against the
other under this Lease, the prevailing party shall be entitled to recover court
costs and the reasonable fees of its attorneys in such action or proceeding
(whether at the administrative, trial or appellate levels) in such amount as the
court or administrative body may adjudge reasonable.

 

- 25 -



--------------------------------------------------------------------------------

ARTICLE 21—HOLDING OVER

If Tenant shall remain in possession after the expiration or sooner termination
of this Lease with Landlord’s consent (which Landlord may withhold in its sole
and absolute discretion), all of the terms, covenants and agreements hereof
shall continue to apply and bind Tenant so long as Tenant shall remain in
possession insofar as the same are applicable; provided, however, that if Tenant
remains in possession without Landlord’s prior written consent, the Monthly Base
Rent shall be one and one half (1.5) times the Monthly Base Rent payable for the
last month of the Term for the first two (2) months of Tenant’s holdover, and
thereafter two (2) times the sum of the Monthly Base Rent payable for the last
month of the Term, prorated in either instance on a daily basis for each day
that Tenant remains in possession. Tenant shall indemnify Landlord and
Landlord’s Agent against any and all claims, losses and liabilities for damages
resulting from failure to surrender possession, including, without limitation,
any claims made by any succeeding tenant. If Tenant remains in possession with
Landlord’s written consent, such tenancy shall be from month to month,
terminable by either party on not less than thirty (30) days’ written notice.

ARTICLE 22—WAIVER

The failure of Landlord to exercise its rights in connection with any breach or
violation of any term, covenant or condition herein contained or in the Rules
and Regulations shall not be deemed to be a waiver of such term, covenant or
condition or any subsequent breach of the same or any other term, covenant or
condition herein contained. The subsequent acceptance of rent hereunder by
Landlord shall not be deemed to be a waiver of any preceding breach by Tenant of
any term, covenant or condition of this Lease other than the failure of Tenant
to pay the particular rent so accepted, regardless of Landlord’s knowledge of
such preceding breach at the time of acceptance of such rent.

ARTICLE 23—EMINENT DOMAIN

23.01 Taking of Premises. If all or any part of the Premises shall be taken by
any public or quasi public authority as a result of the exercise of the power of
eminent domain, this Lease shall terminate as to the part so taken as of the
date of taking, and, in the case of a partial taking, either Landlord or Tenant
shall have the right to terminate this Lease as to the balance of the Premises
by written notice to the other within thirty (30) days after the date of such
taking; provided, however, that a condition to the exercise by Tenant of such
right to terminate shall be that the portion of the Premises taken shall, in
Landlord’s judgment, be of such extent and nature as substantially to handicap,
impede and impair Tenant’s use of the balance of the Premises. If a material
part of the Building is condemned or taken or if substantial alteration or
reconstruction of the Building shall, in Landlord’s opinion, be necessary or
desirable as a result of such condemnation or taking, Landlord may terminate
this Lease by written notice to Tenant within thirty (30) days after the date of
taking.

23.02 Condemnation Award. In the event of any taking, Landlord shall be entitled
to any and all compensation, damages, income, rent, awards, and any interest
therein whatsoever which may be paid or made in connection therewith, and Tenant
shall have no claim against Landlord for the value of any unexpired term of this
Lease or otherwise. Nothing herein shall be construed to preclude Tenant from
prosecuting any claim directly against the condemning authority for moving
expenses, loss of business, for damage to, and cost of removal of, trade
fixtures, furniture and other personal property belonging to Tenant, and for the
unamortized cost of leasehold improvements to the extent same were installed at
Tenant’s expense (and not with the proceeds of the Tenant Allowance, if any),
provided, however, that no such claim shall diminish or adversely affect
Landlord’s award. In no event shall Tenant have or assert a claim for the value
of any unexpired term of this Lease. Subject to the foregoing provisions of this
Section 23.02, Tenant hereby assigns to Landlord any and all of its right, title
and interest in or to any compensation awarded or paid for the fee as a result
of any such taking. In the event of a partial taking of the Premises which does
not result in a termination of this Lease, the Monthly Base Rent thereafter to
be paid shall be equitably reduced by Landlord. Each party waives the provisions
of

 

- 26 -



--------------------------------------------------------------------------------

California Code of Civil Procedure Section 1265.130 allowing either party to
petition the Superior Court to terminate this Lease in the event of a partial
taking of the Premises.

23.03 Temporary Taking. If all of the Premises shall be condemned or taken for
governmental occupancy for a period of more than six (6) months, this Lease
shall terminate as of the date of taking and Landlord shall be entitled to any
and all compensation, damages, income, rent and awards in connection therewith.
If all or any part of the Premises shall be taken by any public or quasi-public
authority on a temporary basis for a period of six (6) months or less, this
Lease shall remain in full force and effect. Tenant’s rent hereunder shall be
abated for the period of the temporary taking and Landlord shall be entitled to
any and all compensation, damages, income, rent, awards and interest in
connection therewith.

ARTICLE 24—SALE BY LANDLORD

In the event of a sale or conveyance by Landlord of the Building and the
assumption by the buyer of all Landlord’s obligations under this Lease, the same
shall operate to release Landlord from any future liability upon any of the
agreements, obligations, covenants or conditions, express or implied, herein
contained in favor of Tenant, and in such event Tenant agrees to look solely to
the responsibility of the successor in interest of Landlord in and to this
Lease. In addition, Tenant’s right of recovery as to any pre-existing
agreements, obligations, covenants or conditions, express or implied, herein
contained in favor of Tenant shall be expressly limited to the net proceeds of
sale actually received by Landlord. This Lease shall not be affected by any such
sale, however, and Tenant agrees to attorn to the purchaser or assignee, such
attornment to be effective and self-operative without the execution of any
further instruments on the part of any of the parties to this Lease.

ARTICLE 25—SUBORDINATION

25.01 Subordination of this Lease. Unless Landlord or any lender holding a lien
which affects the Premises elects otherwise, this Lease shall be subject and
subordinated at all times to: (a) all ground or underlying leases which now or
hereafter may affect the Building (a “Superior Lease”), and (b) the lien of all
mortgages and deeds of trust (a “Mortgage”) in any amount or amounts whatsoever
now or hereafter placed on or against the Building, on or against Landlord’s
interest or estate therein, and on or against all such ground or underlying
leases, all without the necessity of having further instruments executed on the
part of Tenant to effectuate such subordination. Notwithstanding the foregoing:
(i) in the event of termination for any reason whatsoever of any such Superior
Lease, Tenant shall, if requested, attorn to the landlord of any such Superior
Lease (the “Superior Lessor”), or, if requested, enter into a new lease for the
balance of the original or extended Term then remaining, upon the same terms and
provisions as are contained in this Lease; (ii) in the event of a foreclosure of
any such Mortgage or of any other action or proceeding for the enforcement
thereof, or of any sale thereunder, or the giving of any deed in lieu of such
foreclosure, Tenant shall, if requested, attorn to the purchaser at such
foreclosure sale or other action or proceeding, or to the grantee under any such
deed given in lieu of foreclosure, or, if requested, enter into a new lease with
such successor to Landlord’s interest for the balance of the original or
extended Term then remaining upon the same terms and provisions as are in this
Lease contained (it being understood, however, that no such successor to
Landlord’s interest shall be bound by any payment of rent or any other charges
under this Lease, other than security deposits, made more than one (1) month in
advance, or by any amendment to or modification of this Lease made without such
successor’s consent); and (iii) Tenant agrees to execute and deliver upon demand
such further instruments evidencing such subordination of this Lease to such
deed, to such Superior Leases, and to the lien of any such Mortgages as may
reasonably be required by Landlord. Tenant shall from time to time on request
from Landlord execute and deliver any documents or instruments that may be
required by any lender to effectuate any subordination.

25.02 Subordination of Mortgage. Notwithstanding anything to the contrary set
forth above, any mortgagee under any Mortgage may at any time subordinate its
Mortgage to this Lease in whole or in part, without any need to obtain Tenant’s
consent, by execution of a written document subordinating such Mortgage to this
Lease to the

 

- 27 -



--------------------------------------------------------------------------------

extent set forth in such document and thereupon this Lease shall be deemed prior
to such Mortgage to the extent set forth in such document without regard to
their respective dates of execution, delivery and/or recording. In that event,
to the extent set forth in such document, such Mortgage shall have the same
rights with respect to this Lease as would have existed if this Lease had been
executed, and a memorandum thereof, recorded prior to the execution, delivery
and recording of the Mortgage.

25.03 Subordination and Non-Disturbance Agreement. Landlord shall use
commercially reasonable efforts to request a non-disturbance agreement from
Landlord’s first priority mortgage lender (on such lender’s standard form) for
the benefit of Tenant. Landlord shall not be in breach of this Lease or incur
any obligation to Tenant if, for any reason whatsoever, such lender refuses to
enter into a non-disturbance agreement. All costs and expenses (including,
without limitation, Landlord’s and lender’s legal fees and all costs of
recordation) incurred in requesting, obtaining, negotiating and/or recording any
non-disturbance agreement shall be borne by Tenant.

ARTICLE 26—NO MERGER

The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation thereof, shall not work a merger, and shall, at the option of
Landlord, terminate any or all existing subleases or subtenancies, or operate as
an assignment to Landlord of any or all of such subleases or subtenancies.

ARTICLE 27—SURRENDER OF PREMISES

At the end of the Term or upon sooner termination of this Lease, Tenant shall
peaceably deliver up to Landlord possession of the Premises, together with all
improvements or additions upon or belonging to the same, by whomsoever made, in
the same condition as received, or first installed, reasonable wear and tear and
damage by insured casualty excepted. Tenant may, upon the termination of this
Lease, remove all movable partitions of less than full height from floor to
ceiling, as well as counters and other trade fixtures installed by Tenant,
repairing any damage caused by such removal. Property not so removed shall be
deemed abandoned by Tenant and title to the same shall thereupon pass to
Landlord. Upon request by Landlord unless otherwise agreed to in writing by
Landlord, or as otherwise provided in Article 10 above, including without
limitation, any cable, Tenant, at its cost, shall remove any or all permanent
improvements or additions to the Premises installed by Tenant and all movable
partitions, counters, and other trade fixtures which may be left by Tenant and
repair any damage resulting from such removal. Tenant’s removal obligations with
respect to the initial Tenant Improvements shall be governed by the Workletter.

ARTICLE 28—ESTOPPEL CERTIFICATE

At any time and from time to time, but in no event on less than five (5) days
prior written request by Landlord, Tenant shall execute, acknowledge and deliver
to Landlord, promptly upon request, a certificate in the form of Exhibit “E”
attached hereto (“Estoppel Certificate”), certifying: (a) that Tenant has
accepted the Premises (or, if Tenant has not done so, that Tenant has not
accepted the Premises, and specifying the reasons therefor); (b) the
Commencement Date and Expiration Date of this Lease; (c) whether to the best
knowledge of Tenant there are then existing any defaults by Landlord in the
performance of its obligations under this Lease (and, if so, specifying the
same); (d) that this Lease is unmodified and in full force and effect (or, if
there have been modifications, that this Lease is in full force and effect, as
modified, and stating the date and nature of each modification); (e) the
capacity of the person executing such certificate, and that such person is duly
authorized to execute the same on behalf of Tenant; (f) the date, if any, to
which rent and other sums payable hereunder have been paid; (g) Tenant is not in
default under the Lease nor does any event exist which, with the passage of time
or the giving of notice or both would constitute an Event of Default; except as
to defaults specified in the certificate; (h) the amount of any security deposit
and prepaid rent; and (i) such other matters as may be reasonably requested by
Landlord. Any such certificate may be relied upon by any prospective purchaser,
mortgagee or beneficiary under any Mortgage affecting the Building or any part
thereof. If Tenant fails to deliver

 

- 28 -



--------------------------------------------------------------------------------

the executed certificate within five (5) days after receipt thereof by Tenant,
then Tenant shall be deemed to have accepted the Premises and it shall be an
acknowledgment by Tenant that statements included in the estoppel certificate
are true and correct, without exception.

ARTICLE 29—NO LIGHT, AIR OR VIEW EASEMENT

Any diminution or shutting off of light, air or view by any structure which is
now or may hereafter be erected on lands adjacent to the Building shall in no
way affect this Lease or impose any liability on Landlord. Noise, dust or
vibration or other incidents to new construction of improvements on lands
adjacent to the Building, whether or not owned by Landlord, shall in no way
affect this Lease or impose any liability on Landlord.

ARTICLE 30—NOTICES

All notices and demands which may or are required to be given by either party to
the other hereunder shall be in writing and shall be deemed to have been fully
given when sent by nationally recognized overnight courier, facsimile machine
(to the extent receipt of such facsimile is acknowledged by the addressee) or
deposited in the United States mail, certified or registered, postage prepaid,
and addressed as follows: prior to the date on which Tenant accepts possession
of the Premises, at Tenant’s address prior to occupancy set out in Article l(q),
and thereafter to Tenant at the address for Tenant set out in Article l(q), or
to such other place as Tenant may from time to time designate in a notice to
Landlord; to Landlord at the addresses specified in Article l(r), or to such
other places as Landlord may from time to time designate in a notice to Tenant;
or, in the case of Tenant, delivered to Tenant at the Premises. Tenant hereby
appoints as its agent to receive the service of all dispossessory or distraint
proceedings and notices thereunder the person in charge of or occupying the
Premises at the time, and if no person shall be in charge of or occupying the
same, then such service may be made by attaching the same to the main entrance
of the Premises.

ARTICLE 31—INTENTIONALLY DELETED

ARTICLE 32—SUCCESSORS

All the terms, covenants, and conditions hereof shall be binding upon and inure
to the benefit of the heirs, executors, administrators, successors, and assigns
of the parties hereto, provided that nothing in this Article 32 shall be deemed
to permit any assignment, subletting, occupancy or use by Tenant contrary to the
provision of Article 12.

ARTICLE 33—INSURANCE

33.01 Liability Insurance. Tenant shall obtain and keep in full force a policy
of commercial general liability and property damage insurance (including
automobile, personal injury, broad form contractual liability and broad form
property damage) under which Tenant is named as the insured and Landlord,
Landlord’s Agent and any lessors and mortgagees (whose names shall have been
furnished to Tenant) are named as additional insureds and under which the
insurer agrees to indemnify and hold the Landlord, Landlord’s Agent and all
applicable lessors and mortgagees harmless from and against all cost, expense
and/or liability arising out of or based upon the indemnification obligations of
this Lease. The minimum limits of liability shall be a combined single limit
with respect to each occurrence of not less than Four Million Dollars
($4,000,000), which can be satisfied with a combination of General Liability and
Umbrella/Excess Liability limits. The policy shall contain a cross liability
endorsement and shall be primary coverage for Tenant and Landlord for any
liability arising out of Tenant’s and Tenant’s employees’ use, occupancy or
maintenance of the Premises and all areas appurtenant thereto. Such insurance
shall provide that it is primary insurance and not “excess over” or contributory
with any other valid,

 

- 29 -



--------------------------------------------------------------------------------

existing and applicable insurance in force for or on behalf of Landlord. The
policy shall not eliminate cross-liability and shall contain a severability of
interest clause. Not more frequently than once each year, if, in the opinion of
Landlord’s lender or of the insurance consultant retained by Landlord, the
amount of public liability and property damage insurance coverage at that time
is not adequate, Tenant shall increase the insurance coverage as required by
either Landlord’s lender or Landlord’s insurance consultant.

33.02 Tenant’s Property Insurance. Tenant at its cost shall maintain on all of
its personal property, Tenant Improvements (as defined in the Workletter)
(whether constructed by Landlord or Tenant), and Alterations, in, on, or about
the Premises, a policy of standard fire and extended coverage insurance, with
theft, vandalism and malicious mischief endorsements, to the extent of at least
full replacement value without any deduction for depreciation. The proceeds from
any such policy shall be used by Tenant for the replacement of such personal
property or the restoration of such tenant improvements or alterations. The
“full replacement value” of the improvements to be insured under this Article 33
shall be determined by the company issuing the insurance policy at the time the
policy is initially obtained. Not less frequently than once every three
(3) years, Landlord shall have the right to notify Tenant that it elects to have
the replacement value redetermined by an insurance company or insurance
consultant. The redetermination shall be made promptly and in accordance with
the rules and practices of the Board of Fire Underwriters, or a like board
recognized and generally accepted by the insurance company, and each party shall
be promptly notified of the results by the company. The insurance policy shall
be adjusted according to the redetermination.

33.03 Worker’s Compensation Insurance. Tenant shall maintain Worker’s
Compensation and Employer’s Liability insurance as required by law.

33.04 Business Interruption Insurance. Tenant shall maintain loss of income and
business interruption insurance in such amounts as will reimburse Tenant for
direct or indirect loss of earnings attributable to all perils commonly insured
against by prudent tenants or attributable to prevention of access to the
Premises or to the Building as a result of such perils but in no event in an
amount less than the Base Monthly Rent and all additional rent payable hereunder
for six (6) months.

33.05 Other Coverage. Tenant, at its cost, shall maintain such other insurance
as Landlord may reasonably require from time to time, subject to thirty
(30) days prior notice.

33.06 Insurance Criteria. All the insurance required under this Lease shall:

(a) Be issued by insurance companies authorized to do business in the State of
California, with a financial rating of at least an A-VI status as rated in the
most recent edition of Best’s Insurance Reports.

(b) Be issued as a primary policy.

(c) Contain an endorsement requiring thirty (30) days’ written notice from the
insurance company to both parties and to Landlord’s lender before cancellation
or change in the coverage, scope, or amount of any policy.

(d) With respect to property loss or damage by fire or other casualty, a waiver
of subrogation must be obtained, as required by Article 15.

33.07 Evidence of Coverage. A certificate of the policy, together with evidence
of payment of premiums, shall be deposited with Landlord at the commencement of
the term, and on renewal of the policy not less than twenty (20) days before
expiration of the term of the policy.

33.08 Landlord’s Insurance. Landlord shall carry the types of insurance, and
with such reasonable coverage limits as are normally and customarily carried by
sophisticated landlords of Comparable Buildings, and the cost thereof shall be
included in Direct Expenses.

 

- 30 -



--------------------------------------------------------------------------------

ARTICLE 34—BUILDING DIRECTORY

Landlord shall maintain in the lobby of the Building a directory containing the
names of Tenant and other tenants of the Building. Tenant shall be entitled, at
no additional cost, to initially list on such directory its name and that of its
employees and permitted subtenants as Tenant desires, provided, the number of
names so listed shall be in the same proportion to all names listed on such
directory as the Rentable Area of the Premises bears to the Rentable Area of all
tenants who are included in the directory. If Tenant requests Landlord to make
any revisions or substitutions to the names initially included within the lobby
directory, Landlord shall be entitled to charge Tenant, on a nondiscriminatory
basis, its standard reprogramming fee.

ARTICLE 35—TERMINATION OF MASTER LEASE AND MASTER SUBLEASE

(a) Tenant hereby acknowledges that the Building is subject to that certain
Indenture of Lease dated as of January 22, 1973, executed by Pearlman Associates
(“Pearlman”) and First Market Co. (“First Market”), jointly as the lessors, and
Pearlman, as the lessee, as supplemented and amended (as so supplemented and
executed, the “Master Lease”). Landlord is the successor in interest to Pearlman
and First Market, as lessor, and to Pearlman, as lessee. In the event of the
cancellation or termination of the Master Lease for any reason whatsoever or of
the involuntary surrender of the Master Lease by operation of law prior to the
Expiration Date, Tenant agrees to make full and complete attornment to Landlord
under the Master Lease for the balance of the term of this Lease and upon the
then executory terms hereof at the option of Landlord at any time during
Tenant’s occupancy of the Premises, which attornment shall be evidenced by an
agreement in form and substance reasonably satisfactory to Landlord. Tenant
agrees to execute and deliver such an agreement at any time within ten
(10) business days after request of Landlord, and Tenant waives the provisions
of any law now or hereafter in effect which may give Tenant any right of
election to terminate this Lease or to surrender possession of the Premises in
the event any steps are taken, or any proceeding is brought, by Landlord under
the Master Lease to terminate the Master Lease.

(b) Tenant hereby acknowledges that the Building is subject to that certain
Indenture of Lease dated as of January 22, 1973, executed by Pearlman, as
sublessor, and Steveland, Inc. (“Steveland”) and First Market, jointly as
sublessees, as supplemented and amended (as so supplemented and amended, the
“Master Sublease”). Landlord is the successor in interest to Pearlman, as
sublessor, and to Steveland and First Market, as sublessee, under the Master
Sublease. In the event of the cancellation or termination of the Master Sublease
for any reason whatsoever or of the involuntary surrender of the Master Sublease
by operation of law prior to the Expiration Date, Tenant agrees to make full and
complete attornment to Landlord under the Master Sublease for the balance of the
term of this Lease and upon the then executory terms hereof at the option of
Landlord at any time during Tenant’s occupancy of the Premises, which attornment
shall be evidenced by an agreement in form and substance reasonably satisfactory
to Landlord. Tenant agrees to execute and deliver such an agreement at any time
within ten (10) business days after request of Landlord, and Tenant waives the
provisions of any law now or hereafter in effect which may give Tenant any right
of election to terminate this Lease or to surrender possession of the Premises
in the event any steps are taken, or any proceeding is brought, by Landlord
under the Master Sublease to terminate the Master Sublease.

ARTICLE 36—PARKING

Tenant hereby acknowledges and agrees that the parking garage contained within
the Building is managed, leased, maintained and operated by an independent
parking garage operator (“Operator”) and not by Landlord or Landlord’s
employees, agents or contractors. Any use of parking spaces in the parking
garage by Tenant and/or Tenant Parties shall be pursuant to a separate agreement
to be made and entered into directly by and between Tenant (and/or Tenant
Parties) and Operator. All parking and delivery areas for all vehicles in
respect to the Building shall be in accordance with parking regulations
established from time to time by Landlord and/or Operator, with which
regulations Tenant agrees to conform, and Tenant shall only permit parking by
Tenant

 

- 31 -



--------------------------------------------------------------------------------

Parties in appropriate designated parking areas. Tenant hereby indemnifies and
holds Landlord and Landlord’s Agent (as defined in Article l(b)) harmless
against any and all loss, cost, damage, injury and expense arising out of or in
any way related to claims for Tenant’s or Tenant Parties’ use of the parking
garage.

ARTICLE 37—MISCELLANEOUS

37.01 Captions. The captions and headings of the Articles and Sections in this
Lease are for convenience only and shall not in any way limit or be deemed to
construe or interpret the terms and provisions hereof.

37.02 Time of Essence. Time is of the essence of this Lease and of all
provisions hereof, except in respect to the delivery of possession of the
Premises at the commencement of the Term hereof.

37.03 Terms: Joint and Several Liability. The words “Landlord” and “Tenant,” as
used herein, shall include the plural as well as the singular. Words used in the
masculine gender include the feminine and neuter. If there be more than one
Landlord or Tenant or if Tenant is a partnership, the respective obligations
hereunder imposed upon Landlord, Tenant and the general partners of Tenant, as
the case may be, shall be joint and several.

37.04 Governing Law. This Lease shall be construed and enforced in accordance
with the laws of the State of California.

37.05 Cumulative Remedies. It is understood and agreed that the remedies herein
given to Landlord shall be cumulative, and the exercise of any one remedy by
Landlord shall not be to the exclusion of any other remedy.

37.06 Entire Agreement. The terms of this Lease are intended by the parties as a
final expression of their agreement with respect to such terms as are included
in this Lease and may not be contradicted by evidence of any prior or
contemporaneous agreement. The parties further intend that this Lease
constitutes the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever maybe introduced in any judicial proceedings, if
any, involving this Lease.

37.07 Invalidity. If any provision of this Lease or the application thereof to
any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Lease, or the application of such provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each provision of this Lease shall be valid and be
enforced to the full extent permitted by law.

37.08 Authority. If Tenant signs as a corporation or a partnership, each of the
persons executing this Lease on behalf of Tenant does hereby covenant and
warrant that Tenant is a duly authorized and existing entity, that Tenant has
and is qualified to do business in California, that Tenant has full right and
authority to enter into this Lease, and that each and both of the persons
signing on behalf of Tenant are authorized to do so. Upon Landlord’s request,
Tenant shall provide Landlord with evidence reasonably satisfactory to Landlord
confirming the foregoing covenants and warranties.

37.09 Offer. The submission and negotiation of this Lease shall not be deemed an
offer to enter into a lease by Landlord, but the solicitation of such an offer
by Tenant. Tenant agrees that its execution of this Lease constitutes a firm
offer to enter into the Lease which may not be withdrawn for a period of thirty
(30) days after delivery to Landlord (or such other period as may be expressly
provided in any other agreement signed by the parties). During such period and
in reliance on the foregoing, Landlord may, at Landlord’s option (and shall, if
required by applicable law), deposit any Deposit and rent, and proceed with any
plans, specifications, alterations or improvements, and permit Tenant to enter
the Premises, but such acts shall not be deemed an acceptance of Tenant’s offer
to enter this Lease, and such acceptance shall be evidenced only by Landlord
signing and delivering this Lease to Tenant.

 

- 32 -



--------------------------------------------------------------------------------

37.10 No Representations or Warranties. Neither Landlord nor Landlord’s agents
or attorneys have made any representations or warranties with respect to the
Premises, the Building or this Lease, except as expressly set forth herein, and
no rights, easements or licenses are or shall be acquired by Tenant by
implication or otherwise.

37.11 Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Article 1(s) (the “Brokers”), and that they know of no other real
estate broker or agent who is entitled to a commission in connection with this
Lease. Each party agrees to indemnify and defend the other party against and
hold the other party harmless from any and all claims, demands, losses,
liabilities, lawsuits, judgments, and costs and expenses (including without
limitation reasonable attorneys’ fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of the indemnifying
party’s dealings with any real estate broker or agent other than the Brokers.

37.12 Amendments. This Lease may not be altered, changed, or amended except by
an instrument signed by both parties hereto.

37.13 Landlord’s Agent. Unless Landlord shall render written notice to Tenant to
the contrary, “Landlord’s Agent,” as defined in Article l(b), is authorized to
act as Landlord’s agent in connection with the performance of this Lease. Tenant
shall deal solely with Landlord’s Agent in the administration and performance of
this Lease. Tenant acknowledges that Landlord’s Agent is acting solely as agent
for Landlord in connection with the foregoing; and Landlord’s Agent and its
direct and indirect partners, officers, shareholders, directors and employees
shall have no liability to Tenant in connection with the performance of this
Lease and Tenant waives any and all claims against any such party arising out
of, or in any way connected with, this Lease.

37.14 Proration. Any proration required hereunder shall, unless expressly
provided otherwise herein, be done on the basis of a three hundred sixty
(360) day year and/or a thirty (30) day month.

37.15 Waiver of Jury Trial. Landlord and Tenant by this Section 37.15 hereby
waive trial by jury in any action, proceeding or counterclaim brought by either
of the parties to this Lease against the other on any matters whatsoever arising
out of or in any way connected with this Lease, the relationship of Landlord and
Tenant, Tenant’s use or occupancy of the Premises, or any other claims (except
claims for personal injury or property damage).

37.16 No Recordation. Neither Landlord nor Tenant shall record this Lease or any
short form or memorandum thereof.

37.17 Exhibits. This Lease shall be deemed to mean this Lease and Exhibits “A”
through “I”, which are attached to this Lease and incorporated in this Lease by
this reference.

37.18 Patriot Act. Landlord and Tenant each hereby represents that it is not
(i) in violation of any Anti-Terrorism Law (defined below), (ii) conducting any
business or engaging in any transaction or dealing with any Prohibited Person
(defined below), including the making or receiving of any contribution of funds,
goods or services to or for the benefit of any Prohibited Person, (iii) dealing
in, or otherwise engaging in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224 (defined
below), or (iv) engaging in or conspiring to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate any of the prohibitions set forth in, any Anti-Terrorism Law. Landlord
and Tenant each hereby further represents that neither it nor any of its
affiliates, officers, directors, shareholders, partners, members or lease
guarantors is a Prohibited Person. As used herein, “Anti-Terrorism Law” means
any law relating to terrorism, anti-terrorism, money-laundering or anti-money
laundering activities, including the United States Bank Secrecy Act, the United
States Money Laundering Control Act of 1986, Executive Order No. 13224, and
Title 3 of the USA Patriot Act (defined below), and any regulations promulgated
under any of them, each as may be amended from time to time. As used herein,
“Executive Order No. 13224” means

 

- 33 -



--------------------------------------------------------------------------------

Executive Order No. 13224 on Terrorist Financing effective September 24, 2001,
and relating to “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism,” as may be amended from time
to time. As used herein, “Prohibited Person” means (i) a person or entity that
is listed in, or owned or controlled by a person or entity that is listed in,
the Annex to Executive Order No. 13224; (ii) a person or entity with whom
Landlord or Tenant is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law; or (iii) a person or entity that is named
as a “specially designated national and blocked person” on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website, http://www.treasury.gov/ofac/downloads/tl1sdn.pdf, or at
any replacement website or other official publication of such list. As used
herein, “USA Patriot Act” means the “Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001” (Public Law 107-56).

37.19 Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, inability to obtain services, labor, or materials
or reasonable substitutes therefor, governmental actions, civil commotions, fire
or other casualty, and other causes beyond the reasonable control of the party
obligated to perform (collectively, the “Force Majeure”), notwithstanding
anything to the contrary contained in this Lease (except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease, and except as to Tenant’s rights and obligations under
Article 3(a) and Article 8 of this Lease), shall excuse the performance of such
party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party’s performance caused by a Force Majeure.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
Effective Date.

 

LANDLORD:     KNICKERBOCKER PROPERTIES, INC. XXXIII,     a Delaware Corporation
      By:   LOGO [g257107g45y90.jpg]         Steven M. Zaun         Its: Vice
President TENANT:     MEDIVATION, INC.,     a Delaware corporation       By:  
LOGO [g257107g73e42.jpg]       Its:   VP Finance       By:           Its:    

 

- 34 -



--------------------------------------------------------------------------------

EXHIBIT “A”

FLOOR PLAN

[Exhibit Commences on Following Page]

 

EXHIBIT “A”

- 1 -



--------------------------------------------------------------------------------

 

LOGO [g257107g38h63.jpg]



--------------------------------------------------------------------------------

 

LOGO [g257107g34i29.jpg]



--------------------------------------------------------------------------------

EXHIBIT “B”

OFFICE BUILDING RULES AND REGULATIONS

1. The sidewalks, halls, passages, courts, exits, vestibules, entrances, public
areas, elevators, escalators and stairways of the Building shall not be
obstructed by Tenant or used by it for any purpose other than ingress to and
egress from the Premises (Landlord acknowledge there may be some temporary and
non-material obstruction during Tenant’s move into the Premises, and Tenant
shall use commercially reasonable efforts to minimize such obstructions). The
halls, passages, exits, entrances, elevators, escalators and stairways are not
for the general public, and Landlord shall, in all cases, retain the right to
control and prevent access thereto by all persons whose presence in the judgment
of Landlord would be prejudicial to the safety, character, reputation and
interests of the Building and its tenants, provided that nothing herein
contained shall be construed to prevent such access to persons with whom Tenant
normally deals in the ordinary course of its business, unless such persons are
engaged in illegal activities. Tenant shall not go upon the roof of the
Building. If the Premises are situated on the ground floor with direct access to
the street, then Tenant shall, at Tenant’s expense, keep the sidewalks and curbs
directly in front of the Premises clean and free from dirt, refuse and other
obstructions.

2. No sign, placard, picture, name, advertisement or notice visible from the
exterior of the Premises shall be inscribed, painted, affixed or otherwise
displayed by Tenant on any part of the Building without the prior written
consent of Landlord. Landlord will adopt and furnish to Tenant general
guidelines relating to signs inside the Building on the office floors. Tenant
agrees to conform to such guidelines, but may request approval of Landlord for
modifications, which approval will not be unreasonably withheld. All approved
signs or lettering on doors shall be printed, painted, affixed or inscribed at
the expense of Tenant by a person approved by Landlord, which approval will not
be unreasonably withheld. Written material visible from outside the Building
will not be permitted. Pursuant to Article 34, Landlord shall place Tenant’s
name on the directory in the lobby of the Building. Tenant shall not have the
right to have additional names placed on the directory without Landlord’s prior
written consent, which consent will not be unreasonably withheld. Any such
additional names shall be paid for in advance by Tenant.

3. The Premises shall not be used for the storage of merchandise held for sale
to the general public or for lodging. No cooking shall be done or permitted by
Tenant on the Premises, except the use by Tenant of underwriter’s laboratory
approved microwave and equipment for brewing coffee, tea, hot chocolate and
similar beverages shall be permitted, provided that such use is in accordance
with all applicable federal, state and city laws, codes, ordinances, rules and
regulations. Tenant shall not install, maintain or operate upon the Premises any
vending machine, except for the use of its employees and guests, without the
prior written consent of Landlord, which consent Landlord may not unreasonably
withhold.

4. Tenant shall not employ any person or persons other than the janitor of
Landlord for the purpose of cleaning the Premises, unless otherwise agreed to by
Landlord in writing. Except with the written consent of Landlord, no person or
persons other than those approved by Landlord shall be permitted to enter the
Building for the purpose of cleaning the same. Tenant shall not cause any
unnecessary labor by reason of Tenant’s carelessness or indifference in the
preservation of good order and cleanliness.

5. Landlord will furnish Tenant with two (2) keys to each door lock in the
Premises. Landlord may make a reasonable charge for these and any additional
keys. Tenant shall not have any additional keys made. Tenant shall not alter any
lock or install a new or additional lock or bolts on any door of its Premises
without the prior written consent of Landlord. Tenant shall in each case furnish
Landlord with a key for any such lock. Tenant, upon the termination of its
tenancy, shall deliver to Landlord all keys to doors in the Building which shall
have been furnished to Tenant.

6. The carrying in or out of freight, furniture or bulky material of any
description must take place during such hours as Landlord may from time to time
reasonably determine. The installation and moving of such freight,

 

EXHIBIT B

- 1 -



--------------------------------------------------------------------------------

furniture or bulky material shall be made upon twenty-four (24) hours’ prior
written notice to the manager of the Building, use of the Building freight
elevators shall be on a first come, first served basis, and the persons employed
by the Tenant for such work must be reasonably acceptable to Landlord. Tenant
may, subject to the provisions of the immediately preceding sentence, move
freight, furniture, bulky matter and other material into or out of the Premises
on weekdays after normal Building hours or on Saturdays between the hours of
8:00 a.m. and 6:00 p.m. provided Tenant pays the additional costs, if any,
incurred by Landlord for elevator operators, lobby attendants and other expenses
arising by reason of such move by Tenant (in an amount equal to Landlord’s
standard charges for such services) and if, at least two (2) days prior to such
move, Landlord requests Tenant to deposit with Landlord, as security for
Tenant’s obligation to pay such additional costs, a sum which Landlord
reasonably estimates to be the amount of such additional costs, then Tenant
shall deposit such sum with Landlord as security for such costs. Landlord shall
have the right to prescribe the weight, size and position of all equipment,
materials, furniture or other property brought into the Building. Heavy objects,
if considered necessary by Landlord, shall stand on wood strips of such
thickness as is necessary to properly distribute the weight. Landlord will not
be responsible for loss of or damage to any such property from any cause and all
damage done to the Building by moving or maintaining such property shall be
repaired at the expense of Tenant. Business machines and other equipment shall
be placed and maintained by Tenant at Tenant’s expense in a setting sufficient,
in Landlord’s reasonable judgment, to absorb and prevent unreasonable vibration
and prevent noise and annoyance.

7. Tenant shall not use or keep in the Premises or the Building any kerosene,
gasoline or flammable or combustible fluid or material other than limited
quantities thereof reasonably necessary for the operation or maintenance of
office equipment. Tenant shall not, without Landlord’s prior written approval,
use any method of heating or air conditioning other than that supplied by
Landlord. Tenant shall not use or keep or permit to be used or kept any
hazardous or toxic materials or any foul or noxious gas or substance in the
Premises or permit or suffer the Premises to be occupied or used in a manner
offensive or objectionable to Landlord or other occupants of the Building by
reason of noise, odors, vibrations, or interfere in any way with other tenants
or those having business therein.

8. Landlord shall have the right, exercisable without notice and without
liability to Tenant, to change the name and street address of the Building.

9. Landlord reserves the right to exclude from the Building, between the hours
of 6:00 p.m. and 7:00 a.m. and at all hours on Saturdays, Sundays, and legal
holidays all persons who do not present a pass to the Building signed by
Landlord. Landlord will furnish passes to persons for whom Tenant requests the
same in writing. Tenant shall be responsible for all persons for whom it
requests passes and shall be liable to Landlord for all acts of such persons.
Landlord shall, in no case, be liable for damages for any error with regard to
the admission to or exclusion from the Building of any person. In the case of
invasion, mob, riot, public excitement or other circumstances rendering such
action advisable in Landlord’s opinion, Landlord reserves the right to prevent
access to the Building during the continuance of the same by such action as
Landlord may deem appropriate including closing doors.

10. No curtains, draperies, blinds, shutters, shades, screens or other
coverings, hangings or decorations shall be attached to, hung or placed in, or
used in connection with any window of the Building without the prior written
consent of Landlord. No files, cabinets, boxes, containers or similar items
shall be placed in, against or adjacent to any window of the Building so as to
be visible from the outside of the Building. No bottles, parcels or other
articles may be placed in the halls or in any other part of the Building, nor
shall any article be thrown out of the doors or windows of the Premises.

11. Tenant shall not obtain for use in the Premises, ice, drinking water, food,
beverage, towel or other similar services except at such reasonable hours and
under such reasonable regulations as may be fixed by Landlord.

 

EXHIBIT “B”

- 2 -



--------------------------------------------------------------------------------

12. Tenant shall see that the doors of the Premises are closed and locked, that
all water faucets, water apparatus and utilities are shut off before Tenant
leaves the Premises, so as to prevent waste or damage, and for any default or
carelessness in this regard, Tenant shall make good all injuries sustained by
other tenants or occupants of the Building or Landlord. If the Premises, or any
portion thereof, is on a multiple tenancy floor, Tenant shall keep the doors to
the Building corridors closed at all times except for ingress and egress.

13. The lavatory rooms, toilets, urinals, wash bowls and other apparatus shall
not be used for any purpose other than that for which they were constructed, no
foreign substance of any kind whatsoever shall be thrown therein and the expense
of any breakage, stoppage or damage resulting from the violation of this rule
shall, if caused by Tenant, be borne by Tenant.

14. Except with the prior written consent of Landlord, Tenant shall not sell, or
permit the sale of newspapers, magazines, periodicals, theater tickets, airlines
tickets or any other goods or merchandise to the general public in or on the
Premises nor shall Tenant carry on or permit or allow any employee or other
person to carry on the business of stenography, typewriting or any similar
business in or from the Premises for the service or accommodation of occupants
of any other portion of the Building, nor shall the Premises be used for
manufacturing of any kind, or any business or activity other than that
specifically provided for in Tenant’s Lease.

15. Tenant shall not install any radio or television antenna, loudspeaker or
other device on the roof or the exterior walls of the Building. No awnings, air
conditioning units or other projections shall be attached to the outside walls
or windowsills of the Building or otherwise project from the Building, without
the prior written consent of Landlord.

16. Tenant shall not use in any space or public halls of the Building any hand
trucks except those equipped with rubber tires and side guards or such other
material handling equipment as Landlord may approve. No other vehicles of any
kind shall be brought by Tenant into the Building or kept in or about the
Premises.

17. Tenant shall store all its trash and garbage within the Premises. No
material shall be placed in the trash boxes or receptacles if such material is
of such nature that it may not be disposed of in the ordinary and customary
manner of removing and disposing of trash and garbage in the city where the
Building is located without being in violation of any law or ordinance governing
such disposal. All garbage and refuse disposal shall be made only through entry
ways and elevators provided for such purposes and at such times as Landlord
shall designate.

18. Canvassing, peddling, soliciting and distribution of handbills or any other
written materials in the Building are prohibited and Tenant shall cooperate to
prevent the same.

19. Tenant shall not make or permit any noise in the Building that is annoying,
unpleasant or distasteful, interfering in any way with other tenants or those
having business with them, or bring into or keep within the Building or common
areas any animal (except seeing eye dogs in the control of their master), bird
or bicycle or other vehicle.

20. Tenant shall not mark, drive nails, screw or drill into the partitions,
woodwork or plaster or in any way deface the Premises. All construction work in
the Building shall comply with Landlord’s Agent’s standard operating procedures.

21. Landlord shall direct electricians as to where and how telephone and
telegraph wires are to be introduced. No cutting or boring for wires shall be
allowed without Landlord’s consent. The location of telephones, call boxes and
office equipment affixed to the Premises shall be subject to Landlord’s
approval.

22. Tenant shall not lay linoleum, tile, carpet or floor covering so that it is
affixed to the floor of the Premises, without Landlord’s approval.

 

EXHIBIT “B”

- 3 -



--------------------------------------------------------------------------------

23. The requirements of Tenant will be attended to only upon application by
telephone or in person at the office of the Building manager. Employees of
Landlord shall not perform any work or do anything outside of their regular
duties unless under special instructions from Landlord.

24. Landlord may waive any one or more of these rules and regulations for the
benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
Rules and Regulations against any or all of the tenants of the Building.

25. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of the Lease.

26. Landlord reserves the right to make such other reasonable Rules and
Regulations as, in its judgment, may from time to time be needed for the safety,
care and cleanliness of the Building, and for the preservation of the order
therein. In the event of any conflict between the Rules and Regulations and the
terms of the Lease, the latter shall prevail.

27. Landlord shall not be responsible to Tenant or to any other person for the
non-observance or violation of these Rules and Regulations by any other tenant
or other person. Tenant shall be deemed to have read these Rules and Regulations
and to have agreed to abide by them as a condition to its occupancy of the
Premises.

28. The “Ordinary Business Hours” of the Building shall be 8:00 a.m. to 6:00
p.m. on business days (exclusive of Saturdays, Sundays and holidays).

29. Tenant shall not waste electricity, water or air-conditioning and agrees to
cooperate fully with Landlord to assure the most effective operation of the
Building’s heating and air-conditioning and to comply with any governmental
energy-saving rules, laws or regulations of which Tenant has actual notice, and
shall refrain from attempting to adjust controls, including room thermostats,
installed for Tenant’s use. Tenant shall keep corridor doors closed, and shall
close window coverings at the end of each business day.

30. Tenant shall not, without the prior written consent of Landlord, alter or
repair the ceiling, remove any ceiling tiles, or remove or replace any lamps,
light bulbs, or ceiling fixtures on the Premises. Landlord shall replace, and
Tenant shall pay for the replacement of, any broken ceiling tiles, lamps, light
bulbs or ceiling fixtures which Tenant damages.

31. Tenant assumes any and all responsibility for protecting the Premises from
theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed.

32. Any consent, approval, request, agreement or other communication to be given
or made under these Rules and Regulations shall be in writing.

33. Neither Tenant, its agents, employees or contractors shall have access to or
make any changes, alterations, additions, improvements, repairs or replacements
(collectively “Telecommunications Related Work”) to the telephone closets,
telephone lines or any other communications facilities or equipment within the
Building without the prior written approval of Landlord, which approval may be
withheld in Landlord’s sole discretion. All contractors designated by Tenant to
perform Telecommunications Related Work shall be licensed and shall be subject
to Landlord’s prior written approval, which approval may be withheld by Landlord
in its sole discretion. Contractors performing Telecommunications Related Work
shall be required to provide evidence of insurance coverage satisfactory to
Landlord, including, without limitation, naming Landlord as an additional
insured on all liability policies. Any costs, expenses, and liabilities incurred
by Landlord as a result of Tenant or Tenant’s contractor performing
Telecommunications Related Work shall be subject to Tenant’s indemnification
obligations under the Lease.

 

EXHIBIT “B”

- 4 -



--------------------------------------------------------------------------------

34. For purposes of these Rules and Regulations the term “Tenant” shall include
Tenant’s agents, servants, employees, contractors, visitors and invitees, and
Tenant shall be responsible for the observance by all such persons of all of the
foregoing Rules and Regulations and any additional Rules and Regulations
promulgated by Landlord during the Term of the Lease.

 

EXHIBIT “B”

- 5 -



--------------------------------------------------------------------------------

EXHIBIT “C”

WORKLETTER AGREEMENT

This Workletter Agreement (the “Workletter”) is executed simultaneously with and
is an exhibit to that certain Lease (the “Lease”), dated as of the date hereof
between KNICKERBOCKER PROPERTIES, INC. XXXIII, a Delaware corporation
(“Landlord”), and MEDIVATION, INC., a Delaware corporation (“Tenant”), wherein
Tenant is leasing certain office space (the “Premises”) at 525 Market Street, in
San Francisco, California (the “Building”), as more particularly described in
the Lease. In consideration of the parties entering into the Lease and of the
mutual promises and covenants hereinafter contained, Landlord and Tenant hereby
agree as follows:

1. Proposed and Final Plans.

(a) Tenant shall cause to be prepared and delivered to Landlord, for Landlord’s
approval, the following proposed preliminary space plan (“Proposed Plans”) for
all improvements Tenant desires to complete or have completed in the Premises
(the “Tenant Improvements”):

(i) Architectural drawings (consisting of floor construction plan, ceiling
lighting and layout, power, and telephone plan).

(ii) Mechanical drawings (consisting of HVAC, electrical (including any UPS
equipment), telephone, and plumbing). Tenant acknowledges that part of the
Tenant Improvements shall include (but shall not be limited to) the replacement
of the existing Tuttle & Bailey terminal air boxes located in the Premises with
Building-standard Titus VAV boxes, and that all such Titus VAV boxes shall
comply with the Building’s Replacement VAV Box Design Criteria (August 26,
2011).

(iii) Finish schedule (consisting of wall finishes and floor finishes and
miscellaneous details, including all window treatments which shall be
Building-standard “Mecho” shades throughout the Premises).

(b) All architectural drawings shall be prepared at Tenant’s sole cost and
expense (subject to Section 3, below) by a licensed architect designated by
Tenant and approved by Landlord, whom Tenant shall employ. Tenant shall deliver
one set of reproducible architectural drawings to Landlord. All mechanical
drawings shall be prepared at Tenant’s sole cost and expense by a licensed
engineer designated by Landlord, whom Tenant shall employ. Tenant shall
reimburse Landlord for all reasonable out-of-pocket costs incurred by Landlord
in reviewing the Proposed Plans and Final Plans. All costs and charges by
Landlord’s consultants shall be deducted from the Tenant Improvements Allowance
(or charged to Tenant) without mark-up on an “open book” basis (which shall not
exceed Twenty Thousand Dollars ($20,000,000)).

(c) Within ten (10) business days after Landlord’s receipt of the architectural
drawings, Landlord shall advise Tenant of any changes or additional information
required to obtain Landlord’s approval.

(d) Within ten (10) business days after receipt of mechanical drawings, Landlord
shall advise Tenant of any changes reasonably required to obtain Landlord’s
approval.

(e) If Landlord disapproves of or requests additional information regarding the
Proposed Plans, Tenant shall, within fifteen (15) days thereafter, revise the
Proposed Plans disapproved by Landlord and resubmit such plans to Landlord or
otherwise provide such additional information to Landlord. Landlord shall,
within ten (10) business days after receipt of Tenant’s revised plans, advise
Tenant of any additional changes which may be required to obtain Landlord’s
approval. If Landlord reasonably disapproves the revised plans specifying the
reason therefor, or requests further additional information, Tenant shall,
within ten (10) days of receipt of Landlord’s required changes, revise such
plans and resubmit them to Landlord or deliver to Landlord such further
information as Landlord has requested. Landlord shall, again within ten
(10) business days after receipt of Tenant’s revised plans, advise Tenant of
further changes, if any, reasonably required for Landlord’s approval. This
process shall continue until Landlord has approved Tenant’s revised Proposed

 

EXHIBIT C

- 1 -



--------------------------------------------------------------------------------

Plans. After the Preliminary Plan is finally approved by Landlord, Tenant shall
submit to Landlord construction drawings prepared by Tenant’s architect (“Final
Plans”) which shall contain all plans to be bid and built from and shall include
all fully engineered mechanical, electrical, HVAC, plumbing, and fire
life/safety drawings, all based upon the Preliminary Plans, and shall be
compatible with the design, construction and equipment of the Building, comply
with all Laws, be capable of logical measurement and construction, contain all
such information as may be required for the construction of the Tenant
Improvements.

Landlord shall approve the Final Plans, or such portion as has from time to time
been submitted, within fifteen (15) business days after receipt of same or
designate by notice given within such time period to Tenant the specific changes
reasonably required to be made to the Working Drawings in order to correct any
design problem and shall return the Working Drawings to Tenant. Tenant shall
make the minimum changes necessary in order to correct any such Design Problem
and shall return the Working Drawings to Landlord, which Landlord shall approve
or disapprove within fifteen (15) business days after Landlord receives the
revised Working Drawings. This procedure shall be repeated until all of the
Working Drawings are finally approved by Landlord and written approval has been
delivered to and received by Tenant. Landlord agrees not to withhold its
approval unreasonably. Tenant shall have no obligation to remove any portion of
the Tenant Improvements at the end of the Term unless Landlord notifies Tenant,
in a writing concurrently incorporated into Landlord’s approval of the Final
Plans, that such removal will be required.

(f) All Proposed Plans and Final Plans shall comply with all applicable
statutes, ordinances, regulations, laws, and codes and with the requirements of
Landlord’s fire insurance underwriters. Neither review nor approval by Landlord
of the Proposed Plans and resulting Final Plans shall constitute a
representation or warranty by Landlord that such plans either (i) are complete
or suitable for their intended purpose, or (ii) comply with applicable laws,
ordinances, codes, regulations, or any insurance requirements, it being
expressly agreed by Tenant that Landlord assumes no responsibility or liability
whatsoever to Tenant or to any other person or entity for such completeness,
suitability or compliance. Tenant shall not make any changes in the Final Plans
without Landlord’s prior written approval, which shall not be unreasonably
withheld or delayed; provided that Landlord may, in the exercise of its sole and
absolute discretion, disapprove any proposed changes adversely affecting the
Building’s structure, any asbestos-containing materials, systems, equipment or
the appearance or value of the Building.

(g) [Intentionally Deleted]

(h) Within thirty (30) days after written request from Tenant, Landlord shall
reimburse Tenant in an amount equal to $8,575.80, for Tenant’s architect to
complete a preliminary space plan for the Premises, provided that Landlord has
been provided with a CAD version of Tenant’s test fit plans.

(i) Landlord has no objection to Tenant’s installing card key readers in one
(1) of the internal stairwells connecting the floors of the Premises as
designated by Landlord. Tenant is responsible for obtaining all approvals
therefore (including approvals of the San Francisco Fire Department). Tenant may
only so use such stairwells for Tenant’s employees walking between floors and
only if the original Tenant is occupying the entire Premises, and such use shall
be subject to Landlord’s rules and regulations established from time to time
with respect to such use.

(j) The term “Landlord Delay” as used in the Lease shall mean: (1) delay in the
giving of authorizations or approvals by Landlord beyond the periods set forth
in the Lease or the Workletter; (2) delay attributable to the interference of
Landlord, its agents or contractors with the completion of Tenant Improvements;
and (3) delay by Landlord in administering and paying when due the Tenant
Allowance. In no event shall Tenant’s remedies or entitlements for the
occurrence of a Landlord Delay be abated, deferred, diminished or rendered
inoperative because of a prior, concurrent, or subsequent delay resulting from
any action or inaction of Tenant. No Landlord Delay shall be deemed to have
occurred unless and until Tenant has given written notice to Landlord specifying
the action or inaction which Tenant contends constitutes a Landlord Delay. If
such action or inaction is not cured within one (1) business day after
Landlord’s receipt

 

EXHIBIT “C”

- 2 -



--------------------------------------------------------------------------------

of such notice, then a Landlord Delay, as set forth in such notice, shall be
deemed to have occurred commencing as of the date Landlord received such notice
and continuing for the number of days the substantial completion of the Premises
was in fact delayed as a direct result of such action or inaction.

2. Performance of the Tenant Improvements.

(a) Filing of Final Plans, Permits. Tenant, at its sole cost and expense, shall
file the Final Plans with the governmental agencies having jurisdiction over the
Tenant Improvements. Tenant shall furnish Landlord with copies of all documents
submitted to all such governmental agencies and with the authorizations to
commence work and the permits for the Tenant Improvements issued by such
governmental agencies. Tenant shall not commence the Tenant Improvements until
the required governmental authorizations for such work are obtained and
delivered to Landlord.

(b) Landlord Approval of Contractors. No later than five (5) days following
Landlord’s approval of the Final Plans, Tenant shall enter into a contract for
construction of the Tenant Improvements with a general contractor acceptable to
Landlord (the “General Contractor”). Landlord hereby approves of Skyline
Construction as General Contractor, if selected by Tenant. The General
Contractor and Tenant’s construction contract with the General Contractor shall
be subject to Landlord’s prior approval, which approval shall not be
unreasonably withheld, conditioned or delayed. The General Contractor shall be
responsible for all required construction, management and supervision, including
bidding by subcontractors for the various components of the work of the Tenant
Improvements. In addition, Tenant shall only utilize for purposes of mechanical,
electrical, structural, sprinkler, fire and life safety and asbestos related
activities those contractors as specifically designated by Landlord
(collectively, the “Essential Subs”). Tenant shall submit to Landlord not less
than ten (10) days prior to commencement of construction the following
information and items:

(i) The names and addresses of the other subcontractors, and sub-subcontractors
(collectively, together with the General Contractor and Essential Subs, the
“Tenant’s Contractors”) Tenant intends to employ in the construction of the
Tenant Improvements. Landlord shall have the right to approve or disapprove
Tenant’s Contractors, and Tenant shall employ, as Tenant’s Contractors, only
those persons or entities approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed (and failure to respond within ten
(10) business days following delivery of a request for approval shall be deemed
disapproval). All contractors and subcontractors engaged by or on behalf of
Tenant for the Premises shall be licensed contractors, possessing good labor
relations, capable of performing quality workmanship and working in harmony with
Landlord’s contractors and subcontractors and with other contractors and
subcontractors on the job site. All work shall be coordinated with any general
construction work in the Building. Tenant agrees to give the contractor employed
by Landlord in the Building an equal opportunity to submit a bid for the Tenant
Improvements, but Tenant shall not be obligated to hire such contractor.

(ii) The scheduled commencement date of construction, the estimated date of
completion of construction work, fixturing work, and estimated date of occupancy
of the Premises by Tenant.

(iii) Itemized statement of estimated construction cost, including permits and
fees, architectural, engineering, and contracting fees.

(iv) Certified copies of insurance policies or certificates of insurance as
hereinafter described. Tenant shall not permit Tenant’s Contractors to commence
work until the required insurance has been obtained and certified copies of
policies or certificates have been delivered to Landlord.

(c) Access to Premises. Tenant, its employees, designers, contractors and
workmen shall have access to and primary use of the Premises prior to the
commencement of the Term of the Lease to construct the Tenant Improvements,
provided that Tenant and its employees, agents, contractors, and suppliers only
access the Premises via the Building freight elevator work in harmony and do not
interfere with the performance of other work in the Building by Landlord,
Landlord’s contractors, other tenants or occupants of the Building (whether or
not the terms of their respective leases have commenced) or their contractors.
If

 

EXHIBIT “C”

- 3 -



--------------------------------------------------------------------------------

at any time such entry shall cause, or in Landlord’s reasonable judgment
threaten to cause, such disharmony or interference, Landlord may terminate such
permission upon twenty-four (24) hours’ written notice to Tenant, and thereupon,
Tenant or its employees, agents, contractors, and suppliers causing such
disharmony or interference shall immediately withdraw from the Premises and the
Building until Landlord determines such disturbance no longer exists.

(d) Landlord’s Right to Perform. Landlord shall have the right, but not the
obligation, to perform, on behalf of and for the account of Tenant, subject to
reimbursement by Tenant, any of the Tenant Improvements which (i) Landlord
reasonably deems necessary to be done on an emergency basis, (ii) pertains to
structural components or the general Building systems, (iii) pertains to the
erection of temporary safety barricades or signs during construction,
(iv) affects any asbestos-containing materials. Except in case of emergency,
Landlord shall give prior reasonable written notice to Tenant of its intention
to perform such work.

(e) Warranties. On completion of the Tenant Improvements, Tenant shall provide
Landlord with copies of all warranties of at least one (1) year duration on all
the Tenant Improvements. At Landlord’s request, Tenant shall enforce, at
Tenant’s expense, all guarantees and warranties made and/or furnished to Tenant
with respect to the Tenant Improvements.

(f) Protection of Building. All work performed by Tenant shall be performed with
a minimum of interference with other tenants and occupants of the Building and
shall conform to the Building Rules and Regulations attached to the Lease as
Exhibit “B,” and those rules and regulations governing construction in the
Building as Landlord or Landlord’s Agent may impose. Tenant will take all
reasonable and customary precautionary steps to protect its facilities and the
facilities of others affected by the Tenant Improvements and to properly police
same and Landlord shall have no responsibility for any loss by theft or
otherwise. Construction equipment and materials are to be located in confined
areas and delivery and loading of equipment and materials shall be done at such
reasonable locations and at such time as Landlord shall direct so as not to
burden the operation of the Building. Landlord shall advise Tenant in advance of
any special delivery and loading dock requirements. Tenant shall at all times
keep the Premises and adjacent areas free from accumulations of waste materials
or rubbish caused by its suppliers, contractors or workmen. Landlord may require
daily clean-up if required for fire prevention and life safety reasons or
applicable laws and reserves the right to do clean-up at the expense of Tenant
if Tenant fails to comply with Landlord’s cleanup requirements. At the
completion of the Tenant Improvements, Tenant’s Contractors shall forthwith
remove all rubbish and all tools, equipment and surplus materials from and about
the Premises and Building. Any damage caused by Tenant’s Contractors to any
portion of the Building or to any property of Landlord or other tenants shall be
repaired forthwith after written notice from Landlord to its condition prior to
such damage by Tenant at Tenant’s expense.

(g) Compliance by all Tenant Contractors. Tenant shall impose and enforce all
terms hereof on Tenant’s Contractors and its designers, architects and
engineers. Landlord shall have the right to order Tenant or any of Tenant’s
Contractors, designers, architects or engineers who willfully violate the
provisions of this Workletter to cease work and remove himself or itself and his
or its equipment and employees from the Building.

(h) Accidents. Notice to Landlord. Tenant’s Contractors shall assume
responsibility for the prevention of accidents to its agents and employees and
shall take all reasonable safety precautions with respect to the work to be
performed and shall comply with all reasonable safety measures initiated by the
Landlord and with all applicable laws, ordinances, rules, regulations and orders
of any public authority for the safety of persons or property. Tenant shall
advise the Tenant’s Contractors to report to Landlord any injury to any of its
agents or employees and shall furnish Landlord a copy of the accident report
filed with its insurance carrier within three (3) days of its occurrence.

 

EXHIBIT “C”

- 4 -



--------------------------------------------------------------------------------

(i) Required Insurance. Tenant shall cause Tenant’s Contractors to secure, pay
for, and maintain during the performance of the construction of the Tenant
Improvements, insurance in the following minimum coverages and limits of
liability:

(i) Workmen’s Compensation and Employer’s Liability Insurance as required by
law.

(ii) Commercial General Liability Insurance (including Owner’s and Contractors’
Protective Liability) in an amount not less than Two Million Dollars
($2,000,000) per occurrence, whether involving bodily injury liability (or death
resulting therefrom) or property damage liability or a combination thereof with
a minimum aggregate limit of Two Million Dollars ($2,000,000), and with umbrella
coverage with limits not less than Ten Million Dollars ($10,000,000). Such
insurance shall provide for explosion and collapse, completed operations
coverage with a two-year extension after completion of the work, and broad form
blanket contractual liability coverage and shall insure Tenant’s Contractors
against any and all claims for bodily injury, including death resulting
therefrom and damage to the property of others and arising from its operations
under the contracts whether such operations are performed by Tenant’s
Contractors, or by anyone directly or indirectly employed by any of them.

(iii) Comprehensive Automobile Liability Insurance, including the ownership,
maintenance, and operation of any automotive equipment, owned, hired, or
non-owned in an amount not less than Five Hundred Thousand Dollars ($500,000)
for each person in one accident, and One Million Dollars ($1,000,000) for
injuries sustained by two or more persons in any one accident and property
damage liability in an amount not less than One Million Dollars ($1,000,000) for
each accident. Such insurance shall insure Tenant’s Contractors against any and
all claims for bodily injury, including death resulting therefrom, and damage to
the property of others arising from its operations under the contracts, whether
such operations are performed by Tenant’s Contractors, or by anyone directly or
indirectly employed by any of them.

(iv) “All-risk” builder’s risk insurance upon the entire Tenant Improvements to
the full insurance value thereof. Such insurance shall include the interest of
Landlord and Tenant (and their respective contractors and subcontractors of any
tier to the extent of any insurable interest therein) in the Tenant Improvements
and shall insure against the perils of fire and extended coverage and shall
include “all-risk” builder’s risk insurance for physical loss or damage
including, without duplication of coverage, theft, vandalism, and malicious
mischief. If portions of the Tenant Improvements are stored off the site of the
Building or in transit to such site are not covered under such “all-risk”
builder’s risk insurance, then Tenant shall effect and maintain similar property
insurance on such portions of the Tenant Improvements. Any loss insured under
such “all-risk” builder’s risk insurance is to be adjusted with Landlord and
Tenant and made payable to Landlord as trustee for the insureds, as their
interest may appear, subject to the agreement reached by such parties in
interest, or in the absence of any such agreement, then in accordance with a
final, nonappealable order of a court of competent jurisdiction. If after such
loss no other special agreement is made, the decision to replace or not replace
any such damaged Tenant Improvements shall be made in accordance with the terms
and provisions of the Lease including, without limitation, this Workletter. The
waiver of subrogation provisions contained in Article 15 of the Lease shall
apply to the “all-risk” builder’s risk insurance policy to be obtained by Tenant
pursuant to this paragraph.

All policies (except the workmen’s compensation policy) shall be endorsed to
include as additional named insureds Landlord and its officers, employees, and
agents, Landlord’s contractors, Landlord’s architect, and such additional
persons as Landlord may designate. Such endorsements shall also provide that all
additional insured parties shall be given thirty (30) days’ prior written notice
of any reduction, cancellation, or nonrenewal of coverage by certified mail,
return receipt requested (except that ten (10) days’ notice shall be sufficient
in the case of cancellation for nonpayment of premium) and shall provide that
the insurance coverage afforded to the additional insured parties thereunder
shall be primary to any insurance carried independently by such additional

 

EXHIBIT “C”

- 5 -



--------------------------------------------------------------------------------

insured parties. Landlord shall furnish a list of names and addresses of parties
to be named as additional insureds. The insurance policies required hereunder
shall be considered as the primary insurance and shall not call into
contribution any insurance then maintained by Landlord. Additionally, where
applicable, such policy shall contain a cross-liability and severability or
interest clause.

To the fullest extent permitted by law, Tenant (and Tenant’s Contractors) and
Landlord (and its contractors) shall indemnify and hold harmless the other
party, its officers, agents and employees, from and against all claims, damages,
liabilities, losses and expenses of whatever nature, including but not limited
to reasonable attorneys’ fees, the cost of any repairs to the Premises or
Building necessitated by activities of the indemnifying party’s contractors,
bodily injury to persons or damage to property of the indemnified party, its
employees, agents, invitees, licensees, or others, arising out of or resulting
from the performance of work by the indemnifying party or its contractors. The
foregoing indemnity shall be in addition to the insurance requirements set forth
above and shall not be in discharge or substitution of the same, and shall not
be limited in any way by any limitations on the amount or type of damages,
compensation or benefits payable by or for Tenant’s Contractors under Workers’
or Workmen’s Compensation Acts, Disability Benefit Acts or other Employee
Benefit Acts.

(j) Quality of Work. The Tenant Improvements shall be constructed in a
first-class workmanlike manner using only good grades of material and in
compliance with the Final Plans, all insurance requirements, applicable laws and
ordinances and rules and regulations of governmental departments or agencies and
the rules and regulations adopted by Landlord for the Building.

(k) “As-Built” Plans. Upon completion of the Tenant Improvements, Tenant shall
furnish Landlord with “as built” plans for the Premises, final waivers of lien
for the Tenant Improvements, a detailed breakdown of the costs of the Tenant
Improvements (which may be in the form of an owner’s affidavit) and evidence of
payment reasonably satisfactory to Landlord, and an occupancy permit for the
Premises.

(l) Mechanics’ Liens. Tenant shall not permit any of the Tenant’s Contractors to
place any lien upon the Building, and if any such lien is placed upon the
Building, Tenant shall within ten (10) days of notice thereof, cause such lien
to be discharged of record, by bonding or otherwise. If Tenant shall fail to
cause any such lien to be discharged, Landlord shall have the right to have such
lien discharged and Landlord’s expense in so doing, including bond premiums,
reasonable legal fees and filing fees, shall be immediately due and payable by
Tenant.

3. Payment of Costs of the Tenant Improvements.

(a) Subject to the provisions of Paragraph 3(b) below, the Tenant Improvements
(including the cost of acquiring and installing the Building Standard window
blinds to the extent not in place) shall be installed by Tenant at Tenant’s sole
cost and expense. The cost of the Tenant Improvements shall include, and Tenant
agrees to pay Landlord for, the following costs (“Landlord’s Costs”): (i) the
cost of all work performed by Landlord on behalf of Tenant and for all materials
and labor furnished on Tenant’s behalf, (ii) all permit, design and engineering
fees, all HVAC and sprinkler reconfiguration costs, and all life safety costs,
(iii) the cost of any services provided to Tenant or Tenant’s Contractors
including but not limited to the cost for rubbish removal, hoisting, and
utilities to the extent not included in general conditions charges by the
general contractor, and (iv) the Supervision Fee plus Landlord’s actual
out-of-pocket expenses for review of Tenant’s Proposed Plans and Final Plans.
Landlord may render bills to Tenant monthly for Landlord’s Costs (provided that
the supervision fee shall be billed based on the cost of the Tenant Improvements
performed during the period in question). All bills shall be due and payable no
later than the thirtieth (30th) day after delivery of such bills to Tenant. The
Tenant Allowance may not be applied against any costs associated with data
cabling, telecommunication equipment installation, Tenant’s signage, or rent.
The “Supervision Fee” shall be an amount equal to three percent (3%) of the
total cost of installation and construction of the Tenant Improvements.

(b) Landlord shall provide Tenant with an allowance of up to Two Million Five
Hundred Seventy-Two Thousand Seven Hundred Forty and No/100 Dollars
($2,572,740.00) (“Tenant Allowance”) to be used

 

EXHIBIT “C”

- 6 -



--------------------------------------------------------------------------------

toward payment of the costs incurred by Tenant for hard construction costs,
permits, design and engineering fees, upgrades to the shell and core, Building
mechanical, plumbing, HVAC, electrical, structural, and fire life safety
systems, and Landlord’s Costs in connection with the Tenant Improvements. The
Tenant Allowance may not be used for non-Building standard signage or
data/telecommunications cabling or installation. If Landlord reasonably
anticipates that the Tenant Improvement costs may exceed the Tenant Allowance
(such excess shall be referred to herein as the “Over Allowance Amount”), and
there is an Over-Allowance Amount required to be paid by Tenant pursuant to this
Section for such disbursement, Landlord shall only be required to make a
disbursement equal to Landlord’s pro rata share thereof and simultaneously with
each disbursement, Tenant will pay its pro rata share thereof. For purposes
hereof, Landlord’s pro rata share for each such disbursement amount shall equal
the percentage resulting from dividing the Tenant Allowance by the total cost of
the Tenant Improvement costs (as may be revised from time to time), and Tenant’s
pro rata share for each such disbursement amount shall equal the Over-Allowance
Amount divided by such total cost of the Tenant Improvement costs. Landlord’s
payment of such amounts shall not be deemed Landlord’s approval or acceptance of
the work furnished or materials supplied as set forth in Tenant’s draw request.
If Landlord reasonably estimates that there will be an Over Allowance Amount
payable by Tenant, then Tenant shall pay Tenant’s pro rata share (as described
above) of the Over-Allowance Amount directly to the Contractor during the
construction of the Tenant Improvements as a condition precedent to Landlord’s
obligation to disburse Landlord’s pro rata share of the Tenant Allowance. The
Tenant Improvements must be completed, and Tenant must have submitted its
request for reimbursement in accordance with the terms of this Paragraph 3, no
later than December 31, 2012. If the cost of all items of the Tenant
Improvements is less than the Tenant Allowance or if Tenant has not submitted
its request for reimbursement for the entire Tenant Allowance in accordance with
this Workletter by the foregoing deadline, Tenant shall not be entitled to any
payment or credit for such excess or unused amount. Funds may be drawn against
the Tenant Allowance at any time and from time to time prior to December 31,
2012, subject to the following:

(i) Tenant may not make more than one draw in any calendar month;

(ii) With each draw request, Tenant shall submit to Landlord the following
documents:

(A) A true and correct copy of the application for payment by Tenant’s
Contractors for the Tenant Improvements completed to date, including sworn
statements evidencing the cost of the Tenant Improvements performed to date (or
in the case of subcontractors and materialmen, sworn statements for the last
preceding draw request) together with copies on all receipted bills and
invoices;

(B) Conditional or final lien waivers with respect to the Tenant Improvements
performed to date from Tenant’s Contractors and any materialmen (or in the case
of subcontractors and materialmen and except for the final disbursement of the
Tenant Allowance, unconditional lien waivers for the last preceding draw
request);

(C) Tenant’s certification to Landlord that the amounts set forth in all
contractor’s sworn statements are owed to Tenant’s Contractors for the Tenant
Improvements performed to date;

(D) The total cost of the Tenant Improvements based on the Final Plans, as such
cost may change from time to time;

(E) With the final draw request, Tenant shall submit to Landlord a certificate
from Tenant’s Architect stating that the Tenant Improvements has been completed
in accordance with the Final Plans and applicable zoning, building,
environmental and other laws and Unconditional Waiver and Release Upon Progress
Payment from the General Contractor and each of Tenant’s Contractors who have
not theretofore delivered such unconditional waiver and release.

(iii) Landlord will disburse the portion of the Tenant Allowance allocable to
each draw request to Tenant or at Tenant’s request or at Landlord’s option
directly to Tenant’s Contractors within thirty

 

EXHIBIT “C”

- 7 -



--------------------------------------------------------------------------------

(30) days after Tenant has submitted the required information for such draw and
has otherwise complied with the requirements hereof.

(c) Tenant shall pay for the Tenant Improvements and shall not permit the
Premises or Building or underlying property to become subject to any lien on
account of labor, material, or services furnished to Tenant.

(d) In the event Landlord wrongfully fails to disburse any amount of the Tenant
Allowance as required hereunder after Tenant has submitted all documents
required hereunder with respect to such disbursement request and such failure
continues for sixty (60) days after notice delivered to Landlord strictly in
accordance with the Lease, Tenant shall have the right to (i) disburse such
unpaid amounts to the General Contractor and (ii) offset such amounts against
Base Rent next due and owing (up to an amount not to exceed 20% of the then
scheduled Base Rent amount in any month).

4. Miscellaneous.

(a) Tenant agrees that, in connection with the Tenant Improvements and its use
of the Premises prior to the commencement of the Term of the Lease, Tenant shall
have those duties and obligations with respect thereto that it has pursuant to
the Lease during the Term, except the obligation for payment of rent, and
further agrees that Landlord shall not be liable in any way for injury, loss, or
damage which may occur to any of the Tenant Improvements or installations made
in the Premises, or to any personal property placed therein, the same being at
Tenant’s sole risk, except to the extent caused by the gross negligence or
willful misconduct of Landlord or Landlord Parties.

(b) Except as expressly set forth in the Lease, Landlord has no other agreement
with Tenant and Landlord has no other obligation to do any other work or pay any
amounts with respect to the Premises. Any other work in the Premises which may
be permitted by Landlord pursuant to the terms and conditions of the Lease shall
be done at Tenant’s sole cost and expense and in accordance with the terms and
conditions of the Lease.

(c) This Workletter shall not be deemed applicable to any additional space added
to the original Premises at any time or from time to time, whether by any
options under the Lease or otherwise, or to any portion of the original Premises
or any additions thereto in the event of a renewal or extension of the initial
term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement thereto.

(d) The failure by Tenant to pay any monies due to Landlord pursuant to this
Workletter within five (5) business days after notice from Landlord to Tenant
shall be deemed an Event of Default under the terms of the Lease for which
Landlord shall be entitled to exercise all remedies available to Landlord for
nonpayment of Rent. All late payments shall bear interest pursuant to
Section 18.04 of the Lease.

(e) Neither Landlord’s Agent nor the partners compromising Landlord or
Landlord’s Agent, nor the shareholders (nor any of the partners comprising
same), directors, officers, or shareholders of any of the foregoing
(collectively, the “Parties”) shall be liable for the performance of Landlord’s
obligations under this Workletter. Tenant shall look solely to Landlord to
enforce Landlord’s obligations hereunder and shall not seek any damages against
any of the Parties. The liability of Landlord for Landlord’s obligations under
this Worklctter shall not exceed and shall be limited to Landlord’s interest in
the Building and Tenant shall not look to the property or assets of any of the
Parties in seeking either to enforce Landlord’s obligations under this
Workletter or to satisfy a judgment for Landlord’s failure to perform such
obligations. Upon a sale of the Building by Landlord, if the buyer has assumed
Landlord’s duties, obligations and liabilities hereunder, Tenant shall look
solely to the buyer to enforce Tenant’s rights under this Workletter arising
after the date of such sale.

(f) Tenant shall be solely responsible to determine at the site all dimensions
of the Premises and the Building which affect any work to be performed by Tenant
hereunder.

 

EXHIBIT “C”

- 8 -



--------------------------------------------------------------------------------

 

LANDLORD:    

KNICKERBOCKER PROPERTIES, INC. XXXIII,

a Delaware corporation

      By:   LOGO [g257107g45y90.jpg]         Steven M. Zaun         Its: Vice
President

 

TENANT:    

MEDIVATION, INC.,

a Delaware corporation

      By:   LOGO [g257107g91f72.jpg]       Its:   VP Finance       By:          
Its:            

 

EXHIBIT “C”

- 9 -



--------------------------------------------------------------------------------

EXHIBIT “D”

DESIGN STANDARDS

1. HVAC

a. Outside summer: 79 degrees FDB

b. Inside summer: 74 degrees + or - 2.5 degrees FDB (shades drawn)

c. Outside winter: 38 degrees FDB

d. Inside winter: 72 degrees FDB + or - 2.5 degrees FDB (shades drawn)

e. Population Density: One occupant per 150 usable square feet. The greater of
15 cfm outside air per occupant or 0.15 cfm outside air per usable square foot
in accordance with Title 24 of the California Code of Regulations

2. Electrical

a. Subject to Title 24 of the California Code of Regulations, 1.5 watts per
usable square foot connected load/lighting/power — 480/277 volts

b. Subject to Title 24 of the California Code of Regulations, 3.5 watts per
usable square foot connected load/miscellaneous power — 120/208 volts

Total of 5 watts per usable square foot connected load

 

EXHIBIT D

- 1 -



--------------------------------------------------------------------------------

EXHIBIT “E”

ESTOPPEL CERTIFICATE

                    ,20     

Knickerbocker Properties, Inc. XXXIII

c/o J.P. Morgan Investment Management, Inc.

525 Fifth Avenue

New York, NY 10036

Attn: Asset Manager for 525 Market

 

  Re: Lease dated as of                     , 20    , between Knickerbocker
Properties, Inc. XXXIII, a Delaware corporation, as landlord (the “Landlord”),
and                                         , as tenant (the “Tenant”), as
amended by Agreement(s) dated                     , 20     (said lease, as so
amended, the “Lease”) for the                  Floor at the building known as
525 Market Street, San Francisco, California (the “Premises”)

Gentlemen:

The undersigned Tenant hereby certifies that:

1. Tenant has accepted possession of the Premises (or, if Tenant has not done
so, that Tenant has not accepted possession of the Premises, and specify the
reasons therefor);

2. The Term Commencement and Expiration Dates of the Lease are
                                 and                                 ,
respectively;

3. (a) As of this date, the Annual Base Rent for the period including
                                 through                                 , is
$            , payable monthly, in advance, at $             per month, on the
first day of each calendar month.

(b) The increase in the annual rental rate for Increased Direct Expenses, which
was billed by Landlord, and is payable by Tenant, in the calendar year 20     is
$            ; and the monthly payment thereof of $             has been paid
for all months through                     , 20    . The increase in the annual
rental rate for Increased Taxes, which was billed by Landlord, and is payable by
Tenant in the calendar year

20     is $                    ; and the monthly payment thereof of
$             has been paid for all months through                     , 20    .

(c) There is no unexpired rental concession or abatement under the Lease.

4. There are no existing defaults by Landlord in the performance of its
obligations under the Lease (or, if a default exists, specify the same) nor to
the best of Tenant’s knowledge, is there now any fact or condition which, with
notice or lapse of time or both will become such default; and there is no
offset, defense, counterclaim or credit against any rental or other payment due
under the Lease, or with respect to any transaction between Landlord and Tenant;

5. The Lease is unmodified and in full force and effect and constitutes the
entire agreement between Landlord and Tenant with respect to the Premises;

6.                                                              , as the
                         of Tenant, is duly authorized to execute this
certificate on behalf of Tenant;

 

EXHIBIT “E”

- 1 -



--------------------------------------------------------------------------------

7. Tenant is not in default under the Lease nor does any event exist which, with
the passage of time or the giving of notice or both, would constitute an Event
of Default by Tenant and Tenant has not assigned, transferred or otherwise
encumbered its interest under the Lease, nor subleased any of the Premises;
except as follows:                                          
                                         
                                         
                                                            ;

8. Except as set forth and follows in the Lease
                                    , Tenant (a) does not have any right to
renew or extend the Term of the Lease, (b) does not have any right to cancel or
surrender the Lease prior to the expiration of the Term of the Lease, (c) does
not have any option or preferential right to purchase all or any part of the
Premises or purchase or lease all or any part of the property of which the
Premises are a part, (d) does not have any right to relocate into other property
owned by Landlord or owned by a person who is, to Tenant’s knowledge, an
affiliate of Landlord, and (e) does not have any right, title or interest with
respect to the Premises other than as Tenant under the Lease;

9. Tenant has not given or received written notice that Tenant’s insurance
coverage, if any, under the Lease will be canceled or not renewed;

10. Landlord currently holds a security deposit under the Lease in the amount of
$                                ;

11. Tenant has not prepaid rent more than one (1) month in advance; and

12. This certificate shall inure to the benefit of
                                                                     , and its
successors and assigns and to the benefit of any other lender which is
beneficiary under a deed of trust encumbering the Premises or encumbering any
property of which the Premises is a part and their successors and assigns; and
this certificate shall be binding upon Tenant and its legal representatives,
successors and assigns.

 

TENANT:                   By:           Name:           Title:    

 

EXHIBIT “E”

- 2 -



--------------------------------------------------------------------------------

EXHIBIT “F”

CALIFORNIA ASBESTOS ANNUAL NOTICE

In 1988, California enacted legislation (specifically, Chapter 10.4 of the
Health and Safety Code, Section 25915 et seq.) requiring landlords and tenants
of commercial buildings constructed prior to 1979 to notify certain people,
including each other and their respective employees working within such
building, of any knowledge they may have regarding any asbestos containing
materials or asbestos-containing construction materials (collectively, “ACM”) in
the building.

On July 13, 1995, Title 29, Code of Federal Regulations, Section 1910.1001 and
1926.1101 defined Presumed Asbestos Containing Material (“PACM”) as thermal
system insulation, and surfacing material, asphalt and vinyl flooring found in
buildings constructed no later than 1980. The federal standard requires the
building and/or facility owner to notify contractors and tenants of the presence
of ACM/PACM. On May 3, 1996, Cal/OSHA adopted the same notification requirements
for PACM in Title 8 CCR 5208 & 1529.

This notification is being given to provide the information required under this
Legislation in order to help you avoid any unintentional contact with the
ACM/PACM, to assure that appropriate precautionary measures are taken before
disturbing any ACM/PACM, and to assist you in making appropriate disclosures to
your employees and others.

We have engaged qualified asbestos consultants to survey the Building for
asbestos and to assist in implementing an asbestos control program that
includes, among other things, periodic reinspection and surveillance, air
monitoring as necessary, information and training programs for building
engineering and other measures to minimize potential fiber releases. A
description of the current Operations and Maintenance Program prepared for the
Building (the “O&M Program”) is set forth on Schedule A attached hereto. Our
asbestos consultant has provided us with the O&M Program, which in its qualified
professional opinion, fully complies with the disclosure requirements of Health
and Safety Code Section 25915.1.

We have no reason to believe, based upon the O&M Program, that the ACM/PACM in
the Building is currently in a condition to release asbestos fibers which would
pose a significant health hazard to the Building’s occupants. This should remain
so if such ACM/PACM is properly handled and remains undisturbed. You should take
into consideration that our knowledge as to the absence of health risks is based
solely upon general information and the information contained in the O&M
Program, and that we have no special knowledge concerning potential health risks
resulting from exposure to asbestos in the Building. We are therefore required
by the above-mentioned legislation to encourage you to contact local or state
public agencies if you wish to obtain a better understanding of the potential
impacts resulting from exposure to asbestos.

Because any tenant alterations or other work at the Building could disturb
ACM/PACM and possibly release asbestos fibers into the air, we must require that
you obtain our written approval prior to beginning such projects. This includes
major alterations, but might also include such activities as drilling or boring
holes, installing electrical, telecommunications or computer lines, sanding
floors, removing ceiling tiles or other work which disturbs ACM/PACM. In many
cases, such activities will not affect ACM/PACM, but you must check with the
property manager in advance, just in case. You should check with the property
manager at the address set forth on Schedule A. The property manager will make
available such instruction as may be required. Any such work should not be
attempted by an individual or contractor who is not qualified to handle
ACM/PACM. In the areas specified in Schedule A, you should avoid touching or
disturbing the ACM/PACM in any way. If you observe any activity which has the
potential to disturb the ACM/PACM, please report the same to the property
manager immediately.

Further information concerning asbestos handling procedures in general can be
found in the Building’s O & M Program, located in the Building office at the
address set forth on Schedule A. We also encourage you to

 

EXHIBIT “F”

- 1 -



--------------------------------------------------------------------------------

contact local, state or federal public health agencies if you wish to obtain
further information regarding asbestos containing materials.

In connection with the foregoing, we have adopted the following policies (which
shall be considered rules under tenant leases): (1) the owner, and
representatives of the owner, including, without limitation, the owner’s
ACM/PACM consultant, are entitled to enter into the premises of any tenant to
inspect for ACM/PACM, perform air tests and abatement; and (2) any tenant,
contractor, or other party must obtain our prior written approval before
performing any alterations on any tenant space, or performing any other work at
the property that might disturb ACM/PACM or involve exposure to asbestos fibers
as described above.

California law also requires persons in the course of doing business whose
activities may result in exposures to asbestos and other substances regulated
under the Safe Drinking Water and Toxic Enforcement Act of 1986, commonly
referred to as Proposition 65, to provide a clear and reasonable warning.
Accordingly, you are advised as follows:

WARNING: The areas within the Building that are described in Schedule A below
contain a substance known to the State of California to cause cancer.

 

EXHIBIT “F”

- 2 -



--------------------------------------------------------------------------------

SCHEDULE A TO EXHIBIT “F”

SCHEDULE A

TO

NOTICE CONCERNING ASBESTOS

 

BUILDING:

   525 Market Street

GENERAL MANAGER:

   Aline Singman

ADDRESS OF BUILDING OFFICE:

  

Cushman & Wakefield

525 Market Street

San Francisco, CA 94108

Telephone: (415) 546-1096

 

I. EXISTING OPERATIONS AND MAINTENANCE PROGRAM (“O&M PROGRAM”) AND ASBESTOS
SURVEYS WHICH DESCRIBE THE EXISTENCE, LOCATION AND CONDITION OF ACM

The O&M Program which has been prepared for the Building since May 1999 is
generally described as follows:

 

A. O&M PROGRAM

DATE                                             DESCRIPTION

 

1. December 1997, as amended     O&M Program prepared by Hygienetics
Environmental

 

B. SURVEYS

 

    

DESCRIPTION

  

BY COMPANY

   DATE 1.    Asbestos & Lead Survey Report (Project No. PJ15376)    Forensic
Analytical    8/28/11 2.    Survey Report (Job 4020.13)    Hygienetics
Environmental Services    9/24/99 3.    Environmental Compliance Report (Job
4020.014)    Hygienetics Environmental Services    10/27/99 4.    Environmental
Compliance Report (Job 4003.011)    Hygienetics Environmental Services   
3/11/98 5.    Environmental Compliance Report (Job 4003.015)    Hygienetics
Environmental Services    10/22/97 6.    Environmental Compliance Report (Job
4003.010)    Hygienetics Environmental Services    1/10/97

 

SCHEDULE A TO

EXHIBIT “F”

- 1 -



--------------------------------------------------------------------------------

II. CONTENTS OF O&M PROGRAM

The Table of Contents of the O&M Program contains the following sections:

 

Section

   Page   I.    Executive Summary      1    II.    Introduction      2    III.
   Program Administration      4    IV.    Communication      6    V.   
Policies      8    VI.    Identification and Locations of ACM      9      
Summary of ACM Locations
Procedure when Survey Result is not Available    VII.    ACM Condition
Assessment      10    VIII.    Air Sampling      11    IX.    Medical
Surveillance      12    X.    Respiratory Protection      13    XI.    Training
     14    XII.    General Procedures for Asbestos Situations      16      

A      Special Procedures for Isolation of Asbestos Spill/Emergency

     17      

B.     Special Procedures for Emergency Clean-up/Disturbance of ACM

     18      

C.     Special Procedures for Removing/Replacing Ceiling Tiles below Structural
Steel Coated Fireproofing

     19      

D.     Maintenance of ACM Flooring

     22    XIII.    Waste Handling, Storage & Disposal      23    XIV.   
Periodic Surveillance      24    XV.    Documentation/Record Keeping      25   
XVI.    Effective Dates and Approval      26   

Appendices:

   Page   ACM Materials at 525 Market Street      A    ACM Condition Assessment
     B   

Introduction to Asbestos

     C   

Sample Notices

     D   

Documentation Forms

     E   

Equipment List

     F   

Glossary

     G   

Written Respiratory Protection Program

     H   

Periodic Air Quality Testing for Airborne Asbestos

     I   

 

SCHEDULE A TO

EXHIBIT “F”

- 2 -



--------------------------------------------------------------------------------

III. SPECIFIC LOCATIONS WHERE ACM IS PRESENT IN ANY QUANTITY

 

Material

  

Location

Fireproofing and overspray

   Behind sheet rock and/or plaster column enclosures on structural steel and
floor decking and nearby locations throughout Building

Floor tile, floor sheeting (linoleum) and mastic

   Various locations throughout Building

Wall plaster and black packing insulation

   Mechanical Spaces Room

Floor Columns

   37th Floor

Joint compound

   Sheetrock in core walls throughout Building

Mirror mastic

   15th Floor Restrooms and 37th Floor Restrooms

THE O&M PROGRAM DESCRIBED ABOVE, INCLUDING SAMPLING PROCEDURES AND THE ASBESTOS
SURVEYS, ARE AVAILABLE FOR REVIEW DURING NORMAL BUSINESS HOURS IN THE BUILDING
OFFICE, AT THE ABOVE ADDRESS, MONDAY THROUGH FRIDAY EXCEPT LEGAL HOLIDAYS. NO
REPRESENTATIONS OR WARRANTIES WHATSOEVER ARE MADE REGARDING THE O&M PROGRAM, THE
REPORTS CONCERNING SUCH O&M PROGRAM OR THE SURVEYS (INCLUDING WITHOUT
LIMITATION, THE CONTENTS OR ACCURACY THEREOF), OR THE PRESENCE OR ABSENCE OF
TOXIC OR HAZARDOUS SUBSTANCES IN, AT, OR UNDER ANY PREMISES, BUILDING, OR THE
PROJECT.

 

SCHEDULE A TO

EXHIBIT “F”

- 3 -



--------------------------------------------------------------------------------

EXHIBIT “G”

RIGHT OF FIRST OFFER

1. Right of First Offer. Subject to the terms hereof, Original Tenant shall have
the right of first offer (“Right of First Offer”) to lease any available space
on the 37th floor of the Building (the “First Offer Space”), at the Fair Market
Rental Rate (as defined below), for the remainder of the Term, pursuant to the
following terms of this Exhibit “G.” Such space shall be considered to be
“available” if (i) no other Project tenant is leasing such space or (ii) another
tenant has a Superior Right (defined as a tenant which has the existing right to
lease such space, to expand into such space, or to extend the term of its lease
for such space for the period ending on the Expiration Date). Tenants with
Superior Rights are set forth in Schedule 1 attached hereto. As to space for
which another tenant has any such right, such space shall be available upon
expiration of such right without exercise. With regard to space which is leased
by a tenant, such space shall be considered to become available upon expiration
or earlier termination of the term of such tenant’s lease of such space,
provided that if such lease contains a formal extension option such space shall
be considered “available” only if and when Landlord determines either (a) such
tenant has failed to exercise such option and the term of the lease has expired
or (b) such tenant has timely and properly exercised such option and the terms
of such extension are to be agreed upon, and Landlord and such tenant have
failed to reach agreement for the extension of the term of such tenant’s lease.
Tenant’s Right of First Offer hereunder is subject to pre-existing rights of
existing Building tenants. “Fair Market Rental Rate” means and shall be
determined in accordance with Exhibit “H” (with such changes as are necessary to
reflect that the Fair Market Rental Rate is being determined for the First Offer
Space).

2. Procedure for Offer. Provided that an Event of Default (or event which, with
the giving of notice or the passage of time, or both, would constitute an Event
of Default (each, a “Default”)) has not occurred and is continuing, Tenant may,
from time to time (but not more frequently than once per calendar year), request
Landlord to advise Tenant of any First Offer Space which may become “available”
over the next twelve (12) month period (“Tenant Request”). The Tenant Request
must be delivered strictly in accordance with Lease Article 30 (Notices).
Landlord agrees that, provided no Default or Event of Default has occurred and
is continuing, Landlord shall within fifteen (15) business days of the Tenant
Request deliver written notice to Tenant (the “First Offer Notice”) in response
to the Tenant Request whether any First Offer Space is currently available or
whether, in Landlords professional judgment, may over the next twelve (12) month
period become available for lease to third parties. The First Offer Notice shall
describe the space which may be available (including, without limitation,
Landlord’s estimated determination of the rentable square footage thereof), the
anticipated date on which the First Offer Space will be available for lease by
Tenant and the commencement date therefor (“First Offer Commencement Date”) and
shall set forth Landlord’s determination of the Fair Market Rental Rate with
respect to such space. Within fifteen (15) business days after Tenant’s receipt
of each First Offer Notice (the “First Offer Response Date”), Tenant must give
Landlord written notice pursuant to which Tenant (i) elects to lease the First
Offer Space at the Fair Market Rental Rate proposed by Landlord for a term
coterminous with the Term hereof; or (ii) elects to lease the First Offer Space
on the terms proposed by Landlord (other than the determination of Fair Market
Rental Rate) in which case the parties shall follow the procedure set forth in
Exhibit “H”; or (iii) elects not to lease such First Offer Space, which election
shall be irrevocable. If Tenant does not so respond in writing to Landlord’s
notice on or before the First Offer Response Date, or has responded in
accordance with clause (iii) above, Landlord may lease the First Offer Space to
any third party. Tenant’s obligation to pay Rent for the First Offer Space shall
commence on the date Landlord tenders possession of the applicable First Offer
Space to Tenant.

3. Suspension of Right of First Offer. At Landlord’s option, Tenant shall not
have the right to lease the First Offer Space as provided in this Exhibit so
long as Tenant, as of the date of receipt of the First Offer Notice by Tenant,
or as of the date of delivery of such First Offer Space to Tenant, or as of the
First Offer Commencement Date, a Default or Event of Default has occurred under
the Lease and is continuing.

 

EXHIBIT “G”

- 1 -



--------------------------------------------------------------------------------

4. First Offer Right Personal to Tenant. Tenant’s First Offer Right set forth in
this Exhibit “G” is personal to, and shall only be exercised by, the Original
Tenant (and may not be exercised by any other assignee, subtenant or other
transferee of Tenant’s interest in the Lease or the premises leased by Tenant)
and shall only be available to Original Tenant when Original Tenant is in
physical occupancy of the entire Premises. As used herein, “physical occupancy”
shall mean that Tenant shall not have entered into any assignment or entered
into any subleases other than any transaction permitted under Section 12.07 of
the Lease.

5. Miscellaneous. Time is of the essence in this Exhibit “G.”

 

EXHIBIT “G”

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 1 to EXHIBIT G

Superior Rights Holders:

 

  •  

Towers Watson

 

EXHIBIT “G”

- 3 -



--------------------------------------------------------------------------------

EXHIBIT “H”

OPTION TO EXTEND TERM

1. Option Rights. Landlord hereby grants Tenant one (1) option to extend the
Term for a period of five (5) years (the “Option Term”), which option shall be
exercisable only by written Exercise Notice (as defined below) delivered by
Tenant to Landlord as provided below. Upon the proper exercise of the option to
extend the Lease pursuant to this Exhibit “H,” the Term shall be extended for
the Option Term.

2. Option Rent. The Annual Base Rent for the Premises payable by Tenant during
the Option Term (the “Option Rent”) shall be equal to the “Fair Market Rental
Rate” for the Premises at the commencement of the Option Term. As used herein,
the “Fair Market Rental Rate” for purposes of determining the Annual Base Rent
for the Option Term shall mean the annual Base Rent at which non-equity tenants,
as of the commencement of the Option Term will be leasing non-sublease,
non-equity, unencumbered space comparable in size, location and quality to the
Premises for a comparable term, which comparable space is located in the
Building and in other Comparable Buildings, taking into account and adjusting
the Base Year to be the calendar year in which the Option Term commences, and
taking into consideration all free rent and other out-of-pocket concessions
generally being granted at such time for such comparable space for the Option
Term (including, without limitation, any tenant improvement allowance provided
for such comparable space, with the amount of such tenant improvement allowance
to be provided for the Premises during the Option Term to be determined after
taking into account the age, quality and layout of the tenant improvements in
the Premises as of the commencement of the Option Term). All other terms and
conditions of the Lease shall apply throughout the Option Term; however, (A) the
Base Year shall be revised to be the first full calendar year after the Option
Term commences, (B) Tenant shall, in no event, have the option to extend the
Term beyond the Option Term described in Section 1 above, unless otherwise
agreed by Landlord, and (C) Landlord reserves the right of applying any
then-current Building measurement standards for determining the Rentable Area of
the Premises and/or the Rentable Office Area of the Building.

3. Exercise of Option. The option contained in this Exhibit “H” shall be
exercised by Tenant, if at all, only in the following manner: (i) Tenant shall
deliver written notice to Landlord (the “Interest Notice”) not less than 365
days prior to the expiration of the Term stating that Tenant may be interested
in exercising its option; (ii) Landlord, within sixty (60) days after receipt of
the Interest Notice, shall deliver to Tenant notice (the “Option Rent Notice”)
setting forth Landlord’s determination of the Fair Market Rental Rate; and
(iii) if Tenant wishes to exercise such option, Tenant shall, on or before the
date (the “Exercise Date”) which is the 270th day prior to the expiration of the
Term, exercise the option by delivering written notice (“Exercise Notice”)
thereof to Landlord, which exercise shall be irrevocable and unconditional.
During the period of time between the date Landlord delivers the Option Rent
Notice and the Exercise Date, Landlord and Tenant shall discuss Landlord’s
determination of the Fair Market Rental Rate. Concurrently with Tenant’s
delivery of the Exercise Notice, if Landlord and Tenant have not already agreed
in writing upon the Fair Market Rental Rate, Tenant may object, in writing
(within the Exercise Notice), to Landlord’s determination of the Fair Market
Rental Rate set forth in the Option Rent Notice, in which event such Fair Market
Rental Rate shall be determined pursuant to Section 4 below. Tenant’s failure to
deliver the Exercise Notice on or before the Exercise Date, shall be deemed to
constitute Tenant’s waiver of its option to extend under this Exhibit “H.”
Tenant’s failure to timely object in writing to Landlord’s determination of the
Fair Market Rental Rate set forth in the Option Rent Notice shall be deemed
Tenant’s acceptance of Landlord’s determination of the Fair Market Rental Rate
and the following provisions of Section 4 shall not apply.

4. Determination of Fair Market Rental Rate. If Tenant timely objects to the
Fair Market Rental Rate submitted by Landlord in the Option Rent Notice,
Landlord and Tenant shall thereafter attempt in good faith to agree upon such
Fair Market Rental Rate, using their best good faith efforts. If Landlord and
Tenant fail to reach agreement on such Fair Market Rental Rate within thirty
(30) days following Tenant’s objection to such Fair Market Rental Rate (the
“Outside Agreement Date”), then each party shall place in a separate sealed
envelope

 

EXHIBIT “H”

- 1 -



--------------------------------------------------------------------------------

its final proposal as to the appropriate Fair Market Rental Rate and such shall
be submitted to arbitration in accordance with Sections 4.1 through 4.5 below.

4.1 Landlord and Tenant shall meet with each other within five (5) business days
after the Outside Agreement Date and exchange the sealed envelopes and then open
such envelopes in each other’s presence. If the two (2) different amounts
submitted by the parties as set forth in such sealed envelopes are equal to or
less than two percent (2%) apart, then (a) those two (2) amounts shall be
averaged, (b) the resulting averaged amount shall be the Fair Market Rental Rate
for the Option Term, and (c) the following arbitration procedures in this
Section 4 shall not apply. If, however, such amounts are more than two percent
(2%) apart, and Landlord and Tenant do not mutually agree upon the Fair Market
Rental Rate within five (5) business days after the exchange and opening of
envelopes, then, within fifteen (15) business days after the exchange and
opening of envelopes Landlord and Tenant shall agree upon and jointly appoint a
single arbitrator who shall by profession be a real estate broker who shall have
been active over the fifteen (15) year period ending on the date of such
appointment in consummating leasing transactions in commercial high-rise
properties in the Financial District of San Francisco and where such broker does
not represent and has not represented either Landlord or Tenant. Neither
Landlord nor Tenant shall consult with such broker as to his or her opinion as
to Fair Market Rental Rate prior to the appointment. The determination of the
arbitrator shall be limited solely to the issue of whether Landlord’s or
Tenant’s submitted Fair Market Rental Rate is the closer to the actual Fair
Market Rental Rate as determined by the arbitrator, taking into account the
requirements of this provision. Such arbitrator may hold such hearings and
gather such third party evidence regarding Fair Market Rental Rate as the
arbitrator, in his or her sole discretion, determines is necessary. In addition,
Landlord or Tenant may submit to the arbitrator with a copy to the other party
within five (5) business days after the appointment of the arbitrator any market
data and additional information that such party deems relevant to the
determination of Fair Market Rental Rate (“FMRR Data”) and the other party may
submit a reply in writing within five (5) business days after receipt of such
FMRR Data.

4.2 The arbitrator shall, within thirty (30) days after his or her appointment,
reach a decision as to whether the parties shall use Landlord’s or Tenant’s
submitted Fair Market Rental Rate, and shall notify Landlord and Tenant of such
determination, which determination shall be binding upon Landlord and Tenant.

4.3 The procedural laws set forth in the California General Arbitration Act
(California Code of Civil Procedure Sections 1280 through 1294.2) shall govern
such arbitration.

4.4 If Landlord and Tenant fail to agree upon and appoint an arbitrator, then
the appointment of the arbitrator shall be made by the Presiding Judge of the
San Francisco Superior Court, or, if he or she refuses to act, by any judge
having jurisdiction over the parties.

4.5 The cost of arbitration shall be paid by Landlord and Tenant equally.

5. Suspension of Right to Extend Term. Notwithstanding anything in the foregoing
to the contrary, at Landlord’s option, and in addition to all of Landlord’s
remedies under the Lease, at law or in equity, the option to extend the Term
granted to Tenant in this Exhibit “H” shall not be deemed to be properly
exercised if, as of the date Tenant delivers the Exercise Notice or as of the
end of the Term, Tenant is in default under the Lease beyond the expiration of
any applicable notice and cure periods. In addition, Tenant’s right to extend
the Term pursuant to this Exhibit “H” is personal to the original Tenant
executing the Lease and to any transferee of any transaction permitted under
Section 12.07 of the Lease (collectively, the “Original Tenant”), and may not be
assigned or exercised, voluntarily or involuntarily, by or to, any person or
entity other than the Original Tenant, and shall only be available to and
exercisable by Original Tenant when the Original Tenant in actual and physical
possession of the entirety of the Rentable Area of the Premises.

6. Miscellaneous. Time is of the essence in this Exhibit “H.”

 

EXHIBIT “H”

- 2 -



--------------------------------------------------------------------------------

EXHIBIT “I”

FORM OF LETTER OF CREDIT

[Letter of Credit Commences on the Following Page]

 

EXHIBIT “I”

- 1 -



--------------------------------------------------------------------------------

ISSUING BANK:

BANK OF AMERICA, N.A.

1000 W. TEMPLE STREET

7th FLOOR, CA9-705-07-05

LOS ANGELES, CA 90012-1514

APPLICANT:

MEDIVATION, INC.

525 MARKET STREET, SUITE             

SAN FRANCISCO, CALIFORNIA 94105

ATTENTION:

BENEFICIARY:

KNICKERBOCKER PROPERTIES, INC. XXXIII

C/O CUSHMAN & WAKEFIELD OF CALIFORNIA, INC.

525 MARKET STREET, SUITE 3750

SAN FRANCISCO, CALIFORNIA 94105

ATTENTION: PROPERTY MANAGER

AMOUNT: USD $5,145,480.00

EXPIRATION: JUNE 1, 2013

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                

IN YOUR FAVOR AVAILABLE BY YOUR DRAFT DRAWN ON US AT SIGHT (IN THE FORM ATTACHED
HERETO AS ANNEX A) AND ACCOMPANIED BY THE FOLLOWING DOCUMENTS:

A DATED CERTIFICATE IN THE FORM ATTACHED HERETO AS ANNEX B FROM THE BENEFICIARY
SIGNED BY AN AUTHORIZED OFFICER, FOLLOWED BY ITS DESIGNATED TITLE. THE ORIGINAL
(OR FACSIMILE COPY IF PRESENTATION IS MADE BY FACSIMILE TRANSMISSION) OF THIS
IRREVOCABLE STANDBY LETTER OF CREDIT AND ANY AMENDMENTS THERETO.

PARTIAL DRAWING AND MULTIPLE PRESENTATIONS ARE ALLOWED.

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR ADDITIONAL PERIODS OF
ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST NINETY (90) DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE
NOTIFY YOU BY REGISTERED MAIL/OVERNIGHT COURIER SERVICE AT THE ABOVE ADDRESSES
THAT THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE CURRENT EXPIRATION
DATE, IN NO EVENT SHALL THIS LETTER OF CREDIT BE AUTOMATICALLY EXTENDED BEYOND
SEPTEMBER 1, 2019.

THIS LETTER OF CREDIT IS TRANSFERABLE ONE OR MORE TIMES, BUT IN EACH INSTANCE
ONLY TO A SINGLE TRANSFEREE AND ONLY IN THE FULL AMOUNT AVAILABLE TO BE DRAWN
UNDER THIS LETTER OF CREDIT AT THE TIME OF SUCH TRANSFER. SHOULD YOU WISH TO
EFFECT A TRANSFER UNDER THIS CREDIT, SUCH TRANSFER WILL BE SUBJECT TO THE RETURN
TO US OF THE ORIGINAL LETTER OF CREDIT INSTRUMENT, ACCOMPANIED BY OUR FORM OF
TRANSFER ATTACHED HERETO AS ANNEX C, PROPERLY COMPLETED AND SIGNED BY AN
AUTHORIZED SIGNATORY OF BENEFICIARY AND PAYMENT OF OUR TRANSFER FEE. EACH
TRANSFER SHALL BE EVIDENCED BY OUR ENDORSEMENT ON THE REVERSE OF THE ORIGINAL OF
THIS LETTER OF CREDIT, AND WE SHALL DELIVER SUCH ORIGINAL TO THE TRANSFEREE. THE
TRANSFEREE’S NAME SHALL AUTOMATICALLY BE SUBSTITUTED FOR THAT OF THE BENEFICIARY
WHEREVER SUCH BENEFICIARY’S NAME APPEARS



--------------------------------------------------------------------------------

WITHIN THIS STANDBY LETTER OF CREDIT. ALL CHARGES IN CONNECTION WITH ANY
TRANSFER OF THIS LETTER OF CREDIT SHALL BE CHARGED TO THE APPLICANT’S ACCOUNT.

ALL DEMANDS FOR PAYMENT SHALL BE MADE BY PRESENTATION OF THE ORIGINAL
APPROPRIATE DOCUMENTS, ON A BUSINESS DAY AT OUR OFFICE (THE “BANK’S OFFICE”) AT:
BANK OF AMERICA, N.A., ca9-705-07-05, 1000 WEST TEMPLE STREET, 7TH FLOOR, LOS
ANGELES, CA 90012, ATTENTION: STANDBY LETTER OF CREDIT DEPT., OR BY FACSIMILE
TRANSMISSION TO: (213) 457-4481; AND SIMULTANEOUSLY UNDER TELEPHONE ADVICE TO:
(800) 541-6096 OPT. 1, PROVIDED THAT THE GIVING OF SUCH TELEPHONIC ADVICE SHALL
NOT BE A CONDITION TO OUR OBLIGATION TO MAKE PAYMENT HEREUNDER. IN SUCH EVENT
THE ORIGINAL DOCUMENTS ARE NOT REQUIRED FOR PRESENTATION.

IF THE REQUISITE DOCUMENTS ARE PRESENTED BY FACSIMILE OR OTHERWISE BEFORE
EXPIRATION OF THIS LETTER OF CREDIT, BANK, WILL HONOR THE DRAFT(S) DRAWN UNDER
AND IN COMPLIANCE WITH THE TERMS OF THIS LETTER OF CREDIT UPON PRESENTATION, AND
PAYMENT WILL BE EFFECTED THE SAME DAY IF PRESENTATION IS MADE BEFORE 7:00 A.M.
(PACIFIC) THAT DAY. IF PRESENTATION IS MADE AFTER 7:00 A.M. (PACIFIC), THEN
PAYMENT WILL BE EFFECTED BEFORE THE CLOSE OF BUSINESS OF THE FOLLOWING BUSINESS
DAY.

EXCEPT AS OTHERWISE SET FORTH HEREIN, THIS LETTER OF CREDIT IS SUBJECT TO THE
UNIFORM CUSTOMES AND PRACTICE FOR DOCUMENTARY CREDITS (2007 REVISION),
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 600.

Very truly yours,

BANK OF AMERICA, N.A.

 

BY:       (AUTHORIZED SIGNATURE)



--------------------------------------------------------------------------------

ANNEX A

SIGHT DRAFT

                , 20    

At sight, pay to the order of [Name of Beneficiary] the amount of
[                                    ($              )].

Drawn under Bank of America, N.A. Letter of Credit No.                 .

[Beneficiary]

                                                 ,

a                                                

 

By:     Name:   Title:  



--------------------------------------------------------------------------------

ANNEX B

CERTIFICATE

Letter of Credit: Irrevocable Standby Letter of Credit No.             

Issuer: Bank of America, N.A.

Beneficiary:                                                  

The undersigned, being a duly authorized officer of [Name of Beneficiary]
certifies to Issuer as follows:

1. Pursuant to the Letter of Credit, Beneficiary has concurrently presented its
sight draft drawn on Issuer in the amount of
[                                         ($            )].

2. This draw in the amount of                              U.S. Dollars
($            ) under your Irrevocable Standby Letter of Credit No. represents
funds due and owing to us pursuant to the terms of that certain lease dated
                 by and between Knickerbocker Properties, Inc. XXXIII and
Medivation, Inc. and/or any amendment to such lease or any other agreement
between such parties related to such lease;

3.

Dated:                     

 

   [Name of Authorized Officer of Beneficiary], as [Title of Authorized Officer]
of [Name of Beneficiary]



--------------------------------------------------------------------------------

ANNEX C

TRANSFER FORM

                                 , 20__

Bank of America N.A.

Standby Letter of Credit Department

1000 W. Temple Street, 7th Floor

Los Angeles, CA 90012

Mail Code CA9-705-07-05

 

Re: Irrevocable Standby Letter of Credit No.

We request you to transfer all of our rights as beneficiary under the Letter of
Credit referenced above to the transferee, named below:

 

 

Name of Transferee

 

 

Address

By this transfer all our rights as the transferor, including all rights to make
drawings under the Letter of Credit, go to the transferee. The transferee shall
have sole rights as beneficiary, whether existing now or in the future,
including sole rights to agree to any amendments, including increases or
extensions or other changes. All amendments will be sent directly to the
transferee without the necessity of consent by or notice to us.

We enclose the original letter of credit and any amendments. Please indicate
your acceptance of our request for the transfer by endorsing the letter of
credit and sending it to the transferee with your customary notice of transfer.

 

The signature and title at the right conform with those shown in our files as
authorized to sign for the beneficiary. Policies governing signature
authorization as required for withdrawals from customer accounts shall also be
applied to the authorization of signatures on this form. The authorization of
the Beneficiary’s signature and title on this form also acts to certify that the
authorizing financial institution (i) is regulated by a U.S. federal banking
agency; (ii) has implemented anti-money laundering policies and procedures that
comply with applicable requirements of law, including a Customer Identification
Program (CIP) in accordance with Section 326 of the USA PATRIOT Act; (iii) has
approved the Beneficiary under its anti-money laundering compliance program; and
(iv) acknowledges that Bank of America, N.A. is relying on the foregoing
certifications pursuant to 31 C.F.R. Section 103.121 (b)(6).”   

 

 

 

 

 

 

NAME OF TRANSFEROR

 

 

 

 

 

NAME OF AUTHORIZED SIGNER AND TITLE

           ACCOMPANIED BY A COPY OF EITHER Articles of Incorporation, Corporate
Borrower’s Resolution or other document that demonstrates the signor opposite
this statement is authorized to sign on behalf of the TRANSFEROR   

 

 

AUTHORIZED SIGNATURE